Exhibit 10.1
Execution Copy
SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION
MULTIPLE DRAW TERM LOAN AGREEMENT
Dated as of February 13, 2009
Among
Pliant Corporation,
As Debtor and Debtor-in-Possession,
as Borrower
and
The Subsidiaries of the Borrower Party Hereto as Guarantors,
as Debtors and Debtors-in-Possession
and
The Lenders from Time to Time Party Hereto
and
The Bank of New York Mellon
as Administrative Agent
* * *

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
    1  
 
       
Section 1.1 Defined Terms
    1  
Section 1.2 Computation of Time Periods
    33  
Section 1.3 Accounting Terms and Principles
    33  
Section 1.4 Certain Terms
    34  
 
       
ARTICLE II THE FACILITY
    35  
 
       
Section 2.1 The Commitments
    35  
Section 2.2 Borrowing Procedures
    35  
Section 2.3 Protective Advances
    36  
Section 2.4 Prepayment Premium
    36  
Section 2.5 Termination, Reduction and Increase of Commitments
    37  
Section 2.6 Repayment of Loans
    37  
Section 2.7 Evidence of Debt
    37  
Section 2.8 Reserved
    38  
Section 2.9 Mandatory Prepayments
    38  
Section 2.10 Interest
    38  
Section 2.11 Conversion/Continuation Option
    39  
Section 2.12 Fees
    40  
Section 2.13 Payments and Computations
    40  
Section 2.14 Special Provisions Governing Eurodollar Rate Loans
    42  
Section 2.15 Capital Adequacy
    44  
Section 2.16 Taxes
    44  
 
       
ARTICLE III CONDITIONS TO LOANS
    47  
 
       
Section 3.1 Conditions Precedent to Initial Loans
    47  
Section 3.2 Conditions Precedent to Each Loan
    53  
Section 3.3 Conditions to Foreign Debt Draw
    54  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    55  
 
       
Section 4.1 Corporate Existence; Compliance with Law
    56  
Section 4.2 Corporate Power; Authorization; Enforceable Obligations
    56  
Section 4.3 Ownership of Borrower; Subsidiaries
    57  
Section 4.4 Financial Statements
    58  
Section 4.5 Material Adverse Effect
    58  
Section 4.6 Litigation
    58  
Section 4.7 Taxes
    59  

i



--------------------------------------------------------------------------------



 



              Page  
Section 4.8 Full Disclosure
    59  
Section 4.9 Margin Regulations
    60  
Section 4.10 No Burdensome Restrictions; No Defaults
    60  
Section 4.11 Investment Company Act; Public Utility Holding Company Act
    60  
Section 4.12 Use of Proceeds
    60  
Section 4.13 Insurance
    61  
Section 4.14 Labor Matters
    61  
Section 4.15 ERISA
    62  
Section 4.16 Environmental Matters
    63  
Section 4.17 Title; Real Property
    64  
Section 4.18 Secured, Super-Priority Obligations
    65  
Section 4.19 Accounts
    67  
Section 4.20 Title; No Other Liens
    67  
Section 4.21 Pledged Collateral
    67  
Section 4.22 Intellectual Property
    68  
Section 4.23 Canadian Pension Plans
    70  
Section 4.24 Related Names
    70  
Section 4.25 Permanent Establishment in Canada
    70  
Section 4.26 Certain Obligations of Foreign Subsidiaries
    70  
Section 4.27 Waiver of any Priming Rights
    71  
 
       
ARTICLE V FINANCIAL COVENANTS
    71  
 
       
Section 5.1 Minimum EBITDA
    71  
Section 5.2 Maximum Capital Expenditures
    71  
Section 5.3 Minimum Liquidity
    72  
 
       
ARTICLE VI REPORTING COVENANTS
    73  
 
       
Section 6.1 Financial Statements and Other Information
    73  
Section 6.2 Default Notices
    75  
Section 6.3 Litigation
    75  
Section 6.4 Asset Sales
    75  
Section 6.5 Notices under Prepetition Secured Facilities Documents
    76  
Section 6.6 SEC Filings; Press Releases
    76  
Section 6.7 Labor Relations
    76  
Section 6.8 Tax Returns
    76  
Section 6.9 Insurance
    76  
Section 6.10 ERISA and Pension Matters
    76  
Section 6.11 Environmental Matters
    77  
Section 6.12 Bankruptcy Court
    78  
Section 6.13 Monthly Projections
    78  
Section 6.14 Other Information
    78  

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE VII AFFIRMATIVE COVENANTS
    78  
 
       
Section 7.1 Preservation of Legal Existence, Etc.
    78  
Section 7.2 Compliance with Laws, Etc.
    79  
Section 7.3 Conduct of Business
    79  
Section 7.4 Payment of Taxes, Etc.
    79  
Section 7.5 Maintenance of Insurance
    79  
Section 7.6 Access
    79  
Section 7.7 Keeping of Books
    80  
Section 7.8 Maintenance of Properties, Etc.
    80  
Section 7.9 Application of Proceeds
    80  
Section 7.10 Environmental
    80  
Section 7.11 [Reserved]
    80  
Section 7.12 Cash Management
    80  
Section 7.13 Further Assurances
    80  
Section 7.14 Foreign Debt Foreclosure Event
    82  
Section 7.15 Tax
    82  
Section 7.16 Additional Subsidiaries
    82  
 
       
ARTICLE VIII NEGATIVE COVENANTS
    83  
 
       
Section 8.1 Indebtedness
    84  
Section 8.2 Liens, Etc.
    85  
Section 8.3 Investments
    85  
Section 8.4 Sale of Assets
    86  
Section 8.5 Restricted Payments
    87  
Section 8.6 Restriction on Fundamental Changes
    87  
Section 8.7 Change in Nature of Business
    87  
Section 8.8 Transactions with Affiliates
    88  
Section 8.9 Restrictions on Subsidiary Distributions; No New Negative Pledge
    88  
Section 8.10 Modification of Constituent Documents
    88  
Section 8.11 Accounting Changes; Fiscal Year
    88  
Section 8.12 Margin Regulations
    89  
Section 8.13 Operating Leases; Sale/Leasebacks
    89  
Section 8.14 Modification, Prepayment and Cancellation of Indebtedness
    89  
Section 8.15 No Speculative Transactions
    89  
Section 8.16 Compliance with ERISA and Canadian Pension
    89  
Section 8.17 Environmental
    90  
Section 8.18 Super-priority Claims
    90  
Section 8.19 The Orders
    90  
Section 8.20 Payments to Specified Vendors
    90  
Section 8.21 PUHCA
    90  
Section 8.22 Employee Compensation
    90  
Section 8.23 Cash Held by Foreign Subsidiaries
    91  
Section 8.24 Reclamation Claims
    91  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 8.25 Chapter 11 Claims
    91  
 
       
ARTICLE IX EVENTS OF DEFAULT
    91  
 
       
Section 9.1 Events of Default
    91  
Section 9.2 Remedies
    95  
Section 9.3 Rescission
    95  
Section 9.4 Waiver of Certain Rights
    96  
 
       
ARTICLE X GUARANTY
    96  
 
       
Section 10.1 The Guaranty
    96  
Section 10.2 Nature of Liability
    97  
Section 10.3 Independent Obligation
    97  
Section 10.4 Authorization
    97  
Section 10.5 Reliance
    98  
Section 10.6 Subordination
    98  
Section 10.7 Waiver
    99  
Section 10.8 Limitation on Enforcement
    99  
Section 10.9 Subrogation
    100  
 
       
ARTICLE XI SECURITY
    100  
 
       
Section 11.1 Security
    100  
Section 11.2 Perfection of Security Interests
    102  
Section 11.3 Rights of Lender; Limitations on Lenders’ Obligations
    103  
Section 11.4 Covenants of the Loan Parties with Respect to Collateral
    105  
Section 11.5 Performance by Agent of the Loan Parties’ Obligations
    110  
Section 11.6 Limitation on Agent’s Duty in Respect of Collateral
    110  
Section 11.7 Remedies, Rights Upon Default
    111  
Section 11.8 The Administrative Agent’s Appointment as Attorney-in-Fact
    115  
Section 11.9 Modifications
    117  
 
       
ARTICLE XII THE ADMINISTRATIVE AGENT
    118  
 
       
Section 12.1 Authorization and Action
    118  
Section 12.2 Agent’s Reliance, Etc.
    118  
Section 12.3 The Administrative Agent Individually
    119  
Section 12.4 Lender Credit Decision
    119  
Section 12.5 Indemnification
    119  
Section 12.6 Successor Administrative Agent
    120  

iv



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE XIII MISCELLANEOUS
    121  
 
       
Section 13.1 Amendments, Waivers, Etc.
    121  
Section 13.2 Assignments and Participations
    122  
Section 13.3 Costs and Expenses
    124  
Section 13.4 Indemnities
    125  
Section 13.5 Limitation of Liability
    127  
Section 13.6 Right of Set-off
    127  
Section 13.7 Sharing of Payments, Etc.
    127  
Section 13.8 Notices, Etc.
    128  
Section 13.9 No Waiver; Remedies
    129  
Section 13.10 Binding Effect
    129  
Section 13.11 Governing Law
    129  
Section 13.12 Submission to Jurisdiction; Service of Process
    129  
Section 13.13 WAIVER OF JURY TRIAL
    130  
Section 13.14 Marshaling; Payments Set Aside
    130  
Section 13.15 Section Titles
    131  
Section 13.16 Execution in Counterparts
    131  
Section 13.17 Entire Agreement
    131  
Section 13.18 Severability
    131  
Section 13.19 Limited Disclosure
    131  

v



--------------------------------------------------------------------------------



 



Schedules

         
Schedule I
  -   Commitments
Schedule II
  -   Addresses for Notices
Schedule IIIa
  -   Prepetition Working Capital Facility First Lien Collateral
Schedule IIIb
  -   Prepetition Working Capital Facility Second Lien Collateral
Schedule IVa
  -   First Lien Secured Notes First Priority Collateral
Schedule IVb
  -   First Lien Secured Notes Second Priority Collateral
Schedule V
  -   Second Lien Secured Notes Collateral
Schedule 4.2
  -   Consents
Schedule 4.3
  -   Ownership of Subsidiaries
Schedule 4.6
  -   Litigation
Schedule 4.7
  -   Tax Audits
Schedule 4.14
  -   Labor Matters
Schedule 4.15
  -   List of Plans
Schedule 4.16
  -   Environmental Matters
Schedule 4.17
  -   Real Property
Schedule 4.19
  -   Deposit Accounts
Schedule 4.21
  -   Pledged Collateral
Schedule 4.22
  -   Material Intellectual Property
Schedule 6.1(i)
  -   Corporate Chart
Schedule 8.1
  -   Existing Indebtedness
Schedule 8.2
  -   Existing Liens
Schedule 8.3
  -   Existing Investments
Schedule 11.1
  -   Commercial Tort Claims
 
       
Exhibits
       
 
       
Exhibit A
  -   Form of Assignment and Acceptance
Exhibit B
  -   Form of Canadian Security Agreement
Exhibit C
  -   [Reserved]
Exhibit D
  -   Form of Canadian Pledge Agreement
Exhibit E-1
  -   Form of Interim Order
Exhibit E-2
  -   Form of Recognition Order on Petition Date
Exhibit E-3
  -   Form of Recognition Order after Petition Date
Exhibit F
  -   [Reserved]
Exhibit G
  -   Perfection Certificate
Exhibit H
  -   Form of Notice of Borrowing
Exhibit I
  -   Form of Note
Exhibit J
  -   Form of Notice of Conversion or Continuation
Exhibit K
  -   Form of Opinion of Counsel for the Loan Parties
Exhibit L
  -   Form of Compliance Certificate
Exhibit M
  -   Form of Pledge Amendment
Exhibit N
  -   Form of Foreign Debt Order
Exhibit O
  -   Form of Foreign Debt Recognition Order
Exhibit P-1
  -   Form of Trademark Security Agreement
Exhibit P-2
  -   Form of Patent Security Agreement

vi



--------------------------------------------------------------------------------



 



         
Exhibit P-3
  -   Form of Copyright Security Agreement

vii



--------------------------------------------------------------------------------



 



     Secured Super-Priority Debtor In Possession Multiple Draw Term Loan
Agreement, dated as of February 13, 2009, among Pliant Corporation, a Delaware
corporation, as debtor and debtor in possession under chapter 11 of the
Bankruptcy Code (as defined below) (the “Borrower”), the Subsidiaries (as
defined below) of the Borrower listed on the signature pages hereof as
Subsidiary Guarantors, as debtors and debtors-in-possession under chapter 11 of
the Bankruptcy Code (the “Subsidiary Guarantors”), the Lenders (as defined
below), and The Bank of New York Mellon, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, on February 11, 2009, (the “Petition Date”), the Borrower and the
Subsidiary Guarantors each filed a voluntary petition for relief (collectively,
the “Case”) under chapter 11 of the Bankruptcy Code with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) and each
of the Canadian Debtors (as defined below) filed an application commencing
recognition proceedings under Section 18.6 of the CCAA (as defined below) with
the Canadian Court (as defined below); and
     WHEREAS, the Borrower and the Subsidiary Guarantors are continuing to
operate their respective businesses and manage their respective properties as
debtors-in-possession under sections 1107(a) and 1108 of the Bankruptcy Code;
and
     WHEREAS, the Borrower has requested that the Lenders provide a secured
super-priority multiple draw term loan facility of up to $75,000,000 in order to
fund the continued operation of the Borrower’s and the Subsidiary Guarantors’
businesses as debtors and debtors-in-possession under the Bankruptcy Code and
for the other purposes specified herein; and
     WHEREAS, each of the Subsidiary Guarantors has agreed to guaranty the
obligations of the Borrower hereunder and each of the Borrower and the
Subsidiary Guarantors has agreed to secure its obligations to the Lenders
hereunder with, inter alia, security interests in, and liens on, all of its
property and assets, whether real or personal, tangible or intangible, now
existing or hereafter acquired or arising, all as more fully provided herein;
and
     WHEREAS, the Lenders are willing to make available to the Borrower such
post-petition loans and other extensions of credit upon the terms and subject to
the conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
     Section 1.1 Defined Terms. As used in this Agreement, the following terms
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 



--------------------------------------------------------------------------------



 



     “Account” means any “account” as specified in Article 9 of the UCC, whether
due or to become due, whether or not the right of payment has been earned by
performance, and whether now owned or hereafter acquired or arising in the
future.
     “Account Debtor” has the meaning specified in Article 9 of the UCC.
     “Accounts Receivable” means all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of or services rendered or to be rendered, including, without
limitation, all such rights constituting or evidenced by any Account, Chattel
Paper, Instrument, General Intangible or Investment Property, together with all
of the Loan Party’s right, title and interest, if any, in any goods or other
property giving rise to such right to payment, including any rights to stoppage
in transit, replevin, reclamation and resales, and all related security
interests, Liens and pledges, whether voluntary or involuntary, in each case
whether now existing or owned or hereafter arising or acquired, and all
Collateral Support and Supporting Obligations related to the foregoing and all
Accounts Receivable Records.
     “Accounts Receivable Records” means (a) all original copies of all
documents, instruments or other writings or electronic records or other Records
evidencing the Accounts Receivable, (b) all books, correspondence, credit or
other files, Records, ledger sheets or cards, invoices, and other papers
relating to Accounts Receivable, including, without limitation, all tapes,
cards, computer tapes, computer discs, computer runs, record keeping systems and
other papers and documents relating to the Accounts Receivable, whether in the
possession or under the control of a Loan Party or any computer bureau or agent
from time to time acting for a Loan Party or otherwise, (c) all evidences of the
filing of financing statements and the registration of other instruments in
connection therewith, and amendments, supplements or other modifications
thereto, notices to other creditors or lenders, and certificates,
acknowledgments, or other writings, including, without limitation, lien search
reports, from filing or other registration officers, (d) all credit information,
reports and memoranda relating thereto and (e) all other written, electronic or
other non-written forms of information related in any way to the foregoing or
any Accounts Receivable.
     “Additional Pledged Collateral” means all shares of, limited and/or general
partnership interests in, and limited or unlimited liability company interests
in, and all securities convertible into, and warrants, options and other rights
to purchase or otherwise acquire, stock of, either (i) any Person that, after
the date of this Agreement, as a result of any occurrence, becomes a direct
Subsidiary of any Loan Party or (ii) any issuer of Pledged Stock, any
Partnership, any LLC or any unlimited liability company that are acquired by any
Loan Party after the date hereof; all certificates or other instruments
representing any of the foregoing; all Security Entitlements of any Loan Party
in respect of any of the foregoing; all additional indebtedness from time to
time owed to any Loan Party by any obligor on the Pledged Notes and the
instruments evidencing such indebtedness; and all interest, cash, instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing. Additional Pledged Collateral may be General Intangibles or
Investment Property.

2



--------------------------------------------------------------------------------



 



     “Adequate Protection Obligations” means as adequate protection for the use
of the Prepetition Collateral,
     (i) in the case of the lenders under the Prepetition Working Capital
Facility, (a) payments of cash interest on a current basis, calculated at the
default interest rate under the Prepetition Working Capital Facility as in
effect on the Petition Date (subject to the rights of the Loan Parties, the
Committee and any other party-in-interest to challenge the payment of such
interest pursuant to section 506(b) of the Bankruptcy Code), (b) payments in
cash on a current basis, following receipt by the Borrower of an invoice
therefor, of all reasonable and documented fees, costs and expenses of one
financial advisor (other than a “success” or transaction related fee), one firm
of outside counsel, one firm of local counsel in the State of Delaware and one
firm of local counsel in Canada, in each case, as provided under the terms of
the Prepetition Working Capital Facility as in effect on the Petition Date and
(c) valid, enforceable, unavoidable and fully perfected replacement liens and
security interests in the post-petition collateral of the same nature and type
as the Prepetition Working Capital Facility Collateral, on the same basis and in
the same relative priority as the Prepetition Working Capital Liens, which
(x) with respect to the post-petition collateral of the same nature and type as
the Prepetition Working Capital Facility First Lien Collateral, shall be senior
to the Liens of the Secured Parties on such collateral; and (y) with respect to
the Prepetition Working Capital Facility Second Lien Collateral, shall be junior
to the Liens of the Secured Parties and the Liens on such collateral under
clause (ii)(d) below; provided however, that the relative priority of the Liens
of the Secured Parties hereunder and the Liens of the Prepetition Working
Capital Lenders described in the foregoing clause (c) with respect to a pledge
of any property that is Stock of a Foreign Subsidiary shall be as provided in
the Intercreditor Agreement, if applicable, as determined by the Bankruptcy
Court;
     (ii) in the case of the holders of the First Lien Secured Notes,
(a) paid-in-kind adequate protection payments in an amount equal to the
aggregate accreted value of all accrued and unpaid interest under the First Lien
Secured Notes as of the Petition Date, upon entry of the Interim Order,
(b) monthly paid-in-kind adequate protection payments in an amount equal to
interest accruing on all obligations under the First Lien Secured Notes at the
non-default rate stated therein (without prejudice to the right of the holders
of such First Lien Secured Notes to later assert claims for interest at the
default rate set forth therein), (c) payments in cash on a current basis of all
(x) fees, costs and expenses of each of their respective professional advisors,
in each case, pursuant to the terms of such advisor’s prepetition engagement
letter or agreement, including, without limitation, the fees, costs and expenses
of legal counsel and financial advisors and (y) fees, costs and expenses
(including fees, costs and expenses of legal counsel) of Wilmington Trust
Company, as trustee under the First Lien Secured Notes; and (d) valid,
enforceable, unavoidable and fully perfected replacement liens and security
interests, in the collateral of the same nature and type as the collateral
securing the First Lien Secured Notes, on the same basis and in the same
relative priority as the First Lien Secured Notes Liens, which (x) with respect
to the First Lien Secured Notes First Priority Collateral, shall be junior in
priority to the Liens of the Secured Parties, and (y) with respect to the First
Lien Secured Notes Second Priority Collateral, shall be junior in priority to
the Liens of the Secured Parties and the liens described in clause (i)(c) above;
provided, however, that none of

3



--------------------------------------------------------------------------------



 



such fees, costs and expenses in clauses (ii)(c)(x) or (ii)(c)(y) above provided
as adequate protection payments shall be subject to approval by the Bankruptcy
Court, the Canadian Court or the U.S. Trustee, and no recipient of any such
payment shall be required to file with respect thereto any interim or final fee
application with the Bankruptcy Court or the Canadian Court;
     (iii) in the case of each lender under the Prepetition Working Capital
Facility and the First Lien Secured Notes, replacement liens having a
super-priority over any and all administrative expenses of the kind that are
specified in Bankruptcy Code Section 503(b) or 507(b) or any other provisions of
the Bankruptcy Code, in each case, of the same relative priority as their
prepetition Liens to the extent of the post-petition diminution in value of the
Prepetition Collateral, and
     (iv) in the case the holders of the Second Lien Secured Notes, valid,
enforceable, unavoidable and fully perfected replacement liens and security
interests, in the collateral of the same nature and type as the Second Lien
Secured Notes Collateral, on the same basis and in the same relative priority as
the Second Lien Secured Notes Liens to the Second Lien Secured Notes Collateral,
which shall be junior in priority to the Liens of the Secured Parties, the Lien
under clause (ii)(d) and the Lien under clause (iii)(d); provided, however, that
the granting of such Lien to the holders of the Second Lien Secured Notes does
not constitute a finding or conclusion of law that the Second Lien Secured Notes
Liens have any value beyond the value of the Prepetition Working Capital Liens
and the First Lien Notes Liens, but is merely a recognition that if such value
does exist, that the holders of the Second Lien Secured Notes shall have
replacement liens, solely to the extent of the diminution of value of the Second
Lien Secured Notes Liens in the Second Lien Notes Collateral from and after the
Petition Date,
     subject, in each case, to (i) except in the case of the claim of the
Prepetition Working Capital Lenders to the Prepetition Working Capital Facility
First Lien Collateral, the liens and super-priority claims granted to secure the
Facility and (ii) except in the case of the Prepetition Working Capital Lenders
for the purpose of clauses (i)(c) and (iii) above, the Carve-Out. The foregoing
shall be without prejudice to the right of each lender under the Prepetition
Working Capital Facility and the First Lien Secured Notes to later request or
otherwise seek additional forms of adequate protection, including, without
limitation, cash adequate protection payments; provided, however, that the Loan
Parties shall have the right to object to any such requests.
     “Administrative Agent” means The Bank of New York Mellon, or any successor
Administrative Agent appointed pursuant to Section 12.6 hereof.
     “Affiliate” means, with respect to any Person, (i) any other Person which,
directly or indirectly, controls, is controlled by or is under common control
with such Person, (ii) each officer, director, general partner or joint-venturer
of such Person, and (iii) each Person that is the beneficial owner of 5% or more
of any class of Voting Stock of such Person. For the purposes of this
definition, “control” means the possession of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

4



--------------------------------------------------------------------------------



 



     “Agreement” means this Secured Super-Priority Debtor-In-Possession Multiple
Draw Term Loan Agreement.
     “Applicable Margin” means with respect to the Loans maintained as (i) Base
Rate Loans, a rate equal to 11.00% per annum and (ii) Eurodollar Rate Loans, a
rate equal to 12.00% per annum.
     “Approved Fund” means any Fund that is advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.
     “Asset Sale” has the meaning specified in Section 8.4.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in substantially the form of Exhibit A.
     “Availability Period” means the period from and including the Closing Date
to but excluding the Termination Date.
     “Bankruptcy Code” means title 11, United States Code, as amended from time
to time.
     “Bankruptcy Court” has the meaning specified in the recitals to this
Agreement or any other court having competent jurisdiction over the Case.
     “Bankruptcy Law” means each of the Bankruptcy Code, any similar federal,
state or foreign Requirement of Law for the relief of debtors or any
arrangement, reorganization, insolvency, moratorium or assignment for the
benefit of creditors or any other marshalling of the assets and liabilities of
the Borrower or any Subsidiary of the Borrower and any similar Requirements of
Law relating to or affecting the enforcement of creditors’ rights generally.
     “Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall be equal at all
times to the higher of (a) the rate of interest announced publicly by The Bank
of New York Mellon in New York, New York, from time to time, as its prime
lending rate and (b) the sum of (i) 0.50% per annum plus (ii) the Federal Funds
Rate; provided that in no event shall the Base Rate at any time be less than
5.00% per annum.
     “Base Rate Loan” means any Loan during any period in which it bears
interest based on the Base Rate.
     “Borrower” has the meaning specified in the preamble.
     “Borrower’s Accountants” means Ernst & Young LLP or such other independent
nationally recognized public accountants acceptable to the Administrative Agent
(at the direction of the Requisite Lenders).

5



--------------------------------------------------------------------------------



 



     “Borrowing” means a borrowing consisting of Loans of the same type made on
the same day, and if Eurodollar Rate Loans, having the same Interest Period, by
the Lenders ratably according to their respective Commitments.
     “Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.
     “Business Entity” means a partnership, limited partnership, limited
liability company, corporation (including a business trust), unlimited liability
company, joint stock company, trust, unincorporated association, joint venture
or other entity.
     “Canadian Court” means the Ontario Superior Court of Justice.
     “Canadian Debtors” means Uniplast Industries, Pliant Packaging and Pliant
Toronto.
     “Canadian Pension Event” shall mean (a) the termination in whole or in part
of any Canadian Pension Plan, (b) the merger of a Canadian Pension Plan with
another pension plan required to be registered under Canadian federal or
provincial law, (c) a change in the funded status of a Canadian Pension Plan
which could be reasonably expected to have a Material Adverse Effect, (d) the
receipt by any Loan Party of any notice from the applicable pensions standards
regulator concerning liability arising from the withdrawal or partial withdrawal
of the Loan Party or any other party from a Canadian Pension Plan which could be
reasonably expected to have a Material Adverse Effect, (e) the receipt by any
Loan Party of any order or notice of intention to issue an order from the Canada
Revenue Agency that could reasonably be expected to affect the registered status
of any Canadian Pension Plan, (f) the receipt by any Loan Party of any order or
notice of intention to issue an order from the applicable pension standards
regulator that could reasonably be expected to affect the registered status or
cause the termination (in whole or in part) of any Canadian Pension Plan,
(g) failure to make full payment when due of all amounts which, under the
provisions of any Canadian Pension Plan, agreement relating thereto or
applicable law, such Loan Party is required to pay as contributions thereto,
except where the failure to make such payments could not reasonably be expected
to have a Material Adverse Effect, (h) acquiring an interest in any Person if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to any “registered pension plan” as such term is defined in the
Income Tax Act (Canada), (i) commencement of participation under or assumption
of an obligation to sponsor, administer or contribute to any new “registered
pension plan” as such term is defined in the Income Tax Act (Canada), or (j) any
other extraordinary event or condition with respect to a Canadian Pension Plan
that could reasonably be expected to result in a Lien or any acceleration of any
statutory requirements to fund all or a substantial portion of the unfunded
accrued benefit liabilities of such Canadian Pension Plan.
     “Canadian Pension Plans” means each pension plan required to be registered
under Canadian federal or provincial law that is established, maintained or
contributed to by any Loan Party for its Canadian employees or former Canadian
employees, except for the Canada Pension

6



--------------------------------------------------------------------------------



 



Plan and the Quebec Pension Plan that are maintained by the Government of Canada
and Province of Quebec, respectively.
     “Canadian Pledge Agreement” means the pledge agreement, in the form of
Exhibit D hereto, pursuant to which the Stock of Uniplast Industries is pledged
to the Administrative Agent, for the benefit of the Lenders.
     “Canadian Security Agreement” means the General Security Agreement,
substantially in the form of Exhibit B hereto, among the Canadian Debtors and
the Administrative Agent.
     “Canadian Subsidiary” means any Subsidiary of the Borrower that is
incorporated or formed pursuant to the laws of Canada or any province thereof.
     “Capital Expenditures” means, with respect to any Person for any period,
the aggregate of amounts that would be reflected as additions to property, plant
or equipment on a consolidated balance sheet of such Person and its Subsidiaries
prepared in conformity with GAAP.
     “Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.
     “Capital Lease Obligations” means, with respect to any Person, the
capitalized amount of all obligations of such Person or any of its Subsidiaries
under Capital Leases, as determined on a consolidated basis in conformity with
GAAP.
     “Carve-Out” means claims in the Case of the following parties for the
following amounts: (i) the unpaid fees of the U.S. Trustee pursuant to 28 U.S.C.
§ 1930(a) and the Clerk of the Bankruptcy Court and any statutory or other
Canadian Court ordered fees that are not secured by a charge granted by the
Canadian Court and (ii) solely following the occurrence of an Event of Default,
the aggregate allowed unpaid fees and expenses payable under sections 330 and
331 of the Bankruptcy Code to professional persons retained pursuant to an order
of the Bankruptcy Court by the Borrower and any Subsidiary Guarantor and not
more than one Committee (provided, that the amount of such fees and expenses
included in this clause (ii) shall not exceed $3,000,000 in the aggregate);
provided, however, that the Carve-Out shall not include, apply to or be
available for any fees or expenses incurred by any party, including the
Borrower, any Subsidiary Guarantor or any Committee, in connection with the
investigation (including discovery proceedings), initiation or prosecution of
any claims, causes of action, adversary proceedings or other litigation against
the Prepetition Secured Lenders, the Prepetition Agent, the Administrative Agent
or the Lenders, including challenging the amount, extent, validity, perfection,
priority or enforceability of or asserting any defense, counterclaim or offset
to, the Prepetition Secured Facilities Obligations or the Obligations or the
security interests and Liens of the Secured Parties or the Prepetition Secured
Lenders in respect thereof; and provided, further, however, that as long as no
Default or Event of Default shall occur and be continuing, the Borrower and each
Subsidiary Guarantor shall be permitted to pay compensation and reimbursement of
expenses allowed and payable under sections 330 and 331 of the Bankruptcy Code,
as the same may be due and payable, and the same shall not reduce the Carve-Out.
     “Case” has the meaning specified in the recitals to this Agreement.

7



--------------------------------------------------------------------------------



 



     “Cash Collateral Account” means any deposit account or Securities Account
established by the Administrative Agent in which cash and Cash Equivalents may
from time to time be on deposit or held therein as provided herein.
     “Cash Equivalents” means (a) Dollar denominated securities issued or
directly and fully guaranteed or insured by the government of Canada or any
agency thereof, or by the United States government or any agency thereof;
provided that the full faith and credit of the United States is pledged in
support thereof, (b) Dollar denominated certificates of deposit, overnight bank
deposits and bankers’ acceptances of any chartered bank organized under the laws
of Canada or any province thereof rated “P-1” by Moody’s or of any commercial
bank organized under the laws of the United States, any state thereof, the
District of Columbia, or its branches or agencies that (i) is a member of the
Federal Reserve System, (ii) issues (or a holding company of which issues)
commercial paper, rated at least “A-1” by S&P or “P-1” by Moody’s and (iii) has
combined capital and surplus of at least $500,000,000, (c) Dollar denominated
commercial paper of an issuer rated at least “A-1” by S&P or “P-1” by Moody’s,
and (d) Dollar denominated shares of any money market fund that (i) has at least
95% of its assets invested continuously in the types of investments referred to
in clauses (a) through (c) above, inclusive (giving effect to the proviso at the
end of this paragraph), (ii) has net assets of not less than $500,000,000 and
(iii) is rated at least “A-1” by S&P or “P-1” by Moody’s; provided, however,
that the maturities of all obligations of the type specified in clauses (a)
through (c) above, inclusive, shall not exceed one hundred eighty (180) days.
     “CCAA” means the Companies’ Creditors Arrangement Act (Canada).
     “CCAA Proceedings” means recognition proceedings commenced by the Canadian
Debtors under Section 18.6 of the CCAA in the Canadian Court.
     “Change of Control” means the occurrence of any of the following: (a) the
failure by the Control Group to have beneficial ownership (within the meaning of
Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended) of at least 25% of the issued and
outstanding common Stock of the Borrower; (b) any person or group of persons
(within the meaning of the Securities Exchange Act of 1934, as amended) other
than the Control Group (i) shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended) of 35% or more of the
issued and outstanding common Stock of the Borrower or Stock representing 35% or
more of the voting or economic power of the Borrower’s Stock or (ii) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the board of directors of the Borrower; (c) the occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Borrower by
persons who were neither (i) nominated by members of the Control Group or the
board of directors of the Borrower nor (ii) appointed by members so nominated;
or (d) the Borrower shall cease to own and control all of the economic and
voting rights associated with all of the outstanding Stock of the Subsidiary
Guarantors. If, at any time, any of the members of the board of directors of the
Borrower shall have more than one vote per person, then any determination of a
majority of the board of directors shall be based on a majority of the voting
power of the members thereof rather than a majority of the members or seats.

8



--------------------------------------------------------------------------------



 



     “Chattel Paper” has the meaning specified in Section 9-102(a)(11) of the
UCC.
     “Claim” has the meaning ascribed to such term in section 101(5) of the
Bankruptcy Code.
     “Closing Date” means the first date on which the conditions set forth in
Section 3.1 are satisfied or waived; provided, that such date shall not be later
than February 17, 2009.
     “Code” means the Internal Revenue Code of 1986 (or any successor
legislation thereto), as amended from time to time.
     “Collateral” has the meaning specified in Section 11.1.
     “Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any of items (i) through (xxii) in the
definition of Collateral set forth in Section 11.1 and includes any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
     “Commercial Tort Claims” has the meaning specified in Article 9 of the UCC.
     “Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Loan, expressed as an amount representing the maximum
principal amount of the Loans to be made by such Lender hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.5 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 13.2. The initial amount of each Lender’s Commitment
is set forth on Schedule I under the caption “Commitment”, or in the Assignment
and Acceptance pursuant to which such Lender shall have assumed its Commitment,
as applicable. The aggregate amount of Commitments on the Closing Date is
$75,000,000.
     “Commitment Parties” means DDJ Capital Management, LLC, on behalf of
certain funds and/or accounts that it manages and/or advises, WCP, L.P. and/or
its affiliates, WCIP, L.P. and/or its affiliates, WCOP, Ltd. and/or its
affiliates and Wayzata Opportunities Fund II, L.P. and/or its affiliates.
     “Committee” means the official statutory committee of unsecured creditors
appointed in the Case pursuant to section 1102 of the Bankruptcy Code.
     “Commodity Account” has the meaning specified in Article 9 of the UCC.
     “Commodity Intermediary” has the meaning specified in Article 9 of the UCC.
     “Compliance Certificate” has the meaning specified in Section 6.1(d).
     “Consolidated Net Income” means, for any Person for any period, the net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in conformity with GAAP; provided, however, that there
shall be excluded to the extent consolidated in conformity with GAAP (and
without duplication) (a) the income of any unconsolidated Subsidiary and any
other Person in which such Person or one of its Subsidiaries has a joint
interest with a third party (which interest does not cause the net income of
such other

9



--------------------------------------------------------------------------------



 



Person to be consolidated into the net income of such Person in accordance with
GAAP) except to the extent of the amount of dividends or distributions actually
paid to such Person or Subsidiary (provided that such Person’s or Subsidiary’s
equity in the net loss of such other Person shall be included in determining
Consolidated Net Income), (b) the income (but not loss) of any Subsidiary of
such Person that is subject to any restriction or limitation on the payment of
dividends or the making of other distributions shall be excluded to the extent
of such restriction or limitation, (c) (i) the income (or loss) of any Person
for any period prior to the date such Person becomes a Subsidiary of the
Borrower, or is merged into or consolidated with the Borrower or any of its
Subsidiaries or the date that Person’s assets are acquired by the Borrower or
any of its Subsidiaries and (ii) any net gain (but not loss) resulting from an
Asset Sale by such Person or any of its Subsidiaries (other than in the ordinary
course of business) shall be excluded, and (d) extraordinary gains and losses
and any one-time increase or decrease to net income which is required to be
recorded because of the adoption of new accounting policies, practices or
standards required by GAAP.
     “Constituent Documents” means, with respect to any Person, (a) the
articles/certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person, (b) the by-laws or LLC
Agreement (or the equivalent governing documents) of such Person and (c) any
document setting forth the manner of election and duties of the directors or
managing members of such Person (if any) and the designation, amount and/or
relative rights, limitations and preferences of any class or series of such
Person’s Stock.
     “Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyl.
     “Contracts” means, with respect to any Loan Party, any and all “contracts”,
as such term is defined in Article 1 of the UCC, of such Loan Party.
     “Contractual Obligation” means, with respect to any Person, any obligation,
agreement, undertaking or similar provision of any Security issued by such
Person or of any agreement, undertaking, contract, lease, indenture, mortgage,
deed of trust or other instrument (excluding the Loan Documents) to which such
Person is a party or by which it or any of its property is bound or to which any
of its properties is subject.
     “Control” has the meaning specified in Section 9-106 of the UCC.
     “Control Group” means collectively J.P. Morgan Partners (BHCA) L.P. and all
Persons controlled by it. For the purposes of this definition, “control” means
the possession of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
     “Copyright Licenses” means any written agreement naming any Loan Party as
licensor or licensee granting any right under any Copyright, including the grant
of rights to copy, publicly perform, create derivative works, manufacture,
distribute, exploit and sell materials derived from any Copyright.

10



--------------------------------------------------------------------------------



 



     “Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof and
(b) the right to obtain all renewals thereof.
     “Corporate Chart” means a corporate organizational chart, list or other
similar document in each case in form reasonably acceptable to the
Administrative Agent (at the direction of the Lenders) and setting forth, for
each Person that is a Loan Party or that is a Subsidiary of a Loan Party,
(a) the full legal name of such Person (and any trade name, fictitious name or
other name such Person may have had or operated under), (b) the jurisdiction of
organization, the organizational number (if any) and the tax identification
number (if any) of such Person, (c) the location of such Person’s chief
executive office (or sole place of business) and (d) the number of shares of
each class of such Person’s Stock authorized (if applicable), the number
outstanding as of the date of delivery and the number and percentage of such
outstanding shares for each such class owned (directly or indirectly) by any
Loan Party or any Subsidiary of any of them.
     “Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:
          (a) Liens with respect to the payment of taxes, assessments or
governmental charges in each case that are not yet due or that are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by GAAP;
          (b) Liens of landlords arising by statute and liens of suppliers,
mechanics, carriers, materialmen, warehousemen or workmen and other liens
imposed by law created in the ordinary course of business for amounts not yet
due or that are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained to the extent required by GAAP;
          (c) pledges and deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money) and surety, stay,
appeal, customs or performance bonds arising in each case in the ordinary course
of business;
          (d) encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of Real Property that do
not secure any obligations for borrowed money and do not materially detract from
the value of such Real Property or interfere with the ordinary conduct of the
business conducted and proposed to be conducted at such Real Property;
          (e) encumbrances arising under leases or subleases of Real Property,
in the ordinary course of business, that do not in the aggregate materially
detract from the value of such

11



--------------------------------------------------------------------------------



 



Real Property or interfere with the ordinary conduct of the business conducted
and proposed to be conducted at such Real Property;
          (f) financing statements with respect to a lessor’s rights in and to
personal property leased to such Person in the ordinary course of such Person’s
business other than through a Capital Lease;
          (g) Canadian deemed statutory trusts for employee source deductions
and goods and services under the Excise Tax Act (Canada);
          (h) liens of a collection bank arising in the ordinary course of
business under Section 4-208 of the UCC;
          (i) judgment liens in respect of judgments that do not constitute a
Default or an Event of Default; and
          (j) deposits to secure utility bills approved by the Bankruptcy Court
and, with respect to the Canadian Debtors, the Canadian Court.
     “Debt Issuance” means the incurrence of Indebtedness of the type specified
in clause (a) or (b) of the definition of “Indebtedness” by the Borrower or any
of its Subsidiaries.
     “Default” means any event which with the passing of time or the giving of
notice or both would become an Event of Default.
     “Deposit Account” has the meaning specified in Article 9 of the UCC.
     “DIP Charge” means a super-priority charge over all of the present and
after-acquired property, assets and undertaking of the Canadian Debtors ahead of
and senior to all creditors, interest holders, lien holders and claimants of any
kind whatsoever pursuant to a court-ordered charge granted by the Canadian Court
under the CCAA, except as set forth in Section 4.18(b)(iv).
     “Disclosure Documents” means, collectively, Form 10-K for the Fiscal Year
ending December 31, 2007, Form 10-Q for the Fiscal Quarter ending September 30,
2008, and Form 8-K dated February 6, 2009, each filed by the Borrower with the
Securities and Exchange Commission.
     “Document” has the meaning specified in Article 9 of the UCC.
     “Dollar Equivalent” means, with respect to any amount, (i) if such amount
is denominated in Dollars, such amount and (ii) if such amount is denominated in
a currency other than Dollars, the equivalent of such amount in Dollars as
determined by the Administrative Agent in accordance with its normal practices.
     “Dollars” and the sign “$” each mean the lawful money of the United States
of America.

12



--------------------------------------------------------------------------------



 



     “Domestic IP Agreements” means the Trademark Security Agreement, the Patent
Security Agreement and the Copyright Security Agreement, each between the Loan
Parties and the Administrative Agent, in the form of Exhibit P-1, P-2 and P-3,
respectively.
     “Domestic Subsidiary” means any Subsidiary of the Borrower that is
incorporated or formed pursuant to the laws of a State of the United States of
America or the District of Columbia.
     “EBITDA” means, with respect to any Person for any period, an amount equal
to (a) Consolidated Net Income of such Person for such period plus (b) the sum
of, in each case to the extent included in the calculation of such Consolidated
Net Income but without duplication, (i) any provision for income taxes for such
period, (ii) Interest Expense for such period, (iii) loss from extraordinary
items for such period, (iv) depreciation, depletion and amortization of
intangibles or financing or acquisition costs for such period, (v) all other
non-cash charges and non-cash losses for such period, including the amount of
any compensation deduction as the result of any grant of Stock or Stock
Equivalents to employees, officers, directors or consultants, other than charges
representing accruals of future cash expenses for such period,
(vi) non-recurring transaction expenses relating to the Case actually incurred
during the pendency of the Case and (vii) non-recurring expenses actually
incurred in the closing of plants in connection with the restructuring thereof
(provided that the aggregate amount of expenses added to Consolidated Net Income
pursuant to this clause (vii) shall not exceed $500,000 during any calendar
month during such period and $4,000,000 in the aggregate during the term of this
Agreement), minus (c) the sum of, in each case to the extent included in the
calculation of such Consolidated Net Income but without duplication, (i) any
credit for income tax for such period, (ii) interest income for such period,
(iii) gains from extraordinary items for such period, (iv) any aggregate net
gain (but not any aggregate net loss) from the sale, exchange or other
disposition of capital assets by such Person for such period, (v) any other
non-cash gains or other items, including accounting charges, which have been
included in determining Consolidated Net Income, including any reversal of a
charge referred to in clause (b)(v) above by reason of a decrease in the value
of any Stock or Stock Equivalent for such period and (vi) cash payments for
previously reserved charges for such period.
     “Effective Date” means the date upon which the Plan becomes effective.
     “Eligible Assignee” means (a) a Lender or any Affiliate or Approved Fund of
such Lender; (b) a commercial bank having total assets in excess of
$5,000,000,000; (c) a finance company, insurance company, other financial
institution or fund reasonably acceptable to the Administrative Agent, which is
regularly engaged in making, purchasing or investing in loans, and having a net
worth, determined in accordance with GAAP, in excess of $250,000,000 or, to the
extent net worth is less than such amount, a finance company, insurance company,
other financial institution or fund, reasonably acceptable to the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower; (d) a savings and loan association or savings bank organized under the
laws of the United States or any State thereof which has a net worth, determined
in accordance with GAAP, in excess of $250,000,000, or (e) any other Person with
the consent of the Requisite Lenders and, prior to the occurrence of an Event of
Default, the consent of the Borrower (which consent shall not be unreasonably

13



--------------------------------------------------------------------------------



 



withheld, delayed or conditioned); provided, that “Eligible Assignee” shall not
include any Loan Party or any of their Affiliates.
     “Environmental Laws” means all applicable Requirements of Law now or
hereafter in effect, as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human or animal health, safety,
the environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Materials Transportation Uniform Safety Act, as amended
(49 U.S.C. 5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide
Act, as amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery
Act, as amended (42 U.S.C. § 6901 et seq.); the Toxic Substances Control Act, as
amended (15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. §
7401 et seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. §
1251 et seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. §
651 et seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et
seq.); and their state, provincial, municipal and local counterparts or
equivalents and any transfer of ownership notification or approval statute,
including the Industrial Site Recovery Act (N.J.S.A. § 13:1K-6 et seq.).
     “Environmental Liabilities and Costs” means, with respect to any Person,
all liabilities, obligations, responsibilities, Remedial Actions, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute, including any thereof arising under
any Environmental Law, Permit, order or agreement with any Governmental
Authority or other Person, which relate to any environmental, health or safety
condition or a Release or threatened Release, and result from or otherwise
relate to the past, present or future operations of, or ownership of property
by, such Person or any of its Subsidiaries.
     “Environmental Lien” means any Lien in favor of any Governmental Authority
for Environmental Liabilities and Costs.
     “Equipment” has the meaning specified in Article 9 of the UCC.
     “Equity Issuance” means the issuance by the Borrower or any of its
Subsidiaries of any Stock.
     “ERISA” means the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower or any of
its Subsidiaries within the meaning of Section 414 (b), (c), (m) or (o) of the
Code.
     “ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a Title IV
Plan or a Multiemployer Plan, other than a reportable event for which PBGC
notice requirements have been waived; (b) the

14



--------------------------------------------------------------------------------



 



withdrawal of the Borrower, any of its Subsidiaries or any ERISA Affiliate from
a Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of the Borrower, any of its Subsidiaries or any
ERISA Affiliate from any Multiemployer Plan; (d) notice of reorganization or
insolvency of a Multiemployer Plan; (e) the filing of a notice of intent to
terminate a Title IV Plan or the treatment of a plan amendment as a termination
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to a Title IV Plan or Multiemployer Plan; (h) the
imposition of a lien under Section 412 of the Code or Section 302 of ERISA on
the Borrower or any of its Subsidiaries or any ERISA Affiliate; or (i) notice
from the PBGC of any other event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan
or the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board, as in effect from time to time.
     “Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the rate determined by the Administrative Agent to be the
offered rate for deposits in Dollars for the applicable Interest Period which
appears on the Dow Jones Markets Telerate Page 3750 (or any successor page) as
of 11:00 A.M., London time, on the second full Business Day next preceding the
first day of each Interest Period. In the event that such rate does not appear
on the Dow Jones Markets Telerate Page 3750 (or otherwise on the Dow Jones
Markets screen), the Eurodollar Base Rate for the purposes of this definition
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent, or, in the absence of such availability, the Eurodollar Base Rate shall
be the rate of interest determined by the Administrative Agent to be the average
(rounded upward to the nearest whole multiple of 1/16 of one percent per annum,
if such average is not such a multiple) of the rates per annum at which deposits
in Dollars are offered by the principal office of The Bank of New York Mellon in
London to major banks in the London interbank market at 11:00 A.M. (London time)
two (2) Business Days before the first day of such Interest Period in an amount
substantially equal to the Eurodollar Rate Loan for a period equal to such
Interest Period.
     “Eurodollar Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, an interest rate per annum equal to the rate per annum
obtained by dividing (a) the Eurodollar Base Rate by (b) a percentage equal to
100% minus the reserve percentage applicable two (2) Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Federal Reserve Board for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the Eurodollar Rate is determined) having a term equal to
such Interest Period; provided, that in no event shall the Eurodollar Rate at
any time be less than 4.00% per annum.

15



--------------------------------------------------------------------------------



 



     “Eurodollar Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 9.1.
     “Excluded Lender” means each Non-Funding Lender and each Lender that is
also a Prepetition Working Capital Lender or a holder of any Second Lien Secured
Notes.
     “Facility” means the Commitments and the provisions herein related to the
Loans.
     “Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as reasonably determined by the Board of
Directors of the Borrower, or, if such asset shall have been the subject of a
relatively contemporaneous appraisal by an independent third party appraiser,
the basic assumptions underlying which have not materially changed since its
date, the value set forth in such appraisal, and (b) with respect to any
marketable Security at any date, the closing sale price of such Security on the
Business Day next preceding such date, as appearing in any published list of any
national securities exchange or the NASDAQ Stock Market or, if there is no such
closing sale price of such Security, the final price for the purchase of such
Security at face value quoted on such Business Day by a financial institution of
recognized standing that regularly deals in Securities of such type selected by
the Administrative Agent (at the direction of the Requisite Lenders).
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.
     “Fee Letter” shall mean that certain fee letter, dated as of February 3,
2009, addressed to the Borrower from the Commitment Parties and accepted by the
Borrower on February 3, 2009, with respect to certain fees to be paid from time
to time to the Administrative Agent, the Lenders and the Commitment Parties.
     “Final Order” means an order of the Bankruptcy Court pursuant to section
364 of the Bankruptcy Code, approving this Agreement and the other Loan
Documents and authorizing the incurrence by the Loan Parties of permanent
post-petition secured and super-priority debtor-in-possession Indebtedness in
accordance with this Agreement, and as to which no stay has been entered and
which has not been reversed, modified, vacated or overturned, and which is in
form

16



--------------------------------------------------------------------------------



 



and substance substantially the same as the Interim Order, with such
modifications as are acceptable to the Administrative Agent and the Requisite
Lenders.
     “Final Recognition Order” has the meaning specified in Section 3.2(d).
     “Financial Assets” has the meaning specified in Article 8 of the UCC.
     “Financial Statements” means the financial statements of the Borrower and
its Subsidiaries delivered in accordance with Sections 4.4 and 6.1.
     “First Day Orders” means all orders entered by the Bankruptcy Court or the
Canadian Court on the Petition Date or within five (5) Business Days of the
Petition Date or based on motions filed on the Petition Date.
     “First Lien Indenture” means the Indenture, dated as of February 17, 2004
(as amended and restated as of May 6, 2005, and supplemented as of July 18,
2006), among the Borrower, as issuer, Pliant Corporation International, Pliant
Film Products of Mexico, Inc., Pliant Packaging of Canada, LLC, Uniplast
Holdings Inc., Uniplast U.S., Inc. and Uniplast Industries Co., as note
guarantors, and Wilmington Trust Company, as trustee.
     “First Lien Secured Notes” means the notes issued under the First Lien
Indenture.
     “First Lien Secured Notes First Priority Collateral” means the portion of
the collateral securing the First Lien Secured Notes Liens in which the holders
of the First Lien Secured Notes or the trustee under the First Lien Indenture
have a first priority perfected security interest, which collateral is described
on Schedule IVa hereto.
     “First Lien Secured Notes Liens” means the liens and security interests
granted for the benefit of the holders of the First Lien Secured Notes under the
First Lien Indenture and the collateral documents executed pursuant thereto.
     “First Lien Secured Notes Second Priority Collateral” means the collateral
securing the First Lien Secured Notes Liens other than the First Lien Secured
Notes First Priority Collateral, which collateral is described on Schedule IVb
hereto.
     “Fiscal Quarter” means each of the three-month periods ending on March 31,
June 30, September 30 and December 31.
     “Fiscal Year” means the twelve-month period ending on December 31.
     “Foreign Debt Draw” has the meaning specified in Section 2.1.
     “Foreign Debt Draw Conditions” has the meaning specified in Section 3.3.
     “Foreign Debt Draw Date” means the date of any Foreign Debt Draw.

17



--------------------------------------------------------------------------------



 



     “Foreign Debt Draw Trigger Date” means the earlier of (i) the date that is
forty-five (45) days after the Petition Date and (ii) the date that the
Bankruptcy Court shall have entered the Final Order.
     “Foreign Debt Foreclosure Event” has the meaning specified in Section 7.14.
     “Foreign Debt Order” has the meaning specified in Section 3.3(e).
     “Foreign Debt Recognition Order” has the meaning specified in
Section 3.3(e).
     “Foreign Subsidiary” means any Subsidiary of the Borrower, other than the
Domestic Subsidiaries.
     “Fund” means any Person (other than a natural person) that is or will be
engaged in making, purchasing, holding or otherwise investing in bank loans,
commercial loans or similar extensions of credit in the ordinary course of its
business.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.
     “General Intangible” has the meaning specified in Article 9 of the UCC.
     “Goods” has the meaning specified in Article 9 of the UCC.
     “Governmental Authority” means any nation, sovereign or government, any
state, province or other political subdivision thereof and any entity or
authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including any central
bank or stock exchange.
     “Guaranteed Obligations” has the meaning specified in Section 10.1.
     “Guaranty” means the guaranty of the Obligations of the Borrower made by
the Subsidiary Guarantors pursuant to Article X of this Agreement.
     “Guaranty Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, or that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such

18



--------------------------------------------------------------------------------



 



Indebtedness or any security therefor, or to provide funds for the payment or
discharge of such Indebtedness (whether in the form of a loan, advance, stock
purchase, capital contribution or otherwise), (ii) to maintain the solvency or
any balance sheet item, level of income or financial condition of another
Person, (iii) to make take-or-pay or similar payments, if required, regardless
of non-performance by any other party or parties to an agreement, (iv) to
purchase, sell or lease (as lessor or lessee) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such Indebtedness or to assure the holder of such Indebtedness against loss, or
(v) to supply funds to or in any other manner invest in such other Person
(including to pay for property or services irrespective of whether such property
is received or such services are rendered), if in the case of any agreement
described under subclause (i), (ii), (iii), (iv) or (v) of clause (b) of this
sentence the primary purpose or intent thereof is to provide assurance that
Indebtedness of another Person will be paid or discharged, that any agreement
relating thereto will be complied with or that any holder of such Indebtedness
will be protected (in whole or in part) against loss in respect thereof. The
amount of any Guaranty Obligation shall be equal to the amount of the
Indebtedness so guaranteed or otherwise supported.
     “Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements,
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.
     “Indebtedness” means, with respect to any Person, without duplication
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person evidenced by notes, bonds, debentures or similar instruments or that
bear interest, (c) all reimbursement and all obligations with respect to letters
of credit, bankers’ acceptances, surety bonds and performance bonds, whether or
not matured, (d) all indebtedness of such Person for the deferred purchase price
of property or services, other than trade payables incurred in the ordinary
course of business that are not overdue, (e) all indebtedness of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (f) all Capital Lease
Obligations and Synthetic Lease Obligations, (g) all Guaranty Obligations of
such Person, (h) all obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any Stock or Stock Equivalents of such
Person, valued, in the case of redeemable preferred stock, at the greater of its
voluntary liquidation preference and its involuntary liquidation preference plus
accrued and unpaid dividends, (i) all payments that such Person would have to
make in the event of an early termination on the date Indebtedness of such
Person is being determined in respect of Hedging Contracts of such Person and
(j) all Indebtedness of the type referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property (including Accounts and General
Intangibles) owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness.
     “Indemnified Matters” has the meaning specified in Section 13.4(a).

19



--------------------------------------------------------------------------------



 



     “Indemnified Party” has the meaning specified in Section 13.4(a).
     “Information Officer” means the information officer appointed by the
Canadian Court in connection with the CCAA Proceedings.
     “Information Officer Charge” has the meaning specified in
Section 4.18(b)(iv).
     “Insolvency Proceeding” means in each case with respect to any Person or
any property or Indebtedness of any Person, (a)(i) any voluntary or involuntary
case or proceeding under any Bankruptcy Law or any other voluntary or
involuntary insolvency, reorganization or bankruptcy case or proceeding,
(ii) any case or proceeding seeking receivership, liquidation, reorganization,
winding up or other similar case or proceeding, (iii) any case or proceeding
seeking arrangement, adjustment, protection, relief or composition of any debt
and (iv) any case or proceeding seeking the entry of an order for relief or the
appointment of a custodian, receiver, trustee, compulsory manager, administrator
or other similar official, (b) any liquidation, dissolution, reorganization,
debt moratorium, winding up, receivership, administration or scheme of
arrangement, voluntary or involuntary and whether or not involving any
Bankruptcy Law, (c) the enforcement of any Lien or other right in or to property
securing indebtedness and (d) any general assignment for the benefit of
creditors or any other marshalling of assets and liabilities.
     “Instrument” has the meaning specified in Article 9 of the UCC, other than
instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.
     “Insurance” has the meaning specified in Article 9 of the UCC.
     “Intellectual Property” means, collectively, all rights, priorities and
privileges of any Loan Party relating to intellectual property, whether arising
under United States, Canadian, multinational or foreign laws or otherwise,
including Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks,
Trademark Licenses, trade secrets and Internet domain names, and all rights to
sue at law or in equity for any past, present or future infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom and all royalties and income associated therewith.
     “Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of February 17, 2004, among Deutsche Bank Trust Company
Americas, as Credit Agent, Wells Fargo Bank, N.A., as successor to Wilmington
Trust Company, as Second Priority Noteholder Agent and as 2004 Noteholder Agent,
and the Borrower.
     “Interest Expense” means, for any Person for any period, (a) total interest
expense of such Person and its Subsidiaries for such period determined on a
consolidated basis in conformity with GAAP and including, in any event, interest
capitalized during such period and net costs under Interest Rate Contracts for
such period minus (b) the sum of (i) net gains of such Person and its
Subsidiaries under Interest Rate Contracts for such period determined on a
consolidated basis in conformity with GAAP plus (ii) any interest income of such
Person and its Subsidiaries for such period determined on a consolidated basis
in conformity with GAAP.
     “Interest Period” means, in the case of any Eurodollar Rate Loan,
(a) initially, the period commencing on the date such Eurodollar Rate Loan is
made or on the date of conversion of a

20



--------------------------------------------------------------------------------



 



Base Rate Loan to such Eurodollar Rate Loan and ending one, two, three or six
months thereafter, as selected by the Borrower in its Notice of Borrowing or
Notice of Conversion or Continuation given to the Administrative Agent pursuant
to Section 2.2 or 2.11, and (b) thereafter, if such Loan is continued, in whole
or in part, as a Eurodollar Rate Loan pursuant to Section 2.11, a period
commencing on the last day of the immediately preceding Interest Period therefor
and ending one, two, three or six months thereafter, as selected by the Borrower
in its Notice of Conversion or Continuation given to the Administrative Agent
pursuant to Section 2.11; provided, however, that all of the foregoing
provisions relating to Interest Periods in respect of Eurodollar Rate Loans are
subject to the following:
          (a) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to extend such
Interest Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day;
          (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
          (c) the Borrower may not select any Interest Period that ends after
the Scheduled Termination Date;
          (d) the Borrower may not select any Interest Period in respect of
Loans having an aggregate principal amount of less than $5,000,000; and
          (e) there shall be outstanding at any one time no more than five
(5) Interest Periods in the aggregate.
     “Interest Rate Contracts” means all interest rate swap agreements, interest
rate cap agreements, interest rate collar agreements and interest rate
insurance.
     “Interim Order” means that certain order issued by the Bankruptcy Court in
substantially the form of Exhibit E-1 and otherwise in form and substance
satisfactory to the Lenders.
     “Inventory” has the meaning specified in Section 9-102(a)(48) of the UCC,
wherever located.
     “Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or a significant
part of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, (c) any loan, advance (other than
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable and similar items made or incurred in the ordinary
course of business as presently conducted), or capital contribution by such
Person to any other Person, including all Indebtedness of any other Person to
such Person arising from a sale of property by such Person other than in the
ordinary

21



--------------------------------------------------------------------------------



 



course of its business and (d) any Guaranty Obligation incurred by such Person
in respect of Indebtedness of any other Person.
     “Investment Property” means, with respect to any Loan Party, any and all
“investment property”, as such term is defined in Article 9 of the UCC, of such
Loan Party, wherever located.
     “IRS” means the Internal Revenue Service of the United States or any
successor thereto.
     “Leases” means, with respect to any Person, all of those leasehold estates
in real property of such Person, as lessee, as the same may be amended,
supplemented or otherwise modified from time to time.
     “Lender” means each financial institution or other entity that (a) is
listed on the signature pages hereof as a “Lender” or (b) from time to time
becomes a party hereto as a Lender by execution of an Assignment and Acceptance.
     “Letter of Credit Rights” has the meaning specified in Article 9 of the
UCC.
     “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or other obligation, including any conditional sale
or other title retention agreement, the interest of a lessor under a Capital
Lease and any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction naming the owner
of the asset to which such Lien relates as debtor.
     “LLC” means any limited liability company in which any Loan Party has an
interest.
     “LLC Agreement” means the limited liability company agreement or such
analogous agreement governing the operation of any LLC.
     “Loan” has the meaning specified in Section 2.1.
     “Loan Documents” means, collectively, this Agreement (including the
Guaranty), the Notes (if any), the Fee Letter, each Hedging Contract to which a
Loan Party and a Lender or an Affiliate of a Lender is a party, the Canadian
Pledge Agreement, the Canadian Security Agreement, the Domestic IP Agreements,
the Lock-Up Agreement and each agreement, instrument or other document which
creates or perfects a security interest in any Collateral and each certificate,
agreement or document executed by a Loan Party and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.
     “Loan Party” means the Borrower, each Subsidiary Guarantor and each other
Subsidiary of the Borrower that executes and delivers a Loan Document.
     “Lock-Up Agreement” means the Restructuring & Lockup Agreement, dated as of
February 10, 2009, among the Borrower (including its Subsidiaries and their
respective successors and assigns) and the holders of claims against the
Borrower signatory thereto.

22



--------------------------------------------------------------------------------



 



     “Management Equity Incentive Plan” has the meaning specified in
Section 8.22.
     “Margin Stock” means margin stock within the meaning of Regulation U of the
Federal Reserve Board.
     “Material Adverse Change” means a material adverse change in any of (a) the
business, assets, operations, performance, properties, condition (financial or
otherwise), contingent liabilities, prospects or material agreements of the
Borrower and its Subsidiaries, individually, and the Borrower and its
Subsidiaries, taken as a whole, since December 31, 2007 (other than publicly
disclosed (or disclosed to the Lenders in writing pursuant to applicable
confidentiality agreements) events leading up to the commencement of the Case,
the continuation of the Case and the consequences that would normally result
therefrom), (b) the legality, validity or enforceability of any Loan Document or
the Orders, (c) the ability of the Borrower or the other Loan Parties to perform
their respective obligations under the Loan Documents, (d) the value of the
Collateral (except, solely with respect to this clause (d), a decline in the
value of the Collateral to the extent resulting solely from a downward
fluctuation in resin pricing), (e) the perfection or priority of the Liens
granted pursuant to the Loan Documents or the Orders, or (f) the rights and
remedies of the Administrative Agent or the other Secured Parties under, or the
ability of the Administrative Agent or the other Secured Parties to enforce, the
Loan Documents or the Orders.
     “Material Adverse Effect” means an effect that results in or causes, or
could reasonably be expected to result in or cause, a Material Adverse Change.
     “Material Intellectual Property” means Intellectual Property owned by or
licensed to a Loan Party which is material to the business, assets, operations,
performance, properties, condition (financial or otherwise) or prospects of such
Loan Party.
     “Money” has the meaning specified in Article 1 of the UCC.
     “Moody’s” means Moody’s Investors Services, Inc. and its successors.
     “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower, any of its Subsidiaries or
any ERISA Affiliate has any obligation or liability, contingent or otherwise.
     “Net Cash Proceeds” means proceeds received by the Borrower or any of its
Subsidiaries after the Closing Date in cash or Cash Equivalents from any
(a) Asset Sale, other than an Asset Sale permitted under clauses (a) through
(d), inclusive, of Section 8.4, net of (i) the reasonable cash costs of sale,
assignment or other disposition, (ii) taxes paid or payable as a result thereof
and (iii) any amount required by the Bankruptcy Court or the Canadian Court to
be paid or prepaid on Indebtedness (other than the Obligations) secured by a
perfected and unavoidable lien on the assets subject to such Asset Sale;
provided, however, that the evidence of each of (i), (ii) and (iii) are provided
to the Administrative Agent in form and substance satisfactory to the Requisite
Lenders; (b) Property Loss Event (net of any expenses of the type described in
clause (a)(iii) above, if any); (c) (i) Equity Issuance (other than any such
issuance of common Stock of the Borrower or any of its Subsidiaries occurring in
the ordinary course of business to any director, member of the management or
employee of the Borrower or its Subsidiaries or to any

23



--------------------------------------------------------------------------------



 



Affiliate of the Borrower that is not a Subsidiary of the Borrower) or (ii) the
incurrence of Indebtedness, other than the incurrence of Indebtedness permitted
under Section 8.1, in each case net of brokers’ and advisors’ fees and other
costs actually incurred in connection with such transaction; provided, however,
that in the case of this clause (c), evidence of such costs is provided to the
Administrative Agent in form and substance satisfactory to the Requisite
Lenders.
     “Non-Funding Lender” has the meaning specified in Section 2.2(d).
     “Non-U.S. Lender” means each Lender that is not a United States person as
defined in Section 7701(a)(30) of the Code.
     “Note” means a promissory note of the Borrower payable to the order of any
Lender in a principal amount equal to the amount of such Lender’s Commitment
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from the Loans owing to such Lender.
     “Notice of Borrowing” has the meaning specified in Section 2.2(a).
     “Notice of Conversion or Continuation” has the meaning specified in
Section 2.11.
     “Obligations” means the Loans and all other amounts, obligations, covenants
and duties owing by the Loan Parties to the Administrative Agent, any Lender,
any Affiliate of any of them, any Indemnified Party or any other Secured Party,
of every type and description (whether by reason of an extension of credit,
Protective Advance, loan, guaranty, indemnification, foreign exchange or
currency swap transaction, interest rate hedging transaction or otherwise),
present or future, arising under this Agreement, any other Loan Document or the
Orders, any Hedging Contract that is a Loan Document, any agreement for cash
management services entered into in connection with this Agreement or any other
Loan Document or the Orders, whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and whether or not evidenced
by any note, guaranty or other instrument or for the payment of money, including
all cash management and other fees, interest, charges, expenses, fees,
attorneys’ fees and disbursements and other sums chargeable to the Loan Parties
under this Agreement, any other Loan Document or the Orders, any Hedging
Contract that is a Loan Document or any agreement for cash management services
entered into in connection with this Agreement or any other Loan Document or the
Orders.
     “Orders” means the Interim Order, the Recognition Orders, the Final Order,
the Foreign Debt Order, the Foreign Debt Recognition Order and the Final
Recognition Order, collectively.
     “Original Currency” has the meaning specified in Section 13.12(d).
     “Other Currency” has the meaning specified in Section 13.12(d).
     “Partnership” means any Person classified as a partnership for U.S. federal
income tax purposes in which any Loan Party has an interest.

24



--------------------------------------------------------------------------------



 



     “Partnership Agreement” means the partnership agreement of any Partnership
or such analogous agreement governing the operation of any Partnership.
     “Patent License” means all agreements, whether written or oral, providing
for the grant by or to any Loan Party of any right to manufacture, use, import,
sell or offer for sale any invention covered in whole or in part by a Patent.
     “Patents” means (a) all letters patent of the United States, any other
country or any political subdivision thereof and all reissues and extensions
thereof, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, and (c) all rights to obtain any reissues or extensions of the
foregoing.
     “Payment Intangible” has the meaning specified in Section 9-102(a)(61) of
the UCC.
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Perfection Certificate” means a certificate from a Responsible Officer of
the Borrower, substantially in the form of Exhibit G.
     “Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.
     “Permitted Prepetition Claim Payment” means a payment (as adequate
protection or otherwise) that is made by a Loan Party on account of any Claim
arising or deemed to have arisen prior to the Petition Date, which is made
pursuant to authority granted by First Day Orders of the Bankruptcy Court and,
with respect to a payment by Canadian Debtor, the Canadian Court, which First
Day Orders are in full force and effect, as to which no stay has been entered
and which have not been reversed, amended, modified, vacated or overturned;
provided, that no such payment shall be made after the occurrence and during the
continuance of a Default or an Event of Default.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity, or a Governmental
Authority.
     “Petition Date” has the meaning specified in the recitals to this
Agreement.
     “Plan” means the plan of reorganization of the Borrower and its
Subsidiaries.
     “Pledge Amendment” has the meaning specified in Section 11.4(h).
     “Pledged Collateral” means, collectively, the Pledged Notes, the Pledged
Stock, the Pledged Partnership Interests, the Pledged LLC Interests, any other
Investment Property of any Loan Party, all certificates or other instruments
representing any of the foregoing, all Security Entitlements of any Loan Party
in respect of any of the foregoing, all dividends, interest distributions, cash,
warrants, rights, instruments and other property or Proceeds from time to

25



--------------------------------------------------------------------------------



 



time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the foregoing. Pledged Collateral may be General Intangibles
or Investment Property.
     “Pledged LLC Interests” means all of any Loan Party’s right, title and
interest as a member of any LLC and all of such Loan Party’s right, title and
interest in, to and under any LLC Agreement to which it is a party.
     “Pledged Notes” means all right, title and interest of any Loan Party, in
the Instruments evidencing all Indebtedness owed to such Loan Party, including
all Indebtedness described on Schedule 4.21, issued by the obligors named
therein, and all interest, cash, Instruments and other property or Proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Indebtedness.
     “Pledged Partnership Interests” means all of any Loan Party’s right, title
and interest as a limited and/or general partner in all Partnerships and all of
such Loan Party’s right, title and interest in, to and under any Partnership
Agreements to which it is a party.
     “Pledged Stock” means the Stock owned by each Loan Party, including all
shares of Stock listed on Schedule 4.21; provided, however, that the Stock of
Uniplast Industries shall not be pledged under this Agreement but shall be
pledged under the Canadian Pledge Agreement.
     “Pliant Packaging” means Pliant Packaging of Canada, LLC, a Utah limited
liability company.
     “Pliant Toronto” means Pliant Corporation of Canada Ltd., a company
organized under the laws of Ontario.
     “PPSA” means the Personal Property Security Act of the Province of Ontario,
as such legislation may be amended, renamed or replaced from time to time, and
includes all regulations made thereunder from time to time, and any other
personal property security legislation of like effect applicable in any
jurisdiction in Canada to the personal property of any Loan Party.
     “Prepetition Agent” means any agent for the Prepetition Secured Facilities.
     “Prepetition Collateral” means the collateral (including cash collateral)
securing the Prepetition Secured Facilities (other than the Prepetition Fixed
Asset Facility and the Second Lien Secured Notes).
     “Prepetition Fixed Asset Facility” means the Fixed Asset Credit Agreement,
dated as of July 18, 2006, by and among Pliant Corporation Pty. Ltd., Pliant
Corporation of Canada Ltd., Pliant Film Productions GmbH and Aspen Industrial,
S.A. de C.V., as borrowers, the other financial institutions and other entities
party thereto as lenders, Merrill Lynch Bank USA, as administrative agent, and
Merrill Lynch Commercial Finance Corp., as sole lead arranger and book manager.
     “Prepetition Fixed Asset Lenders” has the meaning specified in
Section 3.3(c).

26



--------------------------------------------------------------------------------



 



     “Prepetition Foreign Working Capital Lenders” has the meaning specified in
Section 3.3(a).
     “Prepetition Secured Facilities” means the Prepetition Working Capital
Facility, the Prepetition Fixed Asset Facility, the First Lien Secured Notes and
the Second Lien Secured Notes.
     “Prepetition Secured Facilities Documents” means the Prepetition Working
Capital Facility, the Prepetition Fixed Asset Facility, the First Lien Secured
Notes, the Second Lien Secured Notes and each certificate, agreement (including,
without limitation, all credit or loan agreements, indentures, security
agreements, pledge agreements, mortgages and intercreditor agreements) or
document executed and delivered by a Loan Party or a Subsidiary or Affiliate
thereof in connection with or pursuant to any of the foregoing.
     “Prepetition Secured Facilities Obligations” means all obligations owing by
Borrower and its Subsidiaries under or in respect of the Prepetition Secured
Facilities Documents, including the loans, all contingent and reimbursement
obligations in respect of letters of credit and all other amounts, obligations,
covenants and duties owing by Borrower or any of its Subsidiaries party thereto
to the administrative agent, any lender, any letter of credit issuer, any
affiliate of any of them or any indemnitee, of every type and description
(whether by reason of an extension of credit, opening or amendment of a letter
of credit or payment of any draft drawn thereunder, loan, guaranty,
indemnification, or otherwise), present or future, arising under the Prepetition
Secured Facilities, any other Prepetition Secured Facilities Documents, whether
direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guaranty or other instrument
or for the payment of money, and includes all letter of credit, cash management
and other fees; interest, charges, expenses, fees, attorneys’ fees and
disbursements and other sums chargeable to Borrower or any of its Subsidiaries
party thereto under the Prepetition Secured Facilities, any other Prepetition
Secured Facilities Documents, or any agreement for cash management services
entered into in connection with the Prepetition Secured Facilities or any other
Prepetition Secured Facilities Documents and all obligations of Borrower or any
of its Subsidiaries party thereto to cash collateralize all contingent and
reimbursement obligations in respect of letters of credit issued pursuant to the
Prepetition Secured Facilities Documents.
     “Prepetition Secured Lenders” means the lenders party to the Prepetition
Secured Facilities.
     “Prepetition Working Capital Facility” means the Working Capital Credit
Agreement, dated as of July 18, 2006, by and among the Borrower, as borrower,
the Subsidiaries of the Borrower named therein, Merrill Lynch Bank USA, as
administrative agent, the other financial institutions and other entities party
thereto as lenders, Merrill Lynch Commercial Finance Corp., as sole lead
arranger and book manager, as amended.
     “Prepetition Working Capital Facility Collateral” means the collateral
securing the Prepetition Working Capital Facility in which the lenders
thereunder have a security interest, which collateral is described on
Schedule IIIa and Schedule IIIb hereto.

27



--------------------------------------------------------------------------------



 



     “Prepetition Working Capital Facility First Lien Collateral” means the
portion of the collateral securing the Prepetition Working Capital Facility in
which the lenders thereunder have a first priority perfected security interest
by virtue of the Intercreditor Agreement, which collateral is described on
Schedule IIIa hereto.
     “Prepetition Working Capital Facility Second Lien Collateral” means
Prepetition Working Capital Facility Collateral other than the Prepetition
Working Capital Facility First Lien Collateral, which collateral is described on
Schedule IIIb hereto.
     “Prepetition Working Capital Lenders” means the lenders party to the
Prepetition Working Capital Facility.
     “Prepetition Working Capital Liens” means the liens and security interests
granted for the benefit of the Prepetition Working Capital Lenders under the
Prepetition Working Capital Facility and the collateral documents executed
pursuant thereto.
     “Proceeds” means any and all “proceeds”, as such term is defined in
Section 9-102(a)(64) of the UCC.
     “Projections” means those financial projections, including income
statement, balance sheet and cash flow statement, each in form and substance
consistent with the Borrower’s internal financial statements dated February 10,
2009 covering Fiscal Year 2009, presented on a monthly basis, to be delivered to
the Lenders by the Borrower.
     “Property Loss Event” means any loss of or damage to property of the
Borrower or any of its Subsidiaries that results in the receipt by such Person
of proceeds of insurance in excess of $1,000,000 or any taking of property of
the Borrower or any of its Subsidiaries that results in the receipt by such
Person of a compensation payment in respect thereof.
     “Protective Advances” means all expenses, disbursements and advances
incurred by the Administrative Agent or the Lenders pursuant to the Loan
Documents and the Orders after the occurrence and during the continuance of an
Event of Default that the Administrative Agent, for itself or as directed by the
Requisite Lenders, in their sole discretion, deems necessary or desirable to
preserve or protect the Collateral or any portion thereof or to enhance the
likelihood or maximize the amount of repayment of the Obligations.
     “PUHCA” means the Public Utility Holding Company Act of 2005, enacted as
part of the Energy Policy Act of 2005, Pub. L. No. 109-58 as codified at
Sections 1261 et seq., and the regulations adopted thereunder, as amended.
     “Purchasing Lender” has the meaning specified in Section 13.7(a).
     “Ratable Portion” or “ratably” means, with respect to any Lender, (a) on or
before the last day of the Availability Period, the percentage obtained by
dividing (x) the Commitment of such Lender by (y) the aggregate Commitments of
all Lenders and (b) after the last day of the Availability Period, the
percentage obtained by dividing the aggregate outstanding principal amount of
Loans owing to such Lender by the aggregate outstanding principal amount of
Loans owing to all Lenders.

28



--------------------------------------------------------------------------------



 



     “Real Property” means, with respect to any Person, all of those plots,
pieces or parcels of land now owned, leased or hereafter acquired or leased by
such Person (the “Land”), together with the right, title and interest of such
Person, if any, in and to the streets, the land lying in the bed of any streets,
roads or avenues, opened or proposed, in front of, the air space and development
rights pertaining to the Land and the right to use such air space and
development rights, all rights of way, privileges, liberties, tenements,
hereditaments and appurtenances belonging or in any way appertaining thereto,
all fixtures, all easements now or hereafter benefiting the Land and all
royalties and rights appertaining to the use and enjoyment of the Land,
including all alley, vault, drainage, mineral, water, oil and gas rights,
together with all of the buildings and other improvements now or hereafter
erected on the Land, and any fixtures appurtenant thereto.
     “Recognition Orders” means that certain order issued by the Canadian Court
on the Petition Date in substantially the form of Exhibit E-2 and otherwise in
form and substance satisfactory to the Lenders as to which no stay has been
entered and which has not been reversed, modified, vacated or overturned and
that certain order issued and entered by the Canadian Court within three
(3) days of the Petition Date in substantially the form of Exhibit E-3 and
otherwise in form and substance satisfactory to the Lenders.
     “Records” has the meaning specified in Article 9 of the UCC.
     “Register” has the meaning specified in Section 13.2(c).
     “Reinvestment Event” means a Property Loss Event occurring before the
Termination Date, to the extent that (i) the Administrative Agent shall have
received, within five (5) Business Days of the receipt by a Loan Party of
insurance proceeds or other compensation in respect of such Property Loss Event,
a certificate of a Responsible Officer of the Borrower certifying the intent of
the Borrower to apply Net Cash Proceeds received in connection with such
Property Loss Event to repair or replace the damaged or taken property within
180 days of the receipt of such Net Cash Proceeds, (ii) such Net Cash Proceeds
are actually used to repair or replace the damaged or taken property within
180 days of the receipt of such Net Cash Proceeds, and (iii) pending application
of such proceeds, the Borrower has paid the same to the Administrative Agent to
be held in a Cash Collateral Account designated by the Administrative Agent.
     “Reinvestment Notice” means a certificate of Responsible Office of the
Borrower described in clause (i) of the definition of Reinvestment Event.
     “Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned, leased or operated by such
Person, including the movement of Contaminants through or in the air, soil,
surface water, ground water or property.
     “Remedial Action” means all actions required to (a) clean up, remove, treat
or in any other way address any Contaminant in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release so that a Contaminant does not migrate or endanger or threaten
to endanger public health or welfare or the indoor or outdoor

29



--------------------------------------------------------------------------------



 



environment or (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care.
     “Requirement of Law” means, with respect to any Person, the common law and
all U.S. federal, Canadian federal, state, provincial, municipal, local and
foreign laws, treaties, rules and regulations, orders, judgments, decrees,
permits and other legal requirements or determinations of any Governmental
Authority or arbitrator, applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
     “Requisite Lenders” means, collectively, (a) on or before the last day of
the Availability Period, Lenders (other than the Excluded Lenders) having more
than sixty-six and two-thirds percent (66 2/3%) of the aggregate amount of the
Commitments of all Lenders (other than the Excluded Lenders) or (b) after the
last day of the Availability Period, Lenders (other than the Excluded Lenders)
having more than sixty-six and two-thirds percent (66 2/3%) of aggregate
outstanding principal amount of the Loans of all Lenders (other than the
Excluded Lenders); provided that, for the avoidance of doubt, any Excluded
Lender shall not be entitled to vote on any matters arising hereunder, and the
portion of its Commitment and the Loans held by any such Excluded Lender shall
be disregarded in determining whether the Requisite Lenders have approved or
consented to any matters hereunder, including, without limitation, any matters
requiring the approval or consent of the Requisite Lenders or unanimous consent
of the Lenders.
     “Responsible Financial Officer” means the chief financial officer,
treasurer or controller of the Borrower.
     “Responsible Officer” means, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person.
     “Restricted Payment” means (a) any dividend, distribution or any other
payment, direct or indirect, on account of any Stock or Stock Equivalent of the
Borrower or any of its Subsidiaries now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Stock or Stock Equivalent of
the Borrower or any of its Subsidiaries now or hereafter outstanding and (c) any
payment or prepayment of principal, premium (if any), interest, fees (including
fees to obtain any waiver or consent in connection with any Security) or other
charges on, or redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, any Indebtedness of the Borrower or any of its
Subsidiaries or any other Loan Party, other than any required redemptions,
retirement, purchases or other payments, in each case to the extent required to
be made by the terms of such Indebtedness after giving effect to any applicable
subordination provisions.
     “S&P” means Standard & Poor’s Rating Services and its successors.
     “Sale/Leaseback Transaction” shall mean any lease, whether an operating
lease or a capital lease, whereby the Borrower or any of its Subsidiaries,
directly or indirectly, becomes or remains liable as lessee or as guarantor or
other surety, of any property whether now owned or hereafter acquired, (a) that
the Borrower or any of its Subsidiaries, as the case may be, has sold or
transferred or is to sell or transfer to any other Person (other than the
Borrower or any of its

30



--------------------------------------------------------------------------------



 



Subsidiaries), or (b) that is acquired by any other Person, as part of a
financing transaction to which the Borrower or any of its Subsidiaries is a
party, in contemplation of leasing such property to the Borrower or any of its
Subsidiaries, as the case may be.
     “Scheduled Termination Date” means the date occurring nine (9) calendar
months after the Closing Date or, if the Plan, in form and substance
satisfactory to the Lenders, has been confirmed pursuant to an order entered by
the Bankruptcy Court and recognized by the Canadian Court, the date occurring
ten (10) calendar months after the Closing Date.
     “Second Lien Indenture” means the Indenture, dated as of May 30, 2003,
among the Borrower, as issuer, Pliant Corporation International, Pliant Film
Products of Mexico, Inc., Pliant Solutions Corporation, Pliant Packaging of
Canada, LLC, Uniplast Holdings Inc., Uniplast U.S., Inc., Pierson Industries,
Inc., Turex, Inc. and Uniplast Midwest, Inc., as note guarantors, and Wells
Fargo Bank, N.A., as successor to Wilmington Trust Company, as trustee.
     “Second Lien Secured Notes” means the notes issued under the Second Lien
Indenture.
     “Second Lien Secured Notes Collateral” means the collateral securing the
Second Lien Secured Notes Liens, which collateral is described on Schedule V
hereto.
     “Second Lien Secured Notes Liens” means the liens and security interests
granted for the benefit of the holders of the Second Lien Secured Notes under
the Second Lien Indenture.
     “Secured Parties” means the Lenders, the Administrative Agent, each of
their respective successors and assigns, and any other holder of any of the
Obligations or of any other obligations under the Loan Documents or the Orders,
including the beneficiaries of each indemnification obligation undertaken by the
Loan Parties.
     “Securities Account” has the meaning specified in Article 8 of the UCC.
     “Securities Intermediary” has the meaning specified in Article 8 of the
UCC.
     “Security” means any Stock, Stock Equivalent, voting trust certificate,
bond, debenture, note or other evidence of Indebtedness, whether secured,
unsecured, convertible or subordinated, or any certificate of interest, share or
participation in, or any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.
     “Security Entitlement” means any “security entitlement” as specified in
Article 8 of the UCC.
     “Selling Lender” has the meaning specified in Section 13.7(a).
     “Specified Foreign Debt Obligations” has the meaning specified in
Section 4.12.
     “Specified Vendors” means the Borrower’s critical vendors (as such term is
customarily used).

31



--------------------------------------------------------------------------------



 



     “Stock” means shares of capital stock (whether denominated as common stock
or preferred stock), beneficial, partnership or membership interests,
participations, equity interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company,
unlimited liability company, or equivalent entity, whether voting or non-voting.
     “Stock Equivalents” means all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.
     “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other business entity of which an
aggregate of greater than 50% of the outstanding Voting Stock is, at the time,
directly or indirectly, owned or controlled by such Person or one or more
Subsidiaries of such Person.
     “Subsidiary Guarantor” means each Subsidiary of the Borrower party to this
Agreement.
     “Success Bonus Plan” has the meaning specified in Section 8.22.
     “Supporting Obligations” has the meaning specified in Article 9 of the UCC.
     “Synthetic Lease” means, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (i) that is not a capital lease in accordance with GAAP and
(ii) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any lease under which the
Person is a lessor.
     “Synthetic Lease Obligations” means, as to any Person, the obligations of
such Person under any Synthetic Lease.
     “Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of
such Person, and (b) any Affiliate of such Person with which such Person files
or is eligible to file consolidated, combined or unitary tax returns.
     “Tax Return” has the meaning specified in Section 4.7(a).
     “Taxes” has the meaning specified in Section 2.16(a).
     “Termination Date” shall mean the earliest of (a) the Scheduled Termination
Date, (b) the Effective Date, (c) if the Final Order has not been entered, the
date that is forty-five (45) days after the Petition Date, (d) the date of
termination of the Commitments pursuant to Section 2.5 or 9.2, and (e) the date
on which the Obligations become due and payable pursuant to Section 9.2.
     “Title IV Plan” means a pension plan, other than a Multiemployer Plan,
which is covered by Title IV of ERISA to which the Borrower or any of its
Subsidiaries or any ERISA Affiliate has any obligation or liability (contingent
or otherwise).

32



--------------------------------------------------------------------------------



 



     “Trademark License” means any agreement, whether written or oral, providing
for the grant by or to any Loan Party of any right to use any Trademark.
     “Trademarks” means (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, and (b) the right to obtain all renewals thereof.
     “UCC” means, at any time, the Uniform Commercial Code in effect in the
State of New York at such time.
     “Unencumbered Stock” means all Pledged Stock other than Pledged Stock that
constitutes Prepetition Working Capital Facility First Lien Collateral that was
subject to a valid perfected security interest in favor of the Prepetition
Working Capital Lenders prior to the Petition Date, without giving effect to the
Intercreditor Agreement.
     “Uniplast Industries” means Uniplast Industries Co., an unlimited liability
company organized under the laws of Nova Scotia.
     “U.S.” and “United States” means the United States of America.
     “U.S. Trustee” means the United States Trustee for the District of
Delaware.
     “Vehicles” means all vehicles covered by a certificate of title law of any
state.
     “Voting Stock” means Stock of any Person having ordinary power to vote in
the election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).
     “Withholding Taxes” has the meaning specified in Section 2.16(a).
     Section 1.2 Computation of Time Periods. In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding” and the word “through” means "to and including.”
     Section 1.3 Accounting Terms and Principles.
          (a) Except as set forth below, all accounting terms not specifically
defined herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Article V) shall, unless expressly otherwise provided
herein, be made in conformity with GAAP.

33



--------------------------------------------------------------------------------



 



          (b) If any change in the accounting principles used in the preparation
of the most recent Financial Statements referred to in Section 6.1 is hereafter
required or permitted by the rules, regulations, pronouncements and opinions of
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or any successors thereto) and such change is adopted by the
Borrower with the agreement of the Borrower’s Accountants and results in a
change in any of the calculations required by Article V or Article VIII that
would not have resulted had such accounting change not occurred, the parties
hereto agree to enter into negotiations in order to amend such provisions so as
to equitably reflect such change such that the criteria for evaluating
compliance with such covenants by the Borrower shall be the same after such
change as if such change had not been made; provided, however, that no change in
GAAP that would affect a calculation that measures compliance with any covenant
contained in Article V or Article VIII shall be given effect until such
provisions are amended to reflect such changes in GAAP.
     Section 1.4 Certain Terms.
          (a) The words “herein”, “hereof”, “hereto” and “hereunder” and similar
words refer to this Agreement as a whole, and not to any particular Article,
Section, subsection or clause in this Agreement.
          (b) Unless otherwise expressly indicated herein, (i) references in
this Agreement to an Exhibit, Schedule, Article, Section, clause, or sub-clause
refer to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or a sub-clause within, respectively, the same section or clause.
          (c) Each agreement defined in this Article I shall include all
appendices, exhibits and schedules thereto. Unless the prior written consent of
the Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.
          (d) References in this Agreement to any statute shall be to such
statute as amended or modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative.
          (e) The term “including” when used in any Loan Document means
“including without limitation”, except when used in the computation of time
periods.
          (f) The terms “Lender”, and “Administrative Agent” include their
respective successors and permitted assigns.
          (g) Upon the appointment of any successor Administrative Agent
pursuant to Section 12.6, references to The Bank of New York Mellon in
Section 12.3 shall be deemed to refer to the financial institution then acting
as the Administrative Agent or one of its Affiliates if it so designates.

34



--------------------------------------------------------------------------------



 



          (h) Terms not otherwise defined herein and defined in the UCC are used
herein with the meanings specified in the UCC.
ARTICLE II
THE FACILITY
     Section 2.1 The Commitments. Subject to the terms and conditions set forth
in this Agreement, each Lender severally agrees to make loans (the “Loans” and
individually, a “Loan”) to the Borrower as follows: (i) an initial Borrowing on
the Closing Date in the aggregate principal amount of $25,000,000; (ii) up to
three (3) additional Borrowings on or after the date that the Bankruptcy Court
shall have entered the Final Order during the Availability Period in an
aggregate principal amount for such three (3) drawings not to exceed
$25,000,000; and (iii) a Borrowing (the "Foreign Debt Draw”) on or after the
date the Bankruptcy Court shall have entered the Foreign Debt Order and the
Canadian Court shall have entered the Foreign Debt Recognition Order during the
Availability Period, in an aggregate principal amount not to exceed $25,000,000;
provided, however, that the Loans shall not exceed, for any Lender, in aggregate
principal amount, the amount which equals the Commitment of such Lender.
Proceeds of the Loans shall be used solely for the purposes set forth in
Section 4.12. Once repaid, in whole or in part, at maturity or by prepayment,
Loans made hereunder may not be reborrowed in whole or in part. The Borrower
shall be required to request the Foreign Debt Draw under the circumstances
described in Section 7.14, and may request the Foreign Debt Draw at any time, in
each case during the Availability Period on or after the date the Bankruptcy
Court shall have entered the Foreign Debt Order and the Canadian Court shall
have entered the Foreign Debt Recognition Order; provided that, for the
avoidance of doubt, the Lenders shall not be required to fund the Foreign Debt
Draw unless the Foreign Debt Draw Conditions and the other conditions set forth
herein (including Sections 3.1, 3.2 and 3.3) are satisfied on or before the
Foreign Debt Draw Date.
     Section 2.2 Borrowing Procedures.
          (a) Each Borrowing shall be made on notice given by the Borrower to
the Administrative Agent not later than 11:00 A.M. (New York City time) one
(1) Business Day prior to the Closing Date, in the case of the initial
Borrowing, and five (5) Business Days prior to the date of the proposed
Borrowing, in the case of any Borrowing after the Closing Date. Each such notice
shall be in substantially the form of Exhibit H (a “Notice of Borrowing”),
specifying (A) the date of such proposed Borrowing (which must be during the
Availability Period), (B) the aggregate amount of such proposed Borrowing,
(C) whether any portion of the proposed Borrowing will be of Base Rate Loans or
Eurodollar Rate Loans; provided, that, Borrowings on the Closing Date shall
consist entirely of Base Rate Loans, (D) the initial Interest Period or Interest
Periods for any such Eurodollar Rate Loans, and (E) the Commitment (after giving
effect to the proposed Borrowing). The Loans shall be made as Base Rate Loans
unless (subject to Section 2.14) the Notice of Borrowing specifies that all or a
portion thereof shall be Eurodollar Rate Loans. Each Borrowing shall be in an
aggregate amount of not less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof; provided that the initial Borrowing shall be in an
aggregate amount of $25,000,000.

35



--------------------------------------------------------------------------------



 



          (b) The Administrative Agent shall give to each Lender prompt notice
of the Administrative Agent’s receipt of a Notice of Borrowing and, if
Eurodollar Rate Loans are properly requested in such Notice of Borrowing, the
applicable interest rate determined pursuant to Section 2.14(a). Each Lender
shall, before 4:00 P.M. (New York City time) on the date of the proposed
Borrowing, make available to the Administrative Agent at its address referred to
in Section 13.8, in immediately available funds, such Lender’s Ratable Portion
of such proposed Borrowing. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Sections 3.1, 3.2 and 3.3, the Administrative Agent will make such funds
available to the Borrower.
          (c) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any proposed Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s Ratable Portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
Ratable Portion available to the Administrative Agent on the date of such
Borrowing in accordance with this Section 2.2 and the Administrative Agent may,
but is not obligated to, in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such Ratable Portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate for the first Business Day and thereafter at the interest
rate applicable at the time to the Loans comprising such Borrowing. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Loan as part of such Borrowing
for purposes of this Agreement. If the Borrower shall repay to the
Administrative Agent such corresponding amount, such payment shall not relieve
such Lender of any obligation it may have hereunder to the Borrower.
          (d) The failure of any Lender to make the Loan or any payment required
by it on the date specified (a “Non-Funding Lender”) shall not relieve any other
Lender of its obligations to make such Loan or payment on such date but no such
other Lender shall be responsible for the failure of any Non-Funding Lender to
make a Loan or payment required under this Agreement.
     Section 2.3 Protective Advances. In managing, supervising and otherwise
dealing with the Collateral, the Administrative Agent may, but has no obligation
to, or if directed by and prefunded by the Requisite Lenders shall, make
Protective Advances in an aggregate amount not to exceed the lesser of
$5,000,000 and the aggregate amount of the Commitment available to be drawn on
the date that the Protective Advance is made.
     Section 2.4 Prepayment Premium. In the event that the Loans are prepaid in
full on any date occurring thirty (30) or more days prior to the Scheduled
Termination Date, other than pursuant to the Plan, or the Board of Directors of
the Borrower approves or the Borrower enters into a transaction or a series of
transactions pursuant to which, or in connection with which, the Loans would be
prepaid in full on any date occurring thirty (30) or more days prior to the

36



--------------------------------------------------------------------------------



 



Scheduled Termination Date, other than pursuant to the Plan, the Borrower shall
pay to the Administrative Agent for the account of the Lenders, in addition to
all other amounts due hereunder, a prepayment premium payment equal to the
product of (a) 5.00% and (b) an amount equal to the aggregate amount of the
Commitments on the Closing Date before giving effect to any Loans made on such
date, which premium payment shall be due and payable immediately without demand.
     Section 2.5 Termination, Reduction and Increase of Commitments.
          (a) Each Lender’s Commitment shall be automatically and permanently
reduced on each date on which a Borrowing is made under Section 2.1 by an
aggregate amount equal to such Lender’s Ratable Portion of the Borrowing made on
such date.
          (b) All Commitments shall automatically and permanently terminate on
the Termination Date.
     Section 2.6 Repayment of Loans. The Borrower promises to repay to the
Administration Agent for the ratable account of the Lenders the aggregate
outstanding principal amount of the Loans and all accrued but unpaid interest
thereon on the Termination Date or earlier, if otherwise required by the terms
hereof.
     Section 2.7 Evidence of Debt.
          (a) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
          (b) The Administrative Agent shall maintain accounts in accordance
with its usual practice in which it will record (i) the amount of each Loan made
and, if a Eurodollar Rate Loan, the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable by the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof, if
applicable.
          (c) The entries made in the accounts maintained pursuant to clauses
(a) and (b) of this Section 2.7 shall, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.
          (d) Notwithstanding any other provision of the Agreement, in the event
that any Lender requests that the Borrower execute and deliver a promissory note
or notes payable to such Lender in order to evidence the Indebtedness owing to
such Lender by the Borrower hereunder, the Borrower shall promptly execute and
deliver a Note or Notes to such Lender evidencing any Loans of such Lender,
substantially in the form of Exhibit I.

37



--------------------------------------------------------------------------------



 



     Section 2.8 Reserved.
     Section 2.9 Mandatory Prepayments.
          (a) Upon receipt by the Borrower or any of its Subsidiaries of any Net
Cash Proceeds, the Borrower shall immediately prepay the Loans in an amount
equal to 100% of such Net Cash Proceeds; provided, however, that in the case of
any Net Cash Proceeds arising from a Reinvestment Event, the Borrower need not
prepay the Loans to the extent that such Net Cash Proceeds are actually used to
repair or replace the damaged or taken property within 180 days of the receipt
of such Net Cash Proceeds, the Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower certifying the intent of
the Borrower to so apply such Net Cash Proceeds and, pending application of such
proceeds, the Borrower has paid the same to the Administrative Agent to be held
in a Cash Collateral Account designated by the Administrative Agent. Any such
mandatory prepayment shall be applied, subject to Section 2.13(g) hereof, first
to repay the outstanding principal amount of the Loans until such Loans shall
have been repaid in full; and second to any other Obligation then due and
payable.
          (b) Except during the continuance of an Event of Default (in which
case Section 2.13(g) shall apply), all available funds in the Cash Collateral
Account (other than, prior to the Termination Date, an amount equal to any
proceeds arising from a Reinvestment Event that are held in the Cash Collateral
Account pending application of such proceeds as specified in a Reinvestment
Notice) shall be applied on a daily basis first to repay Obligations in respect
of any expense reimbursements or indemnities or amounts owed in respect of any
Protective Advance then due to the Administrative Agent; second to repay the
outstanding principal amount of the Loans until such Loans shall have been
repaid in full; and third to any other Obligation then due and payable. The
Administrative Agent agrees to so apply such funds and the Borrower consents to
such application. If, following such application, there are no Loans outstanding
and no other Obligations are then due and payable, then the Administrative Agent
shall cause any remaining funds in the Cash Collateral Account to be paid at the
written direction of the Borrower (or, in the absence of such direction, to the
Borrower or another Person lawfully entitled thereto).
          (c) In the event that the proceeds of any Foreign Debt Draw exceed the
lesser of (i) the amount of Specified Foreign Debt Obligations due and payable
as of the related Foreign Debt Draw Date and (ii) the amount actually paid by
the Borrower to the Prepetition Fixed Asset Lenders and the Prepetition Foreign
Working Capital Lenders in respect of the Specified Foreign Debt Obligations,
within three (3) Business Days of such Foreign Debt Draw Date, then the Borrower
shall immediately prepay the Loans in an amount equal to such excess.
     Section 2.10 Interest.
          (a) Rate of Interest. All Loans and the outstanding amount of all
other Obligations shall bear interest, in the case of Loans, on the unpaid
principal amount thereof from the date such Loans are made and, in the case of
such other Obligations, from the date such other Obligations are due and payable
until, in all cases, paid in full, except as otherwise provided in
Section 2.10(c), as follows:

38



--------------------------------------------------------------------------------



 



          (i) if a Base Rate Loan or such other Obligation, at a rate per annum
equal to the sum of (A) the Base Rate as in effect from time to time, and
(B) the Applicable Margin; and
          (ii) if a Eurodollar Rate Loan, at a rate per annum equal to the sum
of (A) the Eurodollar Rate determined for the applicable Interest Period, and
(B) the Applicable Margin in effect from time to time during such Interest
Period.
          (b) Interest Payments. (i) Interest accrued on each Base Rate Loan
shall be payable in arrears (A) on the last Business Day of each calendar month,
commencing on the first such day following the making of such Base Rate Loan,
and (B) if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Base Rate Loan; (ii) interest accrued on each Eurodollar Rate
Loan shall be payable in arrears (A) on the last day of each Interest Period
applicable to such Loan and if such Interest Period has a duration of more than
three months, on each day during such Interest Period which occurs every three
months from the first day of such Interest Period applicable to such Eurodollar
Rate Loan, (B) upon the payment or prepayment thereof in full or in part, and
(C) if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Eurodollar Rate Loan; and (iii) interest accrued on the
amount of all other Obligations shall be payable on demand from and after the
time such Obligation becomes due and payable (whether by acceleration or
otherwise).
          (c) Default Interest. Notwithstanding the rates of interest specified
in Section 2.10(a) or elsewhere herein, effective immediately upon the
occurrence of an Event of Default, and for as long thereafter as such Event of
Default shall be continuing, the principal amount of all Loans and the amount of
all other Obligations shall bear interest at a rate which is two percent (2%)
per annum in excess of the rate of interest then applicable to such Loans or
such other Obligations from time to time. Such interest shall be payable on
demand.
     Section 2.11 Conversion/Continuation Option.
          (a) The Borrower may elect (i) at any time to convert Base Rate Loans
or any portion thereof to Eurodollar Rate Loans, or (ii) at the end of any
applicable Interest Period, to convert Eurodollar Rate Loans or any portion
thereof to Base Rate Loans or to continue such Eurodollar Rate Loans or any
portion thereof for an additional Interest Period; provided, however, that the
aggregate principal amount of Eurodollar Rate Loans constituting a single
Borrowing must be in the amount of at least $5,000,000 or an integral multiple
of $1,000,000 in excess thereof. Each conversion or continuation shall be
allocated among the Loans of each Lender in accordance with such Lender’s
Ratable Portion. Each such election shall be in substantially the form of
Exhibit J hereto (a “Notice of Conversion or Continuation”) and shall be made by
giving the Administrative Agent at least three (3) Business Days’ prior written
notice specifying (A) the amount and type of Loan being converted or continued,
(B) in the case of a conversion to or a continuation of Eurodollar Rate Loans,
the applicable Interest Period, (C) in the case of a conversion, the date of
conversion (which date shall be a Business Day and, if a conversion from
Eurodollar Rate Loans, shall also be the last day of the applicable Interest
Period), and (D) that the conditions set forth in Section 3.2(b) have been
satisfied.

39



--------------------------------------------------------------------------------



 



          (b) The Administrative Agent shall promptly notify each Lender of its
receipt of a Notice of Conversion or Continuation and of the options selected
therein. Notwithstanding the foregoing, no conversion in whole or in part of
Base Rate Loans to Eurodollar Rate Loans, and no continuation in whole or in
part of Eurodollar Rate Loans upon the expiration of any applicable Interest
Period, shall be permitted at any time at which (i) a Default or an Event of
Default shall have occurred and be continuing or (ii) the continuation of, or
conversion into a Eurodollar Rate Loan would violate any of the provisions of
Section 2.14. If, within the time period required under the terms of this
Section 2.11, the Administrative Agent does not receive a Notice of Conversion
or Continuation from the Borrower containing a permitted election to continue
any Eurodollar Rate Loans for an additional Interest Period or to convert any
such Loans, then, upon the expiration of the applicable Interest Period, such
Loans will be automatically converted to Base Rate Loans. Each Notice of
Conversion or Continuation shall be irrevocable.
     Section 2.12 Fees.
     The Borrower has agreed to pay to the Administrative Agent, the Lenders and
the Commitment Parties certain fees, the amount and dates of payment of which
are set forth in the Fee Letter.
     Section 2.13 Payments and Computations.
          (a) The Borrower shall make each payment hereunder (including fees and
expenses) not later than 11:00 A.M. (New York City time) on the day when due, in
Dollars, to the Administrative Agent at its address referred to in Section 13.8,
in immediately available funds without set-off, deduction, counterclaim or other
defense. The Administrative Agent shall promptly thereafter cause to be
distributed immediately available funds relating to the payment of principal or
interest or fees to the Lenders, in accordance with the application of payments
set forth in clauses (e) and (f) of this Section 2.13, as applicable, for the
account of each Lender; provided, however, that amounts payable pursuant to
Section 2.14(c), 2.14(e), 2.15 or 2.16 shall be paid only to the affected Lender
or Lenders. Payments received by the Administrative Agent after 11:00 A.M. (New
York City time) shall be deemed to be received on the next succeeding Business
Day.
          (b) All computations of interest and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest and fees are payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
          (c) If and to the extent any payment owed to the Administrative Agent
or any Lender is not made when due, each Loan Party hereby authorizes the
Administrative Agent and such Lender, as applicable, subject to any notice
period provided in the Orders, to setoff and charge any amount so due against
any Deposit Account maintained by such Loan Party with the Administrative Agent
or such Lender, as applicable.

40



--------------------------------------------------------------------------------



 



          (d) Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or fees, as the case may be; provided,
however, that if such extension would cause payment of interest on or principal
of any Eurodollar Rate Loan to be made in the next calendar month, such payment
shall be made on the immediately preceding Business Day. All repayments of any
Loans shall be applied first to repay such Loans outstanding as Base Rate Loans
and then to repay such Loans outstanding as Eurodollar Rate Loans with those
Eurodollar Rate Loans which have earlier expiring Eurodollar Interest Periods
being repaid prior to those which have later expiring Eurodollar Interest
Periods.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may but is not obligated to, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent that the
Borrower shall not have made such payment in full to the Administrative Agent,
each Lender shall repay to the Administrative Agent forthwith on demand such
amount distributed to such Lender together with interest thereon at the Federal
Funds Rate, for the first Business Day, and, thereafter, at the rate applicable
to Base Rate Loans, for each day from the date such amount is distributed to
such Lender until the date such Lender repays such amount to the Administrative
Agent.
          (f) Subject to the provisions of clause (g) of this Section 2.13 (or
required to be applied in accordance with Section 2.9), all payments and any
other amounts received by the Administrative Agent from or for the benefit of
the Borrower or any other Loan Party shall be applied first, to pay principal of
and interest on any portion of the Loans which the Administrative Agent may have
advanced or expenses the Administrative Agent may have incurred pursuant to the
express provisions of this Agreement on behalf of any Lender, for which the
Administrative Agent has not then been reimbursed by such Lender or the
Borrower; second, to pay all other Obligations then due and payable; and third,
as the Borrower so designates. Payments in respect of Loans received by the
Administrative Agent shall be distributed to each Lender in accordance with such
Lender’s Ratable Portion thereof; and all payments of fees and all other
payments in respect of any other Obligation shall be allocated among such of the
Lenders as are entitled thereto, and, if to the Lenders, in proportion to their
respective Ratable Portions.
          (g) After the occurrence and during the continuance of an Event of
Default, the Borrower hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Obligations and any
proceeds of Collateral, and agrees that the Administrative Agent may, and shall
upon either (A) the written direction of the Requisite Lenders or (B) the
acceleration of the Obligations pursuant to Section 9.2, apply all payments in
respect of any Obligations and all funds on deposit in any Cash Collateral
Account (including all proceeds arising from a Reinvestment Event that are held
in the Cash Collateral Account pending application of such proceeds as specified
in a Reinvestment Notice) and all other proceeds of Collateral in the following
order:

41



--------------------------------------------------------------------------------



 



          (i) first, to pay interest on and then principal of any portion of the
Loans that the Administrative Agent may have advanced on behalf of any Lender
for which the Administrative Agent has not then been reimbursed by such Lender
or the Borrower;
          (ii) second, to pay Obligations in respect of any amounts owed in
respect of any Protective Advance then due to the Administrative Agent and any
reimbursements and indemnities then due to the Administrative Agent;
          (iii) third, to pay Obligations in respect of any expense
reimbursements or indemnities then due to the Lenders;
          (iv) fourth, to pay Obligations in respect of any fees then due to the
Administrative Agent or the Lenders;
          (v) fifth, to pay interest then due and payable in respect of the
Loans;
          (vi) sixth, to pay or prepay principal amounts on the Loans, ratably
to the aggregate principal amount of such Loans and Obligations owing with
respect to Hedging Contracts with any Lender or an Affiliate of a Lender; and
          (vii) seventh, to the ratable payment of all other Obligations;
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any of the Obligations described in any of the
foregoing clauses first through seventh, inclusive, the available funds being
applied under any such clause with respect to any such Obligation (unless
otherwise specified in such clause) shall be allocated to the payment of such
Obligations ratably, based on the proportion of the Administrative Agent’s and
each Lender’s interest in the aggregate outstanding Obligations described in any
such clause. The order of priority set forth in clauses first through seventh of
this Section 2.13(g) may at any time and from time to time be changed by the
agreement of the Requisite Lenders without necessity of notice to or consent of
or approval by the Borrower, any Secured Party that is not a Lender, or any
other Person. The order of priority set forth in clauses first through fourth of
this Section 2.13(g) may be changed only with the prior written consent of the
Administrative Agent in addition to the Requisite Lenders.
          (h) The Borrower and the Subsidiary Guarantors hereby authorize the
Administrative Agent and/or each Lender to charge from time to time against any
or all of the Borrower’s or any Subsidiary Guarantor’s accounts with the
Administrative Agent or such Lender any of the Obligations which are then due
and payable. Each Lender receiving any payment as a result of charging any such
account shall promptly notify the Administrative Agent thereof and make such
arrangements as the Administrative Agent shall request to share the benefit
thereof in accordance with Section 13.7.
     Section 2.14 Special Provisions Governing Eurodollar Rate Loans.
          (a) Determination of Interest Rate. The Eurodollar Rate for each
Interest Period for Eurodollar Rate Loans shall be determined by the
Administrative Agent pursuant to

42



--------------------------------------------------------------------------------



 



the procedures set forth in the definition of “Eurodollar Rate.” The
Administrative Agent’s determination shall be presumed to be correct, absent
manifest error, and shall be binding on the Borrower.
          (b) Interest Rate Unascertainable, Inadequate or Unfair. In the event
that: (i) the Administrative Agent determines that adequate and fair means do
not exist for ascertaining the applicable interest rates by reference to which
the Eurodollar Rate then being determined is to be fixed; or (ii) the Requisite
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period will not adequately reflect the cost to the Lenders of making or
maintaining such Loans for such Interest Period, the Administrative Agent shall
forthwith so notify the Borrower and the Lenders, whereupon each Eurodollar Rate
Loan will automatically, on the last day of the current Interest Period for such
Loan, convert into a Base Rate Loan and the obligations of the Lenders to make
Eurodollar Rate Loans or to convert Base Rate Loans into Eurodollar Rate Loans
shall be suspended until the Administrative Agent shall notify the Borrower that
the Requisite Lenders have determined that the circumstances causing such
suspension no longer exist.
          (c) Increased Costs. If at any time any Lender shall determine that
the introduction of or any change in or in the interpretation of any law, treaty
or governmental rule, regulation or order (other than any change by way of
imposition or increase of reserve requirements included in determining the
Eurodollar Rate) or the compliance by such Lender with any guideline, request or
directive from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining any Eurodollar Rate Loans,
then the Borrower shall from time to time, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate as to the amount of such
increased cost, submitted to the Borrower and the Administrative Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.
          (d) Illegality. Notwithstanding any other provision of this Agreement,
if any Lender determines that the introduction of or any change in or in the
interpretation of any law, treaty or governmental rule, regulation or order
after the date of this Agreement shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for any Lender to
make Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate
Loans, then, on notice thereof and demand therefor by such Lender to the
Borrower through the Administrative Agent, (i) the obligation of such Lender to
make or to continue Eurodollar Rate Loans and to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended, and each such Lender shall make a Base
Rate Loan as part of any requested Borrowing of Eurodollar Rate Loans and
(ii) if the affected Eurodollar Rate Loans are then outstanding, the Borrower
shall immediately convert each such Loan into a Base Rate Loan. If at any time
after a Lender gives notice under this Section 2.14(d) such Lender determines
that it may lawfully make Eurodollar Rate Loans, such Lender shall promptly give
notice of that determination to the Borrower and the Administrative Agent, and
the Administrative Agent shall promptly transmit the notice to each other
Lender. The Borrower’s right to request, and such Lender’s obligation, if any,
to make Eurodollar Rate Loans shall thereupon be restored.

43



--------------------------------------------------------------------------------



 



          (e) Breakage Costs. In addition to all amounts required to be paid by
the Borrower pursuant to Section 2.10, the Borrower shall compensate each
Lender, upon demand, for all losses, expenses and liabilities (including any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund or maintain such
Lender’s Eurodollar Rate Loans to the Borrower but excluding any loss of the
Applicable Margin on the relevant Loans) which that Lender may sustain (i) if
for any reason a proposed Borrowing, conversion into or continuation of
Eurodollar Rate Loans does not occur on a date specified therefor in a Notice of
Borrowing or a Notice of Conversion or Continuation given by a Borrower or in a
telephonic request by it for borrowing or conversion or continuation or a
successive Interest Period does not commence after notice therefor is given
pursuant to Section 2.11, (ii) if for any reason any Eurodollar Rate Loan is
prepaid (including mandatorily pursuant to Section 2.9 or Section 9.2) on a date
which is not the last day of the applicable Interest Period, (iii) as a
consequence of a required conversion of a Eurodollar Rate Loan to a Base Rate
Loan as a result of any of the events indicated in Section 2.14(d), or (iv) as a
consequence of any failure by a Borrower to repay Eurodollar Rate Loans when
required by the terms hereof. The Lender making demand for such compensation
shall deliver to the Borrower concurrently with such demand a written statement
as to such losses, expenses and liabilities, and this statement shall be
conclusive as to the amount of compensation due to that Lender, absent manifest
error.
     Section 2.15 Capital Adequacy. If at any time any Lender determines that
(a) the adoption of or any change in or in the interpretation of any law, treaty
or governmental rule, regulation or order after the date of this Agreement
regarding capital adequacy, (b) compliance with any such law, treaty, rule,
regulation, or order, or (c) compliance with any guideline or request or
directive from any central bank or other Governmental Authority (whether or not
having the force of law) shall have the effect of reducing the rate of return on
such Lender’s (or any corporation controlling such Lender’s) capital as a
consequence of its obligations hereunder or to a level below that which such
Lender or such corporation could have achieved but for such adoption, change,
compliance or interpretation, then, upon demand from time to time by such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to the Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender for such reduction. A certificate as to such amounts submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.
     Section 2.16 Taxes.
          (a) Any and all payments by any Loan Party under each Loan Document or
the Orders shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding (i) in the case of each
Lender and the Administrative Agent taxes measured by its net income, and
franchise taxes imposed on it in lieu of net income taxes, by the jurisdiction
(or any political subdivision thereof) under the laws of which such Lender or
the Administrative Agent (as the case may be) is organized, (ii) in the case of
each Lender, taxes measured by its net income, and franchise taxes imposed on it
in lieu of net income taxes, by the jurisdiction in which such Lender’s lending
office is located or any other jurisdiction in which such Lender is engaged in
business and (iii) any branch profits or capital taxes imposed by the United
States or

44



--------------------------------------------------------------------------------



 



any similar tax imposed in any other jurisdiction in which any Loan Party is
located (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If any
Taxes shall be required by law to be deducted from or in respect of any sum
payable under any Loan Document or the Orders to any Lender or the
Administrative Agent (“Withholding Taxes”) (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions of Withholding Taxes applicable to additional sums payable
under this Section 2.16) such Lender or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the relevant Loan Party shall make such deductions,
(iii) the relevant Loan Party shall pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable law, and
(iv) the relevant Loan Party shall deliver to the Administrative Agent evidence
of such payment; provided, however, that no Loan Party shall be required to
increase any sum payable pursuant to clause (i) above with respect to any
Withholding Taxes that are attributable solely to any Lender’s or Administrative
Agent’s failure to comply with the requirements of paragraph (f) of this
Section 2.16; provided if such Lender or Administrative Agent shall have
satisfied the requirements of paragraph (f) of this Section 2.16 on the Closing
Date, or on the date of the Assignment and Acceptance pursuant to which it
became a Lender, as applicable, nothing in this last sentence of paragraph
(a) of Section 2.16 shall relieve the Loan Parties of their obligation to pay
any additional amounts pursuant to this Section 2.16 in the event that, as a
result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation administration or
application thereof, such Lender or Administrative Agent is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing such Lender’s or Administrative Agent’s entitlement to an exemption
from, or a reduced rate of, United States withholding taxes.
          (b) In addition, each Loan Party agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies imposed by any state, county, city or other political subdivision
within the United States or by any applicable foreign jurisdiction, and all
liabilities with respect thereto, in each case arising from any payment made
under any Loan Document or the Orders or from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document or the Orders
(collectively, “Other Taxes”).
          (c) Each Loan Party shall, jointly and severally, indemnify each
Lender and the Administrative Agent for the full amount of Withholding Taxes and
Other Taxes (including any Withholding Taxes or Other Taxes imposed by any
Governmental Authority on amounts payable under this Section 2.16) paid by such
Lender or the Administrative Agent (as the case may be) and any liability
(including for penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Withholding Taxes or Other Taxes were
correctly or legally asserted; provided, however, that no Loan Party shall be
required to indemnify any Lender or Administrative Agent for any Withholding
Taxes or Other Taxes that are attributable solely to any Lender’s or
Administrative Agent’s failure to comply with the requirements of paragraph
(f) of this Section 2.16; provided, if such Lender or Administrative Agent shall
have satisfied the requirements of paragraph (f) of this Section 2.16 on the
Closing Date, or on the date of the Assignment and Acceptance pursuant to which
it became a Lender, as applicable, nothing in this penultimate sentence of
paragraph (c) of Section 2.16 shall relieve the Loan Parties of their obligation
to pay any additional amounts pursuant to this Section 2.16 in the

45



--------------------------------------------------------------------------------



 



event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation
administration or application thereof, such Lender or Administrative Agent is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing such Lender’s or Administrative Agent’s entitlement
to an exemption from, or a reduced rate of, United States withholding taxes.
This indemnification shall be made within thirty (30) days from the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor.
          (d) Within thirty (30) days after the date of any payment of
Withholding Taxes or Other Taxes by any Loan Party, the Borrower shall furnish
to the Administrative Agent, at its address referred to in Section 13.8, the
original or a certified copy of a receipt evidencing payment thereof.
          (e) Without prejudice to the survival of any other agreement of any
Loan Party hereunder, the agreements and obligations of such Loan Party
contained in this Section 2.16 shall survive the payment in full of the
Obligations.
          (f) Prior to the Closing Date in the case of each Non-U.S. Lender that
is a signatory hereto, and on the date of the Assignment and Acceptance pursuant
to which it becomes a Lender in the case of each other Non-U.S. Lender and from
time to time thereafter if reasonably requested in writing by the Borrower or
the Administrative Agent, each Non-U.S. Lender that is entitled at such time to
an exemption from United States withholding tax, or that is subject to such tax
at a reduced rate under an applicable tax treaty, shall provide the
Administrative Agent and the Borrower with two completed copies of:
(i) Form W-8ECI (claiming exemption from withholding because the income is
effectively connected with a U.S. trade or business) (or any successor form);
(ii) Form W-8BEN (claiming exemption from, or a reduction of withholding tax
under an income tax treaty) (or any successor form); (iii) in the case of a
Non-U.S. Lender claiming exemption under Sections 871(h) or 881(c) of the Code,
a Form W-8BEN (claiming exemption from withholding under the portfolio interest
exemption) (or any successor form); or (iv) any other applicable form,
certificate or document prescribed by the IRS certifying as to such Non-U.S.
Lender’s entitlement to such exemption from United States withholding tax or
reduced rate with respect to all payments to be made to such Non-U.S. Lender
under the Loan Documents. In addition, each Non-U.S. Lender shall deliver such
forms upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the
Administrative Agent and the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered form to the
Administrative Agent and the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purposes). Unless the Borrower
and the Administrative Agent have received forms or other documents satisfactory
to them indicating that payments under any Loan Document to or for a Non-U.S.
Lender are not subject to United States withholding tax or are subject to such
tax at a rate reduced by an applicable tax treaty, the Loan Parties or the
Administrative Agent shall withhold taxes from such payments at the applicable
statutory rate.
          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.16 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
applicable lending office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts

46



--------------------------------------------------------------------------------



 



which would be payable or may thereafter accrue and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.
          (h) If any Administrative Agent or Lender receiving a payment under
this Section 2.16 with respect to Withholding Taxes or Other Taxes or
liabilities arising therefrom subsequently receives a refund from any
Governmental Authority which is specifically attributable to such payment, such
Administrative Agent or Lender shall promptly pay the amount of such refund to
the Loan Party that initially made such payment.
ARTICLE III
CONDITIONS TO LOANS
     Section 3.1 Conditions Precedent to Initial Loans. The obligation of each
Lender to make the Loans requested to be made by it on the Closing Date is
subject to the satisfaction of all of the following conditions precedent:
          (a) Bankruptcy Court and Canadian Court Orders.
          (i) The Bankruptcy Court shall have entered the Interim Order,
certified by the Clerk of the Bankruptcy Court as having been duly entered,
within five (5) Business Days of the Petition Date, in form and substance
satisfactory to the Lenders, and entered on notice to such parties as may be
reasonably satisfactory to the Lenders, inter alia (i) authorizing and approving
the Loan Documents and the transactions contemplated thereby, including, without
limitation, the payment of all fees, costs and expenses referred to herein and
in the Fee Letter; (ii) granting (w) super-priority status to the Obligations
pursuant to section 364(c)(1) of the Bankruptcy Code, (x) liens in all
unencumbered assets of the Borrower and the Subsidiary Guarantors pursuant to
section 364(c)(2) of the Bankruptcy Code, (y) junior liens on all encumbered
assets of the Borrower and the Subsidiary Guarantors pursuant to section
364(c)(3) of the Bankruptcy Code, and (z) priming Liens on all assets of the
Borrower and the Subsidiary Guarantors, subject only to the liens and security
interests under the Prepetition Working Capital Facility, pursuant to section
364(d)(1) of the Bankruptcy Code (the preceding clauses (w), (x), (y) and (z) in
each case subject to the Carve-Out); (iii) lifting or modifying the automatic
stay under section 362 of the Bankruptcy Code to permit the Borrower and the
Subsidiary Guarantors to perform their obligations and the Lenders to exercise
their rights and remedies with respect to the Facility; (iv) authorizing the use
of cash collateral pursuant to section 363(c) of the Bankruptcy Code; and
(v) providing adequate protection to the Prepetition Working Capital Lenders and
the holders of the First Lien Secured Notes pursuant to sections 361(a), 362(d),
363(c) and 364(d)(1) of the Bankruptcy Code and authorizing the payment of
Adequate Protection Obligations, which Interim Order shall be in full force and
effect, shall not have been reversed, vacated or stayed and shall not have been
amended, supplemented or otherwise modified without the prior written consent of
the Lenders. The Interim Order shall also include such other terms and
conditions as are customary for transactions of this type, as determined by the
Lenders in their sole discretion, and in any event shall (a) approve the
Borrower’s and Subsidiary Guarantors’ waiver of any and all claims and causes of
action against the Prepetition

47



--------------------------------------------------------------------------------



 



Secured Lenders, including, but not limited to, claims for preference,
fraudulent conveyance or other claims arising under the Bankruptcy Code and
claims regarding the validity, priority, perfection or avoidability of the
secured claims of the Prepetition Secured Lenders, subject to the right of any
official unsecured creditors’ committee (and in the event that no official
creditors’ committee is appointed, any party in interest (other than the
Borrower or the Subsidiary Guarantors)), to pursue such claims, (b) establish a
deadline of the earlier of (i) seventy-five (75) days from the Petition Date and
(ii) sixty (60) days from the appointment of an official unsecured creditors’
committee for any statutorily appointed unsecured creditors’ committee (and in
the event that no unsecured creditors’ committee is appointed, any party in
interest (other than the Borrower and the Subsidiary Guarantors)) to bring any
cause of action against the Prepetition Secured Lenders based on the Prepetition
Secured Facilities, or any acts or omissions of the Prepetition Secured Lenders
that occurred prior to the Petition Date, (c) approve the waiver by the Borrower
and the Subsidiary Guarantors of all surcharge claims under section 506(c) of
the Bankruptcy Code or otherwise and (d) provide for a lien on avoidance actions
under chapter 5 of the Bankruptcy Code; provided, however, that clauses (c) and
(d) of this sentence are subject to the Final Order.
          (ii) The Loan Parties shall have filed, on the Petition Date, a motion
seeking the entry of the Foreign Debt Order by the Bankruptcy Court and a motion
seeking the entry of the Foreign Debt Recognition Order by the Canadian Court.
          (iii) The Canadian Court shall have granted the Recognition Orders, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders, (i) recognizing the Case as a foreign proceeding under subsection
18.6(1) of the CCAA; (ii) staying proceedings against the Canadian Debtors and
their property; and (iii) recognizing the Interim Order, First Day Orders and
other orders entered by the Bankruptcy Court and in respect of the order of the
Canadian Court recognizing the Interim Order, the Canadian Court shall have
granted relief (A) authorizing and approving the Loan Documents and the
transactions contemplated thereby, including, without limitation, the granting
of the super-priority status, security interests, priming Liens and Adequate
Protection Obligations and the payment of all fees, referred to herein and in
the Fee Letter; and (B) lifting or modifying the CCAA stay to permit the
Borrower and the Subsidiary Guarantors to perform their obligations and the
Lenders and the Administrative Agent to exercise their rights and remedies with
respect to the Facility as set forth in the Loan Documents; which Recognition
Orders shall be in full force and effect, shall not have been reversed, vacated
or stayed and shall not have been amended, supplemented or otherwise modified
without the prior written consent of the Lenders. The Recognition Orders shall
also include terms and conditions customary for transactions of this type, as
determined by the Administrative Agent in its sole discretion.
          (iv) All motions and other documents to be filed with and submitted to
the Bankruptcy Court and the Canadian Court in connection with this Agreement
and the approval thereof shall be in form and substance satisfactory to the
Lenders, and the Lenders shall be satisfied with the form and amount of the
Adequate Protection Obligations; and

48



--------------------------------------------------------------------------------



 



          (v) All First Day Orders and related orders (other than the Interim
Order) entered by the Bankruptcy Court in the Case and all First Day Orders and
related orders (other than the Recognition Orders) recognized by the Canadian
Court in the CCAA Proceedings and the motions in support thereof shall be in
form and substance reasonably satisfactory to the Lenders.
          (b) Certain Documents. The Administrative Agent shall have received on
or prior to the Closing Date each of the following, each dated the Closing Date
unless otherwise agreed to by the Lenders, in form and substance satisfactory to
the Administrative Agent and each Lender and each of their respective counsel,
and in sufficient copies for each Lender:
          (i) this Agreement, duly executed and delivered by each of the Loan
Parties and, for the account of each Lender requesting the same, a Note or Notes
of the Borrower conforming to the requirements set forth herein;
          (ii) copies of UCC and PPSA search reports as of a recent date listing
all effective financing statements and/or financing change statements that name
any Loan Party or Subsidiary of a Loan Party as debtor, together with copies of
such financing statements, and/or financing change statements none of which
shall cover the Collateral (except for those which shall be terminated on the
Closing Date and Liens permitted under Section 8.2);
          (iii) (A) share certificates representing all certificated Stock being
pledged pursuant to this Agreement and stock powers for such share certificates
executed in blank, as the Administrative Agent may require; and (B) instruments
representing such of the Pledged Notes pledged pursuant to this Agreement as
shall be requested by the Administrative Agent, duly endorsed in favor of the
Administrative Agent or in blank; provided, however that if the share
certificates or instruments described in clauses (A) and (B) above have been
delivered to the agent under the Prepetition Working Capital Facility, the Loan
Parties shall be deemed to have satisfied the condition set forth in this
Section 3.1(b)(iii);
          (iv) a favorable opinion of Sidley Austin LLP, counsel to the Loan
Parties, in substantially the form of Exhibit K, addressed to the Administrative
Agent and the Lenders and a favorable opinion of Utah counsel to the Loan
Parties, addressed to the Administrative Agent and the Lenders and addressing
such matters as any Lender through the Administrative Agent may reasonably
request;
          (v) a favorable opinion of independent counsel to the Information
Officer, addressing the enforceability and validity of the security granted by
Pliant Toronto as a foreign subsidiary borrower and guarantor under the
Prepetition Working Capital Facility and the Prepetition Fixed Asset Facility;
          (vi) a favorable opinion of McMillan LLP, Canadian counsel to the Loan
Parties and of any agents engaged by McMillan LLP in other Provinces, if
applicable, addressed to the Administrative Agent and the Lenders and addressing
such matters as any Lender through the Administrative Agent may reasonably
request;

49



--------------------------------------------------------------------------------



 



          (vii) a copy of the articles or certificate of incorporation (or
equivalent Constituent Document) of each Loan Party, certified as of a recent
date by the Secretary of State or other Governmental Authority of the state or
province of organization of such Loan Party, together with certificates of such
official attesting to the good standing of each such Loan Party;
          (viii) a certificate of the Secretary or an Assistant Secretary of
each Loan Party certifying (A) the names and true signatures of each officer of
such Loan Party who has been authorized to execute and deliver any Loan Document
or other document required hereunder to be executed and delivered by or on
behalf of such Loan Party, (B) the by-laws (or equivalent Constituent Document)
of such Loan Party as in effect on the date of such certification, (C) the
resolutions of such Loan Party’s board of directors (or equivalent governing
body) approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and the Orders and
(D) that there have been no changes in the certificate of incorporation (or
equivalent Constituent Document) of such Loan Party from the certificate of
incorporation (or equivalent Constituent Document) delivered pursuant to the
immediately preceding clause;
          (ix) a certificate of the Secretary or an Assistant Secretary of the
Borrower certifying (i) the names and true signatures of each officer of the
Borrower who has been authorized to execute and deliver the Commitment Letter
(including Annex I and Annex II thereto) and the Fee Letter, (ii) the by-laws of
the Borrower as in effect on the date of such certification, (iii) the
resolutions of the Borrower’s board of directors approving and authorizing the
execution, delivery and performance of the Commitment Letter (including Annex I
and Annex II thereto) and the Fee Letter and (iv) that there have been no
changes in the certificate of incorporation of the Borrower from the certificate
of incorporation delivered pursuant to second preceding clause;
          (x) a certificate of a Responsible Officer of the Borrower to the
effect that the conditions set forth in Section 3.1 have been satisfied;
          (xi) evidence satisfactory to the Administrative Agent that the
amount, types and terms and conditions of insurance policies and bonding
maintained by the Borrower and its Subsidiaries required by Section 7.5 are in
full force and effect, together with certificates indicating that (A) the
Administrative Agent, on behalf of the Secured Parties, is an additional insured
or loss payee, as applicable, under all liability policies maintained by each
Loan Party and (B) the Administrative Agent, on behalf of the Secured Parties,
is an additional insured or loss payee, as applicable, under all insurance
policies maintained with respect to the properties of each Loan Party;
          (xii) evidence satisfactory to the Administrative Agent (A) of the
receipt of all necessary consents, authorizations and approvals of each
Governmental Authority or third party necessary in connection with this
Agreement and the transactions contemplated hereby (without the imposition of
any conditions that are not reasonably acceptable to the Lenders), and that the
same continue to remain in effect; and (B) that no law or regulation shall be
applicable in the judgment of the Lenders that restrains,

50



--------------------------------------------------------------------------------



 



prevents or imposes materially adverse conditions upon the Facility or the
transactions contemplated thereby;
          (xiii) a copy of the Trademark Security Agreement, the Patent Security
Agreement and the Canadian Security Agreement, duly executed and delivered by
each Loan Party, and such other documents duly executed by each Loan Party as
the Administrative Agent (at the direction of the Requisite Lenders) may request
with respect to the perfection of its security interests (for the benefits of
the Lenders) in such Collateral;
          (xiv) [Reserved];
          (xv) a certificate of a Responsible Financial Officer of the Borrower
certifying that the Projections are true and complete;
          (xvi) an operating budget setting forth the projected financial
operations of the Borrower and its Subsidiaries for the period from January 23,
2009 to April 30, 2009, which budget shall be in form and substance satisfactory
to the Lenders in their sole discretion;
          (xvii) Projections satisfactory to the Lenders in their sole
discretion;
          (xviii) a copy of the Corporate Chart dated as of the Closing Date and
a certificate of Responsible Officer of the Borrower certifying that such
Corporate Chart is true, correct, complete and current as of the Closing Date;
          (xix) a Perfection Certificate of the Loan Parties and their
Subsidiaries, satisfactory to the Lenders in their sole discretion, and
certified by a Responsible Officer to be accurate and complete as of the Closing
Date; and
          (xx) such other certificates, documents, agreements and information
respecting any Loan Party as any Lender through the Administrative Agent may
reasonably request.
          (c) Fees and Expenses Paid. There shall have been paid to the
Commitment Parties and the Lenders, as applicable, all fees, costs and expenses
(including reasonable fees, costs and expenses of counsel) due and payable on or
before the Closing Date (including all such fees described in the Fee Letter).
          (d) Material Adverse Effect. There shall have occurred no event which
has resulted in or could reasonably be expected to result in a Material Adverse
Effect.
          (e) Litigation. Other than the Case and the CCAA Proceedings, there
shall exist no action, suit, investigation, litigation or proceeding pending or
threatened in any court or before any arbitrator or governmental instrumentality
that (i) could reasonably be expected to result in a Material Adverse Effect,
(ii) restrains, prevents or imposes or could reasonably be expected to impose
materially adverse conditions upon the Facility, the Collateral or the

51



--------------------------------------------------------------------------------



 



transactions contemplated thereby, or (iii) challenges, or could reasonably be
expected to alter, the priorities set forth in Section 4.18.
          (f) Priority and Security. The Administrative Agent, for the benefit
of the Secured Parties, shall have a valid and perfected lien on and security
interest in the Collateral (subject to Liens permitted under Section 8.2), with
the priorities as set forth in Section 4.18.
          (g) Certain Laws. There shall not exist any law, regulation, ruling,
judgment, order, injunction or other restraint that, in the reasonable judgment
of the Lenders, prohibits, restricts or imposes materially adverse conditions on
the Borrower or the Subsidiary Guarantors, the Facility or the exercise by the
Administrative Agent, the Lenders or the other Secured Parties of their rights
as secured parties with respect to the Collateral.
          (h) ERISA and Pension Matters. The Lenders shall be satisfied that the
Borrower and its Subsidiaries will be able to meet their obligations under all
employee and retiree welfare, health and pension plans of the Borrower and its
Subsidiaries, including under any Canadian Pension Plans, that such plans are,
in all material respects, funded in accordance with the minimum statutory
requirements, that no material “reportable event” (as defined in ERISA, but
excluding events for which reporting has been waived) has occurred as to any
such plan and that no termination of, or withdrawal from, any such plan by any
Person has occurred or is contemplated that could result in a material
liability. The Lenders shall have reviewed and be satisfied with all employee
benefit plans, including all Canadian Pension Plans, of the Borrower and its
Subsidiaries.
          (i) Public Disclosure. Nothing contained in any public disclosure made
by the Borrower or any of its Subsidiaries after the date hereof, or in any
information disclosed to the Lenders by the Borrower or any of its Subsidiaries
after such date, shall lead the Administrative Agent or any Lender to determine
that, and neither the Administrative Agent nor any Lender shall have become
aware of any fact or condition not disclosed to them prior to the date hereof
which shall lead the Administrative Agent or any Lender to determine that, the
Borrower’s or any of its Subsidiaries’ condition (financial or otherwise),
operations, performance, properties or prospects are different in any material
adverse respect from that derived by the Administrative Agent or such Lender
from the public filings of the Borrower or any of its Subsidiaries prior to such
date.
          (j) Canadian Pledge Agreement. The Canadian Pledge Agreement shall
have been executed and delivered by Uniplast Holdings Inc. to the Administrative
Agent.
          (k) Solely as between the Lenders and the Administrative Agent, each
Lender, by delivering its signature page to this Agreement and funding a Loan on
or after the Closing Date, shall be deemed to have consented to and approved
each Loan Document and each other document required to be approved by or
accepted by the Administrative Agent, on the Closing Date. The Administrative
Agent hereby delegates any responsibility it may have regarding the delivery or
acceptance of the closing documents to the Lenders, each of which, by delivery
of its signature page, accepts such delegation. The Lenders hereby agree that
Administrative Agent may rely on a written acknowledgement by counsel to the
Lenders, on behalf of the Lenders (“Lender’s Counsel”), that, to its knowledge,
it has received all of the required deliveries under

52



--------------------------------------------------------------------------------



 



this Section unless such delivery has been waived in accordance with this
Agreement. Any Collateral requiring possessory control for the benefit of the
Secured Parties will be held on behalf of the Secured Parties by Lender’s
Counsel until delivery of such Collateral to Administrative Agent.
     Section 3.2 Conditions Precedent to Each Loan. The obligation of each
Lender on any date (including the Closing Date) to make any Loan is subject to
the satisfaction of all of the following conditions precedent:
          (a) Request for Borrowing. With respect to any Loan, the
Administrative Agent shall have received a duly executed Notice of Borrowing as
required under Section 2.2.
          (b) Representations and Warranties; No Defaults. The following
statements shall be true on the date of such Loan, both before and after giving
effect thereto and to the application of the proceeds therefrom:
          (i) The representations and warranties set forth herein and in the
other Loan Documents shall be true and correct on and as of the Closing Date and
shall be true and correct in all material respects on and as of any such date
after the Closing Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date; and
          (ii) no Default or Event of Default shall have occurred, other than,
solely with respect to a Foreign Debt Draw, a Foreign Debt Foreclosure Event
that is cured by application of the proceeds of such Foreign Debt Draw.
          (c) No Legal Impediments. The making of the Loans on such date
(i) does not violate any Requirement of Law applicable to any Loan Party on the
date of or immediately following the making of such Loan and (ii) is not
enjoined temporarily, preliminarily or permanently.
          (d) Final Order. After the Closing Date, the Bankruptcy Court shall
have entered the Final Order, in form and substance satisfactory to the Lenders,
certified by the Clerk of the Bankruptcy Court as having been duly entered, and
the Final Order shall be in full force and effect and shall not have been
vacated, reversed, modified, amended or stayed without the prior written consent
of the Lenders. After the Closing Date, the Canadian Court shall have granted an
order, in form and substance substantially the same as the Recognition Orders
with such modifications as are acceptable to the Administrative Agent and the
Lenders, recognizing the Final Order and such recognition order by the Canadian
Court shall be in full force and effect and shall not have been vacated,
reversed, modified, amended or stayed without the prior written consent of the
Lenders (the “Final Recognition Order”).
          (e) Foreign Debt Order. With respect to any draw date on or after the
Foreign Debt Draw Trigger Date, the Bankruptcy Court shall have entered the
Foreign Debt Order and the Canadian Court shall have entered the Foreign Debt
Recognition Order, which Foreign Debt Order and Foreign Debt Recognition Order
shall each be in full force and effect,

53



--------------------------------------------------------------------------------



 



shall not have been reversed, vacated or stayed and shall not have been amended,
supplemented or otherwise modified without the prior written consent of the
Lenders.
          (f) Additional Matters. The Administrative Agent shall have received
such additional documents, information and materials as any Lender, through the
Administrative Agent, may reasonably request.
          (g) Recognition Orders. The Recognition Orders shall be in full force
and effect and shall not have been vacated, reversed, modified, amended or
stayed without the prior written consent of the Lenders.
          (h) No Material Adverse Change shall have occurred.
          (i) There shall not exist any law, regulation, ruling, judgment,
order, injunction or other restraint that, in the reasonable judgment of the
Lenders, prohibits, restricts or imposes materially adverse conditions on the
Loan Parties, the Facility or the exercise by the Administrative Agent, the
Lenders or the other Secured Parties of their rights as secured parties with
respect to the Collateral.
Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing and the acceptance by the Borrower of the proceeds of each Loan
requested therein shall be deemed to constitute a making of the representations
and warranties by the Borrower as to the matters specified in Section 3.2 on the
date of the making of such Loan.
     Section 3.3 Conditions to Foreign Debt Draw. The obligation of each Lender
on any date to make any Loan in respect of a Foreign Debt Draw is subject to the
following conditions (the “Foreign Debt Draw Conditions”), which may be
satisfied simultaneously with the Foreign Debt Draw:
          (a) The Borrower shall cause to be paid to each of the “Australian
Lenders”, the “Canadian Lenders”, the “German Lenders” and the “Mexican Lenders”
(each as defined in the Prepetition Working Capital Facility) (collectively, the
“Prepetition Foreign Working Capital Lenders”) an amount in the aggregate equal
to the aggregate outstanding amount of all obligations owed to such Prepetition
Foreign Working Capital Lenders, which amount (x) the Loan Parties represent and
warrant represents the payment in full of all the “Foreign Obligations” under,
and as defined in, the Prepetition Working Capital Facility as of the Foreign
Debt Draw Date, and (y) shall be treated as inter-company loans from the
Borrower to the applicable Foreign Subsidiaries; provided, however, that the
amount paid to any Prepetition Foreign Working Capital Lender shall not exceed
the amount due and payable to it under the Prepetition Working Capital Facility.
          (b) Each of the “Australian Sublimit”, the “Canadian Sublimit”, the
“German Sublimit” and the “Mexican Sublimit” (each as defined in the Prepetition
Working Capital Facility) shall be permanently and irrevocably reduced to zero,
and the “Commitment” and “Available Commitments” (each as defined in the
Prepetition Working Capital Facility) shall be permanently and irrevocably
reduced by the amount of such reduction in such sublimits, in each case, as
evidenced by documentation in form and substance reasonably satisfactory to the
Lenders, including evidence of transmission of cash in the required amounts to
the Prepetition

54



--------------------------------------------------------------------------------



 



Foreign Working Capital Lenders and an executed commitment reduction notice from
the borrowers under the Prepetition Working Capital Facility.
          (c) The Borrower shall cause to be paid to the “Lenders” under, and as
defined in, the Prepetition Fixed Asset Facility (the “Prepetition Fixed Asset
Lenders”) an amount in the aggregate equal to the aggregate outstanding amount
of all obligations owed to such Prepetition Fixed Asset Lenders, which amount
(x) the Loan Parties represent and warrant represents the payment in full of the
“Obligations” under, and as defined in, the Prepetition Fixed Asset Facility as
of the Foreign Debt Draw Date, and (y) shall be treated as an inter-company loan
from the Borrower to the applicable Foreign Subsidiaries; provided, however,
that the amount paid to any Prepetition Fixed Asset Lender shall not exceed the
amount due and payable to it under the Prepetition Fixed Asset Facility.
          (d) The Borrower shall provide to the Administrative Agent and the
Lenders evidence, reasonably satisfactory to the Lenders, that the Prepetition
Fixed Asset Facility has been terminated, the obligations thereunder have been
paid in full in cash and the liens in respect thereof have been released.
          (e) The Bankruptcy Court shall have entered an order, substantially in
the form of Exhibit N and otherwise in form and substance satisfactory to the
Lenders (the “Foreign Debt Order”), permitting the Loan Parties to satisfy the
Specified Foreign Debt Obligations in full in cash and confirming the priming
Liens over the assets of Pliant Toronto pursuant to Bankruptcy Code §364(d)(1)
on and after the Foreign Debt Draw Date, and the Canadian Court shall have
entered a recognition order, substantially in the form of Exhibit O and
otherwise in form and substance satisfactory to the Lenders (the “Foreign Debt
Recognition Order”) recognizing the Foreign Debt Order and confirming the super
priority DIP Charge priming the Liens over the assets of Pliant Toronto on and
after the Foreign Debt Draw Date, which Foreign Debt Order and Foreign Debt
Recognition Order shall each be in full force and effect, shall not have been
reversed, vacated or stayed and shall not have been amended, supplemented or
otherwise modified without the prior written consent of the Lenders.
Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing in respect of the Foreign Debt Draw and the acceptance by the Borrower
of the proceeds of each Loan requested therein shall be deemed to constitute a
making of the representations and warranties by the Borrower as to the matters
specified in Section 3.2 and Section 3.3 on the date of the making of such Loan.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     To induce the Lenders and the Administrative Agent to enter into this
Agreement, the Borrower represents and warrants as to itself and as to each
other Loan Party and its Subsidiaries, and each other Loan Party represents and
warrants as to such Loan Party and its Subsidiaries, to the Lenders and the
Administrative Agent that, on and as of the date hereof, on and as of the
Closing Date, after giving effect to the making of the Loans and other financial

55



--------------------------------------------------------------------------------



 



accommodations on the Closing Date and on and as of each date as required by
Sections 3.2 and 3.3.
     Section 4.1 Corporate Existence; Compliance with Law. Each Loan Party and
each of its Subsidiaries (a) is duly incorporated, formed or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization; (b) is duly qualified to do business as a foreign
entity and in good standing under the laws of each jurisdiction where such
qualification is necessary, except where the failure to be so qualified or in
good standing could not in the aggregate have a Material Adverse Effect; (c) has
all requisite Business Entity power and authority and the legal right to own,
pledge, mortgage and operate its properties, to lease the property it operates
under lease and to conduct its business as now or currently proposed to be
conducted; (d) is in compliance with its Constituent Documents and the Orders
and all other orders of the Bankruptcy Court and the Canadian Court; (e) is in
compliance with all applicable Requirements of Law, except where the failure to
be in compliance could not in the aggregate have a Material Adverse Effect; and
(f) has all necessary licenses, permits, consents or approvals from or by, has
made all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for licenses, permits, consents,
approvals or filings which can be obtained or made by the taking of ministerial
action to secure the grant or transfer thereof or the failure to obtain or make
could not in the aggregate have a Material Adverse Effect.
     Section 4.2 Corporate Power; Authorization; Enforceable Obligations.
          (a) The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party and the consummation of the transactions
contemplated thereby, including the obtaining of the Loans and the creation and
perfection of the Liens on the Collateral as security therefor:
          (i) are, subject to the entry of the Interim Order, the Recognition
Orders, the Final Order and the Final Recognition Order, within such Loan
Party’s Business Entity powers;
          (ii) have been or, at the time of delivery thereof pursuant to
Article III will have been, duly authorized by all necessary Business Entity
action, including the consent of holders of such Loan Party’s Stock where
required;
          (iii) do not and will not (A) contravene any provision of such Loan
Party’s or any of its Subsidiaries’ respective Constituent Documents,
(B) violate any other Requirement of Law applicable to such Loan Party
(including Regulations T, U and X of the Federal Reserve Board), or any order or
decree of any Governmental Authority (including the Bankruptcy Court or the
Canadian Court) or arbitrator applicable to such Loan Party, (C) conflict with
or result in the breach of, or constitute a default under any Contractual
Obligation of such Loan Party or any of its Subsidiaries, except to the extent
such conflict, breach or default is permitted by the Bankruptcy Court or the
Bankruptcy Code (except to the extent such Contractual Obligation as been
assumed during the pendency of the Case) and, in the case of the Canadian
Debtors, the Canadian Court, (D)

56



--------------------------------------------------------------------------------



 



give rise to rights under any Contractual Obligation of such Loan Party to
require any payment to be made by the Borrower or any of its Subsidiaries, or
(E) result in the creation or imposition of any Lien upon any of the property of
such Loan Party or any of its Subsidiaries, other than those in favor of the
Secured Parties or granted as adequate protection pursuant to this Agreement and
the Orders; and
          (iv) do not require the consent of, authorization by, approval of,
notice to, or filing or registration with, any Governmental Authority or any
other Person, other than the Bankruptcy Court, the Canadian Court and those
listed on Schedule 4.2 and that have been or will be, on or prior to the Closing
Date, obtained or made, copies of which have been or will be delivered to the
Administrative Agent pursuant to Section 3.1, and each of which on the Closing
Date, and on each date contemplated in Section 3.2, will be in full force and
effect.
          (b) This Agreement has been, and each of the other Loan Documents will
have been upon delivery thereof pursuant to the terms of this Agreement, duly
executed and delivered by each Loan Party party thereto. Subject to the entry of
the Interim Order, the Recognition Orders, the Final Order and the Final
Recognition Order, this Agreement is, and the other Loan Documents will be, when
delivered hereunder, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms.
     Section 4.3 Ownership of Borrower; Subsidiaries.
          (a) The authorized capital stock of the Borrower consists of
(i) 100,050,000 shares of common stock, $.01 par value per share, of which
97,348 shares are issued and outstanding, (ii) 335,650 shares of Series A
redeemable preferred stock, $.01 par value per share, of which 334,894 shares
are issued and outstanding and (iii) 8,000 shares of Series M redeemable
preferred stock, $.01 par value per share, of which 8,000 shares are issued and
outstanding. All of the outstanding capital stock of the Borrower has been
validly issued, is fully paid and non-assessable. No Stock of the Borrower is
subject to any option, warrant, right of conversion or purchase or any similar
right. Except as disclosed on Schedule 4.3, there are no agreements or
understandings to which the Borrower is a party with respect to the voting, sale
or transfer of any shares of Stock of the Borrower or any agreement restricting
the transfer or hypothecation of any such shares.
          (b) Set forth on Schedule 4.3 hereto is a complete and accurate list,
as of the Closing Date and on each date contemplated in Section 3.2, of all
Subsidiaries of the Borrower and, as to each such Subsidiary, the exact legal
name, jurisdiction of its incorporation or organization, taxpayer identification
number, if applicable, jurisdictional identification number, the number of
shares of each class of Stock authorized (if applicable), the number outstanding
on the Closing Date and the number and percentage of the outstanding shares of
each such class owned (directly or indirectly) by the Borrower and any other
owner. No Stock of any Subsidiary of the Borrower is subject to any outstanding
option, warrant, right of conversion or purchase or any similar right. All of
the outstanding Stock of each Subsidiary of the Borrower owned (directly or
indirectly) by the Borrower (including the Pledged Stock) has been validly
issued, is fully paid and non-assessable and is owned by the Borrower or a
Subsidiary of the Borrower,

57



--------------------------------------------------------------------------------



 



free and clear of all Liens except those created under the Loan Documents, the
Liens securing the Prepetition Secured Facilities Obligations (to the extent
disclosed on Schedule 8.2) and the Orders). Neither the Borrower nor any such
Subsidiary is a party to, or has knowledge of, any agreement restricting the
transfer or hypothecation of any Stock of any such Subsidiary, other than the
Loan Documents and the Prepetition Secured Facilities Documents. The Borrower
does not own or hold, directly or indirectly, any Stock of any Person other than
such Subsidiaries and Investments listed on Schedule 4.3 and permitted by
Section 8.3.
     Section 4.4 Financial Statements.
          (a) The consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2007, and the related consolidated statements of
income, retained earnings and cash flows of the Borrower and its Subsidiaries
for the Fiscal Year then ended, certified by the Borrower’s Accountants, fairly
present the consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the consolidated results of the operations of
the Borrower and its Subsidiaries for the period ended on such dates, all in
conformity with GAAP.
          (b) Neither the Borrower nor any of its Subsidiaries has any material
obligation, contingent liability or liability for taxes, long-term leases or
unusual forward or long-term commitment which is not reflected in the Financial
Statements referred to in paragraph (a) above or in the notes thereto or
permitted by this Agreement.
          (c) The Projections have been prepared by the Borrower in light of the
past operations of its business, and reflect projections for Fiscal Year 2009
period beginning January 23, 2009 on a month-by-month basis. The Projections are
based upon estimates and assumptions stated therein, all of which the Borrower
believes to be reasonable and fair in light of current conditions and current
facts known to the Borrower and, as of the Closing Date, reflect the Borrower’s
good faith and reasonable estimates of the future financial performance of the
Borrower and its Subsidiaries and of the other information projected therein for
the periods set forth therein.
     Section 4.5 Material Adverse Effect. Other than the filing of the Case and
the CCAA Proceedings, since December 31, 2007, there has been no Material
Adverse Change and there have been no events or developments that, individually
or in the aggregate, have had a Material Adverse Effect.
     Section 4.6 Litigation. Other than the Case and the CCAA Proceedings, there
are no pending or, to the knowledge of the Borrower, threatened actions,
investigations or proceedings affecting the Borrower, or any of its Subsidiaries
before any court, Governmental Authority or arbitrator other than those that in
the aggregate have no reasonable risk of being determined adversely to any Loan
Party and, if so determined, could not reasonably be expected to have a Material
Adverse Effect. The performance of any action by any Loan Party required or
contemplated by any of the Loan Documents is not restrained or enjoined (either
temporarily, preliminarily or permanently). Schedule 4.6 lists all litigation
pending against any Loan Party at the date hereof which, if adversely
determined, could have a Material Adverse Effect, that seeks damages in excess
of $1,000,000 or injunctive relief against, or that alleges criminal misconduct
of, any Loan Party.

58



--------------------------------------------------------------------------------



 



     Section 4.7 Taxes.
          (a) All federal, state, provincial, local and foreign income and
franchise and other tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by the Borrower or any of its Tax Affiliates have
been filed with the appropriate Governmental Authorities in all jurisdictions in
which such Tax Returns are required to be filed. All such Tax Returns are true
and correct in all material respects, and all taxes, charges and other
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any fine, penalty, interest, late charge or loss may be
added thereto for non-payment thereof except where such taxes, charges or other
impositions are being contested in good faith and by appropriate proceedings and
adequate reserves therefor have been established on the books of the Borrower or
such Tax Affiliate in conformity with GAAP. As of the date hereof and except as
set forth on Schedule 4.7, no Tax Return is under audit or examination by any
Governmental Authority and no notice of such an audit or examination or any
other assertion of any claim for taxes (whether relating to a Tax Return or
otherwise) has been given or made by any Governmental Authority. Proper and
accurate amounts have been withheld by the Borrower and each of its Tax
Affiliates from their respective employees for all periods in full and complete
compliance with the tax, social security and unemployment withholding provisions
of applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities.
          (b) None of the Borrower or any of its Tax Affiliates has (i) executed
or filed with the IRS or any other Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for the filing
of any Tax Return or the assessment or collection of any charges; (ii) any
obligation under any tax sharing agreement or arrangement other than that to
which the Administrative Agent has a copy prior to the date hereof; or
(iii) been a member of an affiliated, combined or unitary group other than the
group of which the Borrower (or its Tax Affiliate) is the common parent.
          (c) The Borrower does not intend to treat the Loans and the related
transactions contemplated hereby as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4).
     Section 4.8 Full Disclosure.
          (a) The information prepared or furnished by or on behalf of any Loan
Party in connection with this Agreement or the consummation of the transactions
contemplated hereunder taken as a whole, including the information contained in
the Disclosure Documents, does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein or herein not misleading. All facts known to the Borrower which are
material to an understanding of the financial condition, business, properties or
prospects of the Borrower and its Subsidiaries taken as one enterprise have been
disclosed to the Lenders.
          (b) The Borrower has delivered to each Lender a true, complete and
correct copy of each Disclosure Document. The Disclosure Documents comply as to
form in all

59



--------------------------------------------------------------------------------



 



material respects with all applicable requirements of all applicable state,
provincial and Federal securities laws.
     Section 4.9 Margin Regulations. Neither the Borrower nor any of the
Subsidiary Guarantors is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Federal Reserve Board), and no proceeds of any Borrowing
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock in contravention of
Regulation T, U or X of the Federal Reserve Board.
     Section 4.10 No Burdensome Restrictions; No Defaults.
          (a) Neither the Borrower nor any of its Subsidiaries (i) is a party to
any Contractual Obligation the compliance with which could, in the aggregate,
have a Material Adverse Effect or the performance of which by any thereof,
either unconditionally or upon the happening of an event, would result in the
creation of a Lien (other than a Lien permitted under Section 8.2) on the
property or assets of any thereof or (ii) is subject to any charter or corporate
or other Business Entity restriction which could, in the aggregate, have a
Material Adverse Effect.
          (b) Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any Contractual Obligation owed by it arising after the
Petition Date or under executory contracts and unexpired leases that have been
assumed with the consent of the Requisite Lenders pursuant to section 365 of the
Bankruptcy Code (including pursuant to the Plan) and, to the knowledge of the
Borrower, no other party is in default under or with respect to any Contractual
Obligation owed to any Loan Party or to any Subsidiary of a Loan Party, other
than, in either case, those defaults which in the aggregate could not have a
Material Adverse Effect.
          (c) No Default or Event of Default has occurred and is continuing.
          (d) To the best knowledge of the Borrower and each Loan Party, there
is no Requirement of Law applicable to any Loan Party or any Subsidiary of any
Loan Party the compliance with which by such Loan Party or such Subsidiary, as
the case may be, could have a Material Adverse Effect.
     Section 4.11 Investment Company Act; Public Utility Holding Company Act.
None of the Borrower nor any of its Subsidiaries is (a) an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended or (b) a “holding company,” a “public utility company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company,” as each such term is defined and used in the PUHCA.
     Section 4.12 Use of Proceeds. The proceeds of the Loans are being used by
the Borrower (and, to the extent provided to them by the Borrower, each other
Loan Party) solely as follows: (A) solely with respect to a Loan drawn under
clause (i) or clause (ii) of Section 2.1, (i) to pay certain costs and expenses
of administration of the Case and the CCAA Proceedings including professional
fees in accordance with the terms to be specified in the Orders, (ii) for

60



--------------------------------------------------------------------------------



 



working capital, capital expenditures and other general corporate purposes of
the Loan Parties in the ordinary course of business and not in contravention of
any Requirement of Law or the Loan Documents, (iii) as long as no Default or
Event of Default has occurred and is continuing, to pay Permitted Prepetition
Claim Payments and (iv) to pay Adequate Protection Obligations to the extent
permitted by the Orders; and (B) solely with respect to the Foreign Debt Draw,
for payment by the Borrower to the applicable Foreign Subsidiaries (which
payments shall be deemed to be intercompany loans from the Borrower to such
Foreign Subsidiaries) for payment of (i) the aggregate outstanding amount of the
obligations owed by such Foreign Subsidiaries to the Prepetition Foreign Working
Capital Lenders under the Prepetition Working Capital Facility as of the Foreign
Debt Draw Date and (ii) the aggregate outstanding amount of all obligations owed
by such Foreign Subsidiaries that are party to the Prepetition Fixed Asset
Lenders under the Prepetition Fixed Asset Facility as of the Foreign Debt Draw
Date (the obligations described in clauses (B)(i) and (B)(ii), collectively the
“Specified Foreign Debt Obligations”). The Borrower and the Loan Parties shall
use, or cause to be used, the entire amount of the proceeds of each Borrowing in
accordance with clause (A) or (B) of this Section 4.12, as applicable; provided,
however, that nothing herein shall in any way prejudice or prevent the
Administrative Agent or the Lenders from objecting, for any reason, to any
requests, motions or applications made in the Bankruptcy Court, including any
applications for interim or final allowances of compensation for services
rendered or reimbursement of expenses incurred under sections 105(a), 330 or 331
of the Bankruptcy Code, by any party in interest, and provided, further, that
the Borrower and the Loan Parties shall not use (or permit the use of) the
proceeds from any Loans in connection with the investigation (including
discovery proceedings), initiation or prosecution of any claims, causes of
action, adversary proceedings or other litigation against the Commitment
Parties, the Lenders, the Administrative Agent, the Prepetition Working Capital
Lenders, the lenders or noteholders of the First Lien Secured Notes, any agent
for the Prepetition Working Capital Facility or any agent for the First Lien
Secured Notes, or for any purpose that is prohibited under the Bankruptcy Code.
     Section 4.13 Insurance. All policies of insurance of any kind or nature of
the Borrower or any of its Subsidiaries, including policies of life, fire,
theft, product liability, public liability, property damage, other casualty,
employee fidelity, workers’ compensation and employee health and welfare
insurance, are in full force and effect and are of a nature and provide such
coverage as is sufficient and as is customarily carried by businesses of the
size and character of such Person. None of the Borrower or any of its
Subsidiaries has been refused insurance for any material coverage for which it
had applied or had any policy of insurance terminated (other than at its
request).
     Section 4.14 Labor Matters.
          (a) There are no strikes, work stoppages, slowdowns or lockouts
pending or threatened against or involving the Borrower or any of its
Subsidiaries.
          (b) There are no unfair labor practices, grievances or complaints
pending, or, to the Borrower’s knowledge, threatened against or involving the
Borrower or any of it Subsidiaries, nor are there any arbitrations or grievances
threatened involving the Borrower or any of its Subsidiaries.

61



--------------------------------------------------------------------------------



 



          (c) Except as set forth on Schedule 4.14, as of the Closing Date,
there is no collective bargaining agreement covering any of the employees of the
Borrower or its Subsidiaries.
          (d) Schedule 4.14 sets forth as of the date hereof, all material
consulting agreements, executive employment agreements, executive compensation
plans, deferred compensation agreements, employee stock purchase and stock
option plans and severance plans of the Borrower and any of its Subsidiaries.
          (e) All material payments due from the Borrower or any Subsidiary, or
for which any claim may be made against the Borrower or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Borrower or such
Subsidiary. The consummation of the transactions contemplated hereby will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which the Borrower or any
Subsidiary is bound.
     Section 4.15 ERISA.
          (a) Schedule 4.15 separately identifies as of the date hereof all
Title IV Plans, all Multiemployer Plans and all of the employee benefit plans
within the meaning of Section 3(3) of ERISA to which the Borrower or any of its
Subsidiaries has any obligation or liability, contingent or otherwise.
          (b) Each employee benefit plan of the Borrower or any of its
Subsidiaries which is intended to qualify under Section 401 of the Code does so
qualify, and any trust created thereunder is exempt from tax under the
provisions of Section 501 of the Code, except where such failures in the
aggregate could not have a Material Adverse Effect.
          (c) Each Title IV Plan is in compliance in all material respects with
applicable provisions of ERISA, the Code and other Requirements of Law.
          (d) Other than the Case, during the six-year period prior to the
Closing Date, there has not been, nor is there reasonably expected to occur, any
ERISA Event.
          (e) The present value of all accumulated benefit obligations under
each Title IV Plan individually (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent audited financial statements reflecting such amounts, exceed by
more than $25,000,000 the fair market value of the assets of such Title IV Plan
individually, and the present value of all accumulated benefit obligations of
all underfunded Title IV Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent audited financial statements reflecting such amounts, exceed by
more than $28,000,000 the fair market value of the assets of all such
underfunded Title IV Plans.

62



--------------------------------------------------------------------------------



 



     Section 4.16 Environmental Matters.
          (a) The operations of the Borrower and each of its Subsidiaries have
been and are in compliance with all Environmental Laws, including obtaining and
complying with all required environmental, health and safety Permits, other than
non-compliances that in the aggregate (i) have no reasonable likelihood of the
Borrower and its Subsidiaries incurring Environmental Liabilities and Costs in
excess of $1,000,000 and (ii) could not reasonably be expected to have a
Material Adverse Effect.
          (b) None of the Borrower or any of its Subsidiaries or any Real
Property currently or, to the knowledge of the Borrower, previously owned,
operated or leased by or for the Borrower or any of its Subsidiaries is subject
to any pending or, to the knowledge of the Borrower, threatened, claim, order,
agreement, notice of violation, notice of potential liability or is the subject
of any pending or threatened proceeding or governmental investigation under or
pursuant to Environmental Laws other than those that in the aggregate (i) have
no reasonable likelihood of the Borrower and its Subsidiaries incurring
Environmental Liabilities and Costs in excess of $1,000,000 and (ii) could not
reasonably be expected to have a Material Adverse Effect.
          (c) Except as disclosed on Schedule 4.16, none of the Borrower or any
of its Subsidiaries is a treatment, storage or disposal facility requiring a
Permit under the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq., the regulations thereunder or any state analog.
          (d) Except as disclosed in Section 4.16, there are no facts,
circumstances or conditions arising out of or relating to the operations or
ownership of real property owned, operated or leased, now or in the past, by the
Borrower or any of its Subsidiaries other than those that in the aggregate
(i) have no reasonable likelihood of the Borrower and its Subsidiaries incurring
Environmental Liabilities and Costs in excess of $1,000,000 and (ii) could not
reasonably be expected to have a Material Adverse Effect.
          (e) As of the date hereof, no Environmental Lien has attached to any
property of the Borrower or any of its Subsidiaries and, to the knowledge of the
Borrower and the Loan Parties, no facts, circumstances or conditions exist that
could reasonably be expected to result in any such Lien attaching to any such
property.
          (f) The Borrower and each of its Subsidiaries has provided the
Administrative Agent with copies of all material environmental, health or safety
audits, studies, assessments, inspections, investigations or other environmental
health and safety reports relating to the operations of the Borrower or any of
its Subsidiaries or any of their real property that are in the possession,
custody or control of the Borrower or any of its Subsidiaries.
          (g) Neither the Borrower or any of its Subsidiaries have knowledge of
any pending or threatened claim or demand for Environmental Liabilities and
Costs related to any treatment, storage or disposal facility that has received
any Contaminant from the Borrower or any of its Subsidiaries, or otherwise
generated at any Real Property currently or previously owned, operated or leased
by or for the Borrower or any of its Subsidiaries.

63



--------------------------------------------------------------------------------



 



     Section 4.17 Title; Real Property.
          (a) Each of the Borrower and its Subsidiaries has good and marketable
title to, or valid leasehold interests in, all Real Property and good title to
all personal property in each case that is purported to be owned or leased by
it, including those reflected on the most recent Financial Statements delivered
by the Borrower, and none of such properties and assets is subject to any Lien,
except Liens permitted under Section 8.2. The Borrower and its Subsidiaries have
received all deeds, assignments, waivers, consents, acknowledgements,
non-disturbance and recognition or similar agreements, bills of sale and other
documents in respect of, and have duly effected all recordings, filings and
other actions necessary to establish, protect and perfect the Borrower’s and its
Subsidiaries’ right, title and interest in and to all such property, except
where such failures, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
          (b) Set forth on Schedule 4.17(b) hereto is a complete and accurate
list of all Real Property owned or leased by each Loan Party and its
Subsidiaries showing as of the Closing Date the street address, county or other
relevant jurisdiction, state, and record owner and, where applicable, lessee
thereof.
          (c) No portion of any Real Property owned or leased by any Loan Party
or any of its Subsidiaries has suffered any material damage by fire or other
casualty loss which has not heretofore been completely repaired and restored to
its original condition. Except as disclosed on Schedule 4.17(c), no portion of
any Real Property owned or leased by any Loan Party or any of its Subsidiaries
is located in a special flood hazard area as designated by any federal
Governmental Authority.
          (d) All Permits required to have been issued or appropriate to enable
all real property owned or leased by the Borrower or any of its Subsidiaries to
be lawfully occupied and used for all of the purposes for which they are
currently occupied and used have been lawfully issued and are in full force and
effect, except where such failures, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
          (e) None of the Borrower or any of its Subsidiaries has received any
notice, or has any knowledge, of any pending, threatened or contemplated
condemnation proceeding affecting any Real Property owned or leased by the
Borrower or any of its Subsidiaries or any part thereof.
          (f) (i) the Real Property and the present and contemplated use and
occupancy thereof are in full compliance with all Requirements of Law,
including, without limitation, zoning ordinances, building codes, land use and
Environmental Laws, laws relating to the disabled (including, but not limited
to, the Americans with Disabilities Act) and other similar laws; (ii) the Real
Property is served by all utilities (including, but not limited to, public water
and sewer systems) required for the current or contemplated use thereof;
(iii) all utility service is provided by public utilities and the Real Property
has accepted or is equipped to accept such utility service; (iv) all public
roads and streets necessary for service of and access to the Real Property for
the current or contemplated use thereof have been completed, are serviceable and
all weather and are physically and legally open for use by the public; (v) all
costs and expenses of

64



--------------------------------------------------------------------------------



 



any and all labor, materials, supplies and equipment used in the construction of
the building and improvements located on the Land have been paid in full;
(vi) all liquid and solid waste disposal, septic and sewer systems located on
the Real Property are in a good and safe condition and repair and in compliance
with all Requirements of Law; and (vii) all building and improvements
constituting the Real Property lie within the boundary of the Land, in each
case, except to the extent failure to comply with the foregoing could not be
reasonably expected to have a Material Adverse Effect.
     Section 4.18 Secured, Super-Priority Obligations.
          (a) On and after the Closing Date, the provisions of the Loan
Documents and the Orders are effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, legal, valid and perfected Liens
on and security interests (having the priority provided for herein and in the
Orders) in all right, title and interest in the Collateral, enforceable against
each Loan Party that owns an interest in such Collateral.
          (b) All Obligations and all other amounts owing by the Borrower
hereunder and under the other Loan Documents and by the Subsidiary Guarantors
under the Guaranty in respect thereof (including, without limitation, all
principal and accrued interest, costs, fees and expenses and any exposure of a
Lender or any of its affiliates in respect of cash management or hedging
transactions incurred on behalf of any Loan Party) will be secured:
          (i) pursuant to section 364(c)(2) of the Bankruptcy Code and the
Orders, by a first priority perfected security interest in and Lien on, and
mortgage against, all unencumbered property and assets of each of the Loan
Parties and their estates of every kind or type whatsoever, tangible,
intangible, real, personal and mixed, whether now owned or existing or hereafter
acquired or arising and regardless of where located, whether within the United
States, Canada or in other locations, and including, without limitation, all
property of the estates of each of the Loan Parties within the meaning of
section 541 of the Bankruptcy Code, all proceeds, rents and products of all of
the foregoing and all distributions thereon that are unencumbered as of the date
hereof and all unencumbered Stock of a Subsidiary of a Loan Party, subject only
to the Carve-Out;
          (ii) pursuant to section 364(c)(3) of the Bankruptcy Code and the
Orders, by a perfected junior Lien on, and security interest in, and mortgage
against all property and assets of each of the Loan Parties and their estates of
every kind or type whatsoever, tangible, intangible, real, personal and mixed,
whether now owned or existing or hereafter acquired or arising, and including,
without limitation, Stock of a Foreign Subsidiary of a Loan Party, all property
of the estates of each of the Loan Parties within the meaning of section 541 of
the Bankruptcy Code, and all proceeds, rents and products of all of the
foregoing and all distributions thereon that are subject to valid and perfected
Liens in existence at the time of the commencement of the Case or to valid Liens
in existence at the time of such commencement that are perfected subsequent to
such commencement as permitted by subsection 546(b) of the Bankruptcy Code,
other than Liens and security interests subject to priming Liens pursuant to
clause (iii) of this Section 4.18(b) below, subject only to the Carve-Out;

65



--------------------------------------------------------------------------------



 



          (iii) pursuant to section 364(d)(1) of the Bankruptcy Code and the
Orders, by a perfected first priority, senior priming Lien on all property and
assets of each of the Loan Parties and their estates of every kind or type
whatsoever, whether tangible, intangible, real, personal and mixed, whether now
owned or existing or hereafter acquired or arising and regardless of where
located, whether within the United States or in other locations, and including,
without limitation, all property of the estates of each of the Loan Parties
within the meaning of section 541 of the Bankruptcy Code, and all proceeds
thereof that are subject to valid and perfected Liens in existence at the time
of the commencement of the Cases or to valid Liens in existence at the time of
such commencement that are perfected subsequent to such commencement as
permitted by subsection 546(b) of the Bankruptcy Code, other than Liens securing
the Prepetition Working Capital Facility First Lien Collateral and the Liens of
the Prepetition Fixed Asset Lenders under the Prepetition Fixed Assets Facility,
in all cases subject only to the Carve-Out; provided, however, that with respect
to the property and assets of Pliant Toronto, such priming Liens shall be
created and perfected on and after the Foreign Debt Draw Date; and
          (iv) pursuant to a super-priority charge granted by the Canadian Court
as part of the Recognition Orders over all of the present and after-acquired
property, assets and undertakings of: (i) Uniplast Industries and Pliant
Packaging, subordinate only to the lien on the Prepetition Working Capital
Facility First Lien Collateral and a charge granted by the Canadian Court to
secure the payment of the Information Officer’s fees and the fees of its counsel
in an amount to be agreed by the Information Officer, the Borrower and the
Lenders (the “Information Officer Charge”) and senior to all other creditors,
interest holders, lien holders and claimants of any kind whatsoever; and
(ii) Pliant Toronto, subordinate only to the Information Officer Charge and, at
all times prior to (but not on or after) the Foreign Debt Draw Date, the liens
securing the Prepetition Working Capital Facility and the Prepetition Fixed
Asset Facility, and senior to all other creditors, interest holders, lien
holders and claimants of any kind whatsoever up to the value of all intercompany
advances and all other benefits (whether through repayment of obligations in
respect of which Pliant Toronto is a guarantor or otherwise) received by Pliant
Toronto from the other Loan Parties on or following the Closing Date, including
as a result of the repayment of the Specified Foreign Debt Obligations.
          (c) Pursuant to section 364(c)(1) of the Bankruptcy Code and the
Orders, all Obligations and other amounts owing by the Borrower hereunder and
under the other Loan Documents and by the Subsidiary Guarantors under the
Guaranty in respect thereof (including, without limitation, any exposure of a
Lender in respect of cash management or hedging transactions incurred on behalf
of any Loan Party) at all times will constitute allowed super-priority
administrative expense claims in the Case and the CCAA Proceedings having
priority over any and all administrative expenses of the kind specified in
sections 503(b) or 507(b) or any other provisions of the Bankruptcy Code,
subject only to the Carve-Out.
          (d) The Orders and the transactions contemplated hereby and thereby,
are in full force and effect and have not been vacated, reversed, modified,
amended or stayed without the prior written consent of the Lenders.

66



--------------------------------------------------------------------------------



 



     Section 4.19 Accounts. The only Deposit Accounts, Securities Accounts or
commodity accounts maintained by any Loan Party on the date hereof are those
listed on Schedule 4.19, which sets forth such information separately for each
Loan Party.
     Section 4.20 Title; No Other Liens. Except for the Lien granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and the Liens securing the Prepetition Secured Facilities Obligations,
each Loan Party is the record and beneficial owner of the Pledged Collateral
pledged by it hereunder constituting Instruments or certificated securities and
is the entitlement holder of all such Pledged Collateral constituting Investment
Property held in a Securities Account and owns each other item of Collateral in
which a Lien is granted by it hereunder and all such Collateral is owned free
and clear of any and all Liens other than Liens permitted under Section 8.2.
     Section 4.21 Pledged Collateral.
          (a) The Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests pledged hereunder by each Loan Party constitutes that percentage of
the issued and outstanding equity of all classes of each issuer thereof as set
forth on Schedule 4.21.
          (b) All of the Pledged Stock, Pledged Partnership Interests and
Pledged LLC Interests have been duly and validly issued and are fully paid and
nonassessable.
          (c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).
          (d) All Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests of such Loan Party as of the date hereof are listed on Schedule 4.21.
          (e) All Pledged Collateral consisting of certificated securities or
Instruments has been delivered to the Administrative Agent to the extent
requested by the Administrative Agent or any Lender unless such share securities
or instruments have been delivered to the agent under the Prepetition Working
Capital Facility pursuant to the Prepetition Working Capital Facility.
          (f) Other than the Pledged Partnership Interests and the Pledged LLC
Interests that constitute General Intangibles, there is no Pledged Collateral
other than that represented by certificated securities or Instruments in the
possession of the Administrative Agent or, to the extent delivered prior to the
Petition Date, the agent under the Prepetition Working Capital Facility.
          (g) No Person other than the Administrative Agent has Control over any
Investment Property of such Loan Party, except for the agent under the
Prepetition Working Capital Facility pursuant to the Prepetition Working Capital
Facility to the extent provided under Section 4.18.

67



--------------------------------------------------------------------------------



 



          (h) Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall be entitled to exercise all of the
rights of the Loan Party granting the security interest under the LLC Agreement
governing any Pledged LLC Interests, the Partnership Agreement governing any
Pledged Partnership Interests and the Canadian Pledge Agreement governing the
pledge of Stock in Uniplast Industries, and a transferee or assignee of a
membership interest, partnership interest or Stock, as the case may be, of such
LLC, Partnership or Uniplast Industries, as the case may be upon the election of
the Administrative Agent or the Requisite Lenders, shall become a member,
partner or stockholder, as the case may be, of such LLC, Partnership or Uniplast
Industries, as the case may be, entitled to participate in the management
thereof and, upon the transfer of the entire interest of such Loan Party, such
Loan Party ceases to be a member, partner or stockholder, as the case may be.
     Section 4.22 Intellectual Property.
          (a) Schedule 4.22 lists all Material Intellectual Property of such
Loan Party on the date hereof, separately identifying that owned by such Loan
Party and that licensed to such Loan Party. If before the Obligations shall have
been irrevocably paid in full in cash, any Loan Party shall obtain rights to any
Material Intellectual Property not listed on Schedule 4.22, such Loan Party,
within thirty (30) days after obtaining such rights, shall update Schedule 4.22
and provide Administrative Agent written notice thereof; provided, that, each
Compliance Certificate required hereunder shall list any such rights that have
not been added to Schedule 4.22 as of the date of such Compliance Certificate
and such Schedule 4.22 shall be deemed to be amended to add all such rights so
listed. The Material Intellectual Property set forth on Schedule 4.22 for such
Loan Party constitutes all of the Intellectual Property rights necessary to
conduct its business and such Loan Party owns, possesses or has a valid license
to use such Intellectual Property.
          (b) All Material Intellectual Property owned by such Loan Party is in
compliance with all formal legal requirements (including payment of filing,
examination, annuity and maintenance fees and proofs of use), is valid,
subsisting, unexpired and enforceable, has not been adjudged invalid and has not
been abandoned and the use thereof in the business of such Loan Party does not
infringe upon or conflict with any rights of any other Person.
          (c) Except as set forth in Schedule 4.22, on the date hereof, none of
the Material Intellectual Property owned by such Loan Party is the subject of
any licensing or franchise agreement pursuant to which such Loan Party is the
licensor or franchisor.
          (d) The operation of the business of each Loan Party as currently
conducted or currently contemplated to be conducted does not and will not
infringe or misappropriate the Intellectual Property of any Person, violate any
right of any Person or constitute unfair competition or trade practices under
the laws of any jurisdiction.
          (e) Each Loan Party has used and will continue to use for the duration
of this Agreement, proper statutory notice, where appropriate in connection with
the use of Material Intellectual Property.

68



--------------------------------------------------------------------------------



 



          (f) Each Loan Party has used and will continue to use for the duration
of this Agreement, consistent standards of quality in its manufacture of
products sold under the Trademarks owned by or licensed to a Loan Party.
          (g) No Person has asserted or threatened to assert any claims
(A) contesting the right of any Loan Party to use, exercise, sell, license,
transfer or dispose of any Material Intellectual Property or any products,
processes or materials covered thereby in any manner; or (B) challenging the
ownership, validity or enforceability of any Material Intellectual Property
owned by a Loan Party.
          (h) No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Loan Party’s rights in, any Material Intellectual Property.
          (i) No claim, action or proceeding seeking to limit, cancel or
question the validity of any Material Intellectual Property owned by such Loan
Party or such Loan Party’s ownership interest therein is on the date hereof
pending or, to the knowledge of such Loan Party, threatened. There are no
claims, judgments or settlements to be paid by such Loan Party relating to the
Material Intellectual Property.
          (j) Each Loan Party has required all professional and technical
employees who provided services to such Loan Party in connection with the
Material Intellectual Property to execute agreements under which such employees
are and were required to convey to such Loan Party ownership of all inventions
and developments conceived or created by them in the course of their employment.
To the knowledge of the Loan Parties, none of the activities of any employees
who are providing services to such Loan Party in connection with the Material
Intellectual Property is violating any agreement between any such employees and
their former employers.
          (k) The Loan Parties have not received any opinion of counsel
regarding the validity, infringement or enforceability of any third party
Intellectual Property or any owned Material Intellectual Property.
          (l) The Loan Parties have complied with their obligations under 37 CFR
§ 1.56(a) to disclose to the United States Patent and Trademark Office, during
the pendency of any United States patent application comprising the Material
Intellectual Property. None of the Material Intellectual Property is involved in
any interference, opposition or reexamination or other administrative or
judicial proceeding, and, to the Loan Parties’ knowledge, no such proceeding is
being threatened with respect to any of the Material Intellectual Property.
          (m) To the extent that any Intellectual Property has been developed or
created independently or jointly by an independent contractor or other third
party for a Loan Party, or is incorporated into any of the Loan Parties’
products, the Loan Party has a written agreement with such independent
contractor or third party and the Loan Party thereby has obtained exclusive or
joint ownership of all such independent contractor’s or third party’s
Intellectual Property in such work, material or invention by operation of law or
valid assignment, or has acquired rights sufficient to use such Intellectual
Property in the business of the Borrower as currently conducted

69



--------------------------------------------------------------------------------



 



and as contemplated to be conducted by virtue of a license, and have obtained a
waiver of moral rights from any independent contractor or third party in any
Intellectual Property, where appropriate.
     Section 4.23 Canadian Pension Plans. The Canadian Pension Plans are duly
registered (where required) under the Income Tax Act (Canada) and any other
applicable laws which require registration, have been administered in accordance
with the Income Tax Act (Canada) and all other applicable laws and no event has
occurred which could reasonably be expected to cause the loss of such registered
status, except to the extent that any failure to do so could not reasonably be
expected to have a Material Adverse Effect. All material obligations of each of
the Loan Parties (including fiduciary, funding, investment and administration
obligations) required to be performed in connection with the Canadian Pension
Plans and the funding agreements therefor have been performed on a timely basis,
except to the extent that any failure to do so could not reasonably be expected
to have a Material Adverse Effect. There are no outstanding material disputes
concerning the assets of the Canadian Pension Plans. No promises of benefit
improvements under the Canadian Pension Plans have been made except where such
improvement could not reasonably be expected to have a Material Adverse Effect.
All contributions or premiums required to be made or paid by each of the Loan
Parties to the Canadian Pension Plans have been made on a timely basis in
accordance with the terms of such plans and all applicable laws. There have been
no material improper withdrawals or applications of the assets of the Canadian
Pension Plans. Each of the Canadian Pension Plans is fully funded on a solvency
basis and going concern basis (using actuarial methods and assumptions which are
consistent with the valuations last filed with the applicable Governmental
Authorities and which are consistent with GAAP). No Canadian Pension Plan or
fund maintained by or on behalf of any Loan Party for the benefit of any
officer, director or employee of such Loan Party is a so-called defined benefit
plan. Any assessments owed to the Pension Benefits Guarantee Fund established
under the Pension Benefits Act (Ontario), or other assessments or payments
required under similar legislation in any other jurisdiction, have been paid
when due.
     Section 4.24 Related Names. None of Huntsman Corporation Canada Inc.,
Huntsman Chemical Company of Canada Inc., Tioxide Canada Inc., Huntsman ICI
(Canada) Corp., La Corporation Huntsman Canada Inc., Huntsman Corporation Canada
Inc./La Corporation Huntsman Canada Inc., La Corporation Huntsman Canada
Inc./Huntsman Corporation Canada Inc. or Huntsman — Tioxide Canada Inc. are
subsidiaries or Affiliates of any Loan Party.
     Section 4.25 Permanent Establishment in Canada. Neither the Borrower nor
any Loan Party (other than the Canadian Debtors) (a) maintains any location in
Canada, (b) has any income attributable to a permanent establishment in Canada
or (c) is required to pay any income taxes in Canada.
     Section 4.26 Certain Obligations of Foreign Subsidiaries. On and after the
Foreign Debt Draw Date, after giving effect to the payments made on the Foreign
Debt Draw Date by the Foreign Subsidiaries to the Prepetition Fixed Asset
Lenders and the Prepetition Foreign Working Capital Lenders in accordance with
Section 7.14, (i) the Prepetition Fixed Asset Facility shall have terminated,
and none of the Loan Parties or any of their Subsidiaries shall be directly or
indirectly liable with respect to any Indebtedness relating to the Prepetition
Fixed Asset Facility, and (ii) the “Commitment” and “Available Commitment”, each
as defined in the Prepetition

70



--------------------------------------------------------------------------------



 



Working Capital Facility, shall be terminated with respect to the Foreign
Subsidiaries, and none of the Foreign Subsidiaries shall be directly or
indirectly liable with respect to any Indebtedness relating to the Prepetition
Working Capital Facility.
     Section 4.27 Waiver of any Priming Rights. Upon the Closing Date, and on
behalf of itself and its estates, and for so long as any Obligations shall be
outstanding, the Loan Parties hereby irrevocably waive any right, pursuant to
Sections 364(c) or 364(d) of the Bankruptcy Code or otherwise, to grant any Lien
of equal or greater priority than the Lien securing the Obligations, or to
approve a claim of equal or greater priority than the Obligations except as
provided in Section 4.18.
ARTICLE V
FINANCIAL COVENANTS
     As long as any of the Obligations or the Commitments remain outstanding,
unless the Requisite Lenders otherwise consent in writing, the Borrower agrees
with the Lenders and the Administrative Agent that:
     Section 5.1 Minimum EBITDA. The Borrower shall have, as of the last day of
each month set forth below, EBITDA for the period beginning January 1, 2009 and
ending on such day of not less than the amount set forth below for such month:

          Month   Minimum EBITDA
February 2009
  $ 8,250,000  
March 2009
  $ 13,213,000  
April 2009
  $ 17,860,000  
May 2009
  $ 22,721,000  
June 2009
  $ 27,797,000  
July 2009
  $ 32,473,000  
August 2009
  $ 37,986,000  
September 2009
  $ 43,646,000  
October 2009
  $ 48,980,000  
November 2009
  $ 54,140,000  
December 2009
  $ 59,200,000  

     Section 5.2 Maximum Capital Expenditures. The Borrower shall not permit
Capital Expenditures made or incurred during the period beginning January 1,
2009 and ending on the last day of any month set forth below to be in excess of
the maximum amount set forth below for such month:

          Month   Maximum Capital Expenditure
February 2009
  $ 3,335,000  
March 2009
  $ 7,360,000  

71



--------------------------------------------------------------------------------



 



          Month   Maximum Capital Expenditure
April 2009
  $ 11,138,000  
May 2009
  $ 15,075,000  
June 2009
  $ 19,013,000  
July 2009
  $ 24,638,000  
August 2009
  $ 28,490,000  
September 2009
  $ 30,690,000  
October 2009
  $ 32,890,000  
November 2009
  $ 35,090,000  
December 2009
  $ 36,300,000  

The amount of Capital Expenditures permitted to be made in any period pursuant
to this Section 5.2 will be reduced by the amount of any Investments made in
such period pursuant to Section 8.3(h).
     Section 5.3 Minimum Liquidity. As of the 15th day and last day of each
calendar month, the Borrower shall not permit the sum of (a) all cash and Cash
Equivalents held by the Borrower free and clear of all Liens except those
created pursuant to the Loan Documents and the Orders as of such day and (b) the
aggregate undrawn Commitments (excluding the portion of the Commitment, if any,
in respect of the Foreign Debt Draw) as of such day, to be less than the amount
set forth below for each such day:

                  Month   15th Day of Month   Last Day of Month
February 2009
  $ 45,000,000     $ 45,000,000  
March 2009
  $ 40,000,000     $ 35,000,000  
April 2009
  $ 30,000,000     $ 25,000,000  
May 2009
  $ 30,000,000     $ 30,000,000  
June 2009
  $ 30,000,000     $ 25,000,000  
July 2009
  *   *
August 2009
  *   *
September 2009
  *   *
October 2009
  *   *
November 2009
  *   *
December 2009
  *   *

 

*   An amount equal to the lesser of (x) a $5,000,000 cushion to the forecasted
cashflow for such date in the latest Projections provided by the Borrower
pursuant to Section 6.13, which Projections shall be in form and substance
acceptable to the Lenders in their sole discretion, and (y) $25,000,000.

72



--------------------------------------------------------------------------------



 



ARTICLE VI
REPORTING COVENANTS
     As long as any of the Obligations or Commitments remain outstanding, unless
the Requisite Lenders otherwise consent in writing, the Borrower agrees with the
Lenders and the Administrative Agent that:
     Section 6.1 Financial Statements and Other Information. The Borrower shall
furnish to the Administrative Agent (with sufficient copies for each of the
Lenders) the following:
          (a) Monthly Reports. Within thirty (30) days after the end of each
fiscal month in each Fiscal Year, financial information regarding the Borrower
and its Subsidiaries consisting of consolidated and consolidating unaudited
balance sheets as of the close of such month and the related statements of
income and cash flow for such month and that portion of the current Fiscal Year
ending as of the close of such month, setting forth in comparative form the
figures for the corresponding period in the prior year and the figures contained
in the Projections for the current Fiscal Year (and, if applicable, the latest
business plan provided pursuant to clause (f) below), in each case certified by
the Responsible Financial Officer of the Borrower as fairly presenting the
consolidated and consolidating financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in accordance with GAAP (subject to the
absence of footnote disclosure and normal year-end audit adjustments).
          (b) Quarterly Reports. Within forty-five (45) days after the end of
each of the first three (3) Fiscal Quarters of each Fiscal Year, financial
information regarding the Borrower and its Subsidiaries consisting of
consolidated and consolidating unaudited balance sheets as of the close of such
quarter and the related statements of income and cash flow for such quarter and
that portion of the Fiscal Year ending as of the close of such quarter, setting
forth in comparative form the figures for the corresponding period in the prior
year and the figures contained in the Projections for the current Fiscal Year
(and, if applicable, the latest business plan provided pursuant to clause
(f) below), in each case certified by the Responsible Financial Officer of the
Borrower as fairly presenting the consolidated and consolidating financial
position of the Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and cash flow for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments).
          (c) Annual Reports. Within ninety (90) days after the end of each
Fiscal Year, financial information regarding the Borrower and its Subsidiaries
consisting of consolidated and consolidating balance sheets of the Borrower and
its Subsidiaries as of the end of such year and related statements of income and
cash flows of the Borrower and its Subsidiaries for such Fiscal Year, all
prepared in conformity with GAAP and certified by the Borrower’s Accountants,
which, in the case of such consolidated financial statements, shall not be
qualified in any material respect as to scope but may contain a qualification
with respect to the Case or “going concern”, together with the report of the
Borrower’s Accountants stating that (i) such financial statements fairly present
the consolidated financial position of the Borrower

73



--------------------------------------------------------------------------------



 



and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which
such independent certified public accountants shall concur and which shall have
been disclosed in the notes to the financial statements), and (ii) the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards, and accompanied by a certificate stating that in the course of the
regular audit of the business of the Borrower and its Subsidiaries such
accounting firm has obtained no knowledge that a Default or Event of Default has
occurred, or, if in the opinion of such accounting firm, a Default or Event of
Default has occurred, a statement as to the nature thereof.
          (d) Compliance Certificate. Together with each delivery of any
financial statement pursuant to clauses (a), (b) or (c) of this Section 6.1, a
certificate of a Responsible Financial Officer of the Borrower substantially in
the form of Exhibit L hereto (each, a “Compliance Certificate”) (i) showing in
reasonable detail the calculations used in demonstrating compliance with each of
the financial covenants contained in Article V and (ii) stating that no Default
or Event of Default has occurred and is continuing or, if a Default or an Event
of Default has occurred and is continuing, stating the nature thereof and the
action which the Borrower proposes to take with respect thereto.
          (e) Business Plans. Not later than
          (i) Thirty (30) days prior to the end of each Fiscal Year (or, if
earlier, the date such business plan is approved by the Board of Directors of
the Borrower), and containing substantially the types of financial information
contained in the Projections, (A) the annual business plan of the Borrower for
the next succeeding Fiscal Year approved by the Board of Directors of the
Borrower, (B) forecasts prepared by management of the Borrower for each fiscal
month in the next succeeding Fiscal Year, and (C) forecasts prepared by
management of the Borrower for each of the succeeding Fiscal Years through the
Fiscal Year in which the Scheduled Termination Date is scheduled to occur,
including, in each instance described in clause (B) and clause (C) above, (x) a
projected year-end consolidated balance sheet and income statement and statement
of cash flows and (y) a statement of all of the material assumptions on which
such forecasts are based; and
          (ii) forty-five (45) days after the Petition Date, the business plan
of the Borrower for the next succeeding five (5) Fiscal Years approved by the
Board of Directors of the Borrower in form and substance satisfactory to the
Lenders.
          (f) Weekly Cash Flow Statement. As soon as available and in any event
not later than the second Business Day of each week, an updated rolling 13-week
rolling cash flow statement, in form and substance satisfactory to the Lenders,
setting forth all receipts and disbursements on a weekly basis for the next
succeeding 13-week period, including a line item specifying the projected amount
of cash and outstanding Loans as of the end of each week covered thereby, and
the related variance report.

74



--------------------------------------------------------------------------------



 



          (g) Management Letters, Etc. Within five (5) Business Days after
receipt thereof by any Loan Party, copies of each management letter, exception
report or similar letter or report received by such Loan Party from its
independent certified public accountants.
          (h) Intercompany Loan Balances. Together with each delivery of any
financial statement pursuant to clause (a) of this Section 6.1, a summary of the
outstanding balance of all intercompany Indebtedness as of the last day of the
fiscal month covered by such financial statement prepared in accordance with
Section 6.1(a), certified by a Responsible Officer.
          (i) Corporate Chart and Other Collateral Updates. Together with each
delivery of any Financial Statement pursuant to clause (b) or (c) above, (x) a
certificate of a Responsible Officer of the Borrower certifying that the
Corporate Chart attached thereto (or the last Corporate Chart delivered pursuant
to this clause (i)) is true, correct, complete and current as of the date of
such Financial Statement and (y) a certificate of a Responsible Officer of the
Borrower in form and substance satisfactory to the Lenders that all
certificates, statements, updates and other documents (including updated
schedules) required to be delivered pursuant to this Agreement or any other Loan
Document by any Loan Party in the preceding Fiscal Quarter have been delivered
thereunder (or such delivery requirement was otherwise duly waived or extended).
The reporting requirements set forth in this clause (i) are in addition to, and
are not intended to and shall not replace or otherwise modify, any obligation of
any Loan Party under any Loan Document (including other notice or reporting
requirements). Compliance with the reporting obligations in this clause
(i) shall only provide notice to the Administrative Agent and shall not, by
itself, modify any obligation of any Loan Party under any Loan Document, update
any Schedule to this Agreement or any schedule to any other Loan Document or
cure, or otherwise modify in any way, any failure to comply with any covenant,
or any breach of any representation or warranty, contained in any Loan Document
or any other Default or Event of Default.
     Section 6.2 Default Notices. As soon as practicable, and in any event
within five Business Days after a Responsible Officer of any Loan Party has
actual knowledge of the existence of any Default, Event of Default or other
event which has had a Material Adverse Effect or having any reasonable
likelihood of causing or resulting in a Material Adverse Change, such Loan Party
or the Borrower shall give the Administrative Agent notice specifying the nature
of such Default or Event of Default or other event, including the anticipated
effect thereof, which notice, if given by telephone, shall be promptly confirmed
in writing on the next Business Day.
     Section 6.3 Litigation. Promptly after the commencement thereof, the
Borrower shall give the Administrative Agent written notice of the commencement
of all actions, suits and proceedings before any domestic or foreign
Governmental Authority or arbitrator, affecting the Borrower or any of its
Subsidiaries, which (i) seeks injunctive or similar relief or (ii) in the
reasonable judgment of the Borrower or such Subsidiary, expose the Borrower or
such Subsidiary to (a) losses, damages or liability in an amount aggregating
$1,000,000 or more or (b) which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.
     Section 6.4 Asset Sales. Prior to the consummation of any Asset Sale
anticipated to generate in excess of $1,000,000 (or its Dollar Equivalent) in
Net Cash Proceeds, the Borrower

75



--------------------------------------------------------------------------------



 



shall send the Administrative Agent a notice (a) describing such Asset Sale or
the nature and material terms and conditions of such transaction and (b) stating
the estimated Net Cash Proceeds anticipated to be received by the Borrower or
any of its Subsidiaries.
     Section 6.5 Notices under Prepetition Secured Facilities Documents.
Promptly after the sending or filing thereof, the Borrower shall send the
Administrative Agent copies of all material notices, certificates or reports
delivered pursuant to, or in connection with, any of the Prepetition Secured
Facilities Documents.
     Section 6.6 SEC Filings; Press Releases. Promptly after the sending or
filing thereof, the Borrower shall send the Administrative Agent copies of
(a) all reports that the Borrower sends to its security holders generally,
(b) all reports on Form 10-K, 10-Q or 8-K or otherwise and registration
statements which the Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission or any national or foreign securities
commission or securities exchange or the National Association of Securities
Dealers, Inc., (c) all press releases and (d) all other statements concerning
material changes or developments in the business of such Loan Party made
available by any Loan Party to the public.
     Section 6.7 Labor Relations. Promptly after becoming aware of the same, the
Borrower shall give the Administrative Agent written notice of (a) any material
labor dispute to which the Borrower or any of its Subsidiaries is or may become
a party, including any strikes, lockouts or other disputes relating to any of
such Person’s plants and other facilities, and (b) any Worker Adjustment and
Retraining Notification Act or related liability incurred with respect to the
closing of any plant or other facility of any such Person.
     Section 6.8 Tax Returns. Upon the request of any Lender, through the
Administrative Agent, the Borrower shall provide copies of all federal, state,
local and foreign tax returns and reports filed by the Borrower or any of its
Subsidiaries in respect of taxes measured by income (excluding sales, use and
like taxes).
     Section 6.9 Insurance. As soon as is practicable and in any event within
ninety (90) days after the end of each Fiscal Year, the Borrower shall furnish
the Administrative Agent (in sufficient copies for each of the Lenders) with
(a) a report in form and substance satisfactory to the Administrative Agent and
the Lenders outlining all material insurance coverage maintained as of the date
of such report by the Borrower or its Subsidiaries and the duration of such
coverage and (b) an insurance broker’s statement that all premiums then due and
payable with respect to such coverage have been paid and that all such insurance
names the Administrative Agent on behalf of the Secured Parties as additional
insured or loss payee, as appropriate, and provides that no cancellation,
material addition in amount or material change in coverage shall be effective
until after thirty (30) days’ written notice to the Administrative Agent.
     Section 6.10 ERISA and Pension Matters. The Borrower shall furnish the
Administrative Agent (with sufficient copies for each of the Lenders):
          (a) promptly and in any event within thirty (30) days after the
Borrower, any of its Subsidiaries or any ERISA Affiliate knows or has reason to
know that any ERISA Event

76



--------------------------------------------------------------------------------



 



has occurred, written notice that such event has occurred and copies of the
notice from the regulator;
          (b) promptly and in any event within thirty (30) days after the
Borrower or any of its Subsidiaries knows or has reason to know that any
Canadian Pension Event has occurred, written notice that such event has occurred
and copies of the notice from the regulator, if any;
          (c) promptly and in any event within ten (10) days after the Borrower,
any of its Subsidiaries or any ERISA Affiliate knows or has reason to know that
a request for a minimum funding waiver under section 412 of the Code has been
filed with respect to any Title IV Plan or Multiemployer Plan, a written
statement of a Responsible Officer of the Borrower describing such waiver
request and the action, if any, which the Borrower, its Subsidiaries and ERISA
Affiliates propose to take with respect thereto and a copy of any notice filed
with the PBGC or the IRS pertaining thereto;
          (d) simultaneously with the date that the Borrower, any of its
Subsidiaries or any ERISA Affiliate files a notice of intent to terminate any
Title IV Plan, if such termination would require additional contributions in
excess of $1,000,000 in order to be considered a standard termination within the
meaning of Section 4041(b) of ERISA, a copy of each notice.
     Section 6.11 Environmental Matters. The Borrower shall provide the
Administrative Agent promptly, and in any event within ten (10) days of the
Borrower or any Subsidiary receiving knowledge of any of the following, written
notice of any of the following:
          (a) that any Loan Party is or may be liable to any Person as a result
of a Release or threatened Release that could reasonably be expected to subject
such Loan Party to Environmental Liabilities and Costs of $1,000,000 or more;
          (b) the receipt by any Loan Party of notification that any real or
personal property of such Loan Party is or is reasonably likely to be subject to
any Environmental Lien;
          (c) the receipt by any Loan Party of any notice of violation of or
potential liability under, or knowledge by such Loan Party that there exists a
condition which could reasonably be expected to result in a violation of or
liability under any Environmental Law, except for violations and liabilities the
consequence of which in the aggregate would have no reasonable likelihood of
subjecting the Loan Parties collectively to Environmental Liabilities and Costs
of $1,000,000 or more;
          (d) the commencement of any judicial or administrative proceeding or
investigation alleging a violation of or liability under any Environmental Law,
which in the aggregate, if adversely determined, would have a reasonable
likelihood of subjecting the Loan Parties, individually or collectively, to
Environmental Liabilities and Costs of $1,000,000 or more;
          (e) any proposed acquisition of stock, assets or real estate, or any
proposed leasing of property, or any other action by any Loan Party or any of
its Subsidiaries other than those the consequences of which in the aggregate
have a reasonable likelihood of subjecting the

77



--------------------------------------------------------------------------------



 



Loan Parties, individually or collectively, to Environmental Liabilities and
Costs of $1,000,000 or less;
          (f) any proposed action by any Loan Party or any of its Subsidiaries
or any proposed change in Environmental Laws which in the aggregate have a
reasonable likelihood of requiring the Loan Parties to obtain additional
environmental, health or safety Permits or make additional capital improvements
to obtain compliance with Environmental Laws that in the aggregate would cost
$1,000,000 or more or subject the Loan Parties, individually or collectively, to
additional Environmental Liabilities and Costs of $1,000,000 or more; and
          (g) upon written request by any Lender through the Administrative
Agent, a report providing an update of the status of any environmental, health
or safety compliance, hazard or liability issue identified in any notice or
report delivered pursuant to this Agreement.
     Section 6.12 Bankruptcy Court. The Borrower shall use its best efforts to
obtain the approval of the Bankruptcy Court and the Canadian Court of, and to
satisfy the conditions precedent provided in, this Agreement and the other Loan
Documents and shall deliver to the Administrative Agent, the Lenders and their
respective counsel for review and comment prior to filing all material
pleadings, motions and other documents (provided that any of the foregoing
relating to the Facility or the Loan Documents shall be deemed material) to be
served, filed or entered, as the case may be, in, in connection with, or in
relation to, the Case and the CCAA Proceedings (including any documents to be
provided to any statutory committee appointed in the Case, the CCAA Proceedings
or the U.S. Trustee).
     Section 6.13 Monthly Projections. The Borrower shall provide an update on
the monthly projections required under Section 3.1(b)(xvii) on the second
Business Day of each calendar month during Fiscal Year 2009 presented on a
monthly basis for each month remaining in Fiscal Year 2009, which Projections
shall be in form and substance acceptable to the Lenders in their sole
discretion.
     Section 6.14 Other Information. The Borrower shall provide the
Administrative Agent or any Lender with such other information respecting the
business, properties, condition, financial or otherwise, or operations of the
Borrower or any of its Subsidiaries as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request, and
shall notify the Administrative Agent and each Lender of any material change in
its and its Subsidiaries businesses.
ARTICLE VII
AFFIRMATIVE COVENANTS
     As long as any of the Obligations or Commitments remain outstanding, unless
the Requisite Lenders otherwise consent in writing, each Loan Party agrees with
the Lenders and the Administrative Agent that:
     Section 7.1 Preservation of Legal Existence, Etc. Such Loan Party shall,
and shall cause each of its Subsidiaries to, preserve and maintain its legal
existence, rights (charter and statutory) and franchises, except as permitted by
Sections 8.4 and 8.6.

78



--------------------------------------------------------------------------------



 



     Section 7.2 Compliance with Laws, Etc. Such Loan Party shall, and shall
cause each of its Subsidiaries to, comply in all material respects with all
applicable Requirements of Law, Contractual Obligations arising after the
Petition Date, Contractual Obligations under executory contracts and unexpired
leases that have been assumed with the consent of the Lenders and Permits. Such
Loan Party shall on a timely basis file with the Securities and Exchange
Commission all reports on Forms 10-K, 10-Q and 8-K or otherwise which are
required pursuant to applicable Requirements of Law.
     Section 7.3 Conduct of Business. Such Loan Party shall, and shall cause
each of its Subsidiaries to, (a) conduct its business in the ordinary course and
consistent with past practice and (b) use its reasonable efforts, in the
ordinary course and consistent with past practice, to preserve its business and
the goodwill and business of the customers, advertisers, suppliers and others
having business relations with such Loan Party or any of its Subsidiaries,
except in each case where the failure to comply with the covenants in each of
clauses (a) and (b) above would not, in the aggregate, have a Material Adverse
Effect.
     Section 7.4 Payment of Taxes, Etc. Such Loan Party shall, and shall cause
each of its Subsidiaries to, pay and discharge before the same shall become
delinquent, all lawful governmental claims, taxes, assessments, charges and
levies arising after the Petition Date, except where contested in good faith, by
proper proceedings and for which adequate reserves have been established on the
books of such Loan Party or the appropriate Subsidiary in conformity with GAAP.
     Section 7.5 Maintenance of Insurance. Such Loan Party shall (i) maintain,
and cause to be maintained for each of its Subsidiaries, insurance with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which such
Loan Party or such Subsidiary operates, and such other insurance as may be
reasonably requested by the Requisite Lenders, and, in any event, all insurance
required by any Loan Document and (ii) cause all such insurance to (A) name the
Administrative Agent and the Lenders as additional insureds under all liability
policies and (B) name the Administrative Agent on behalf of the Secured Parties
as loss payee under all casualty policies, and to provide that no cancellation,
material addition in amount or material change in coverage shall be effective
until after thirty (30) days’ written notice thereof to the Administrative
Agent.
     Section 7.6 Access. Such Loan Party shall from time to time permit the
Administrative Agent and the Lenders, or any agents or representatives thereof,
within two (2) Business Days after written notification of the same (except that
during the continuance of an Event of Default, no such notice shall be required)
to (a) examine and make copies of and abstracts from the records and books of
account of such Loan Party and each of its Subsidiaries, (b) visit the
properties of such Loan Party and each of its Subsidiaries, (c) discuss the
affairs, finances and accounts of such Loan Party and each of its Subsidiaries
with any of their respective officers or directors, and (d) communicate directly
with such Loan Party’s (and any of its Subsidiaries’) independent certified
public accountants (and the Borrower shall be provided the opportunity to
participate in such discussions). Such Loan Party shall authorize its
independent certified public accountants, and shall cause the certified public
accountants of each of its Subsidiaries, if any, to disclose to the
Administrative Agent or any Lender any and all financial

79



--------------------------------------------------------------------------------



 



statements and other information of any kind, as the Administrative Agent or any
Lender reasonably requests from such Loan Party and that such accountants may
have with respect to the business, financial condition, results of operations or
other affairs of such Loan Party or any of its Subsidiaries.
     Section 7.7 Keeping of Books. Such Loan Party shall, and shall cause each
of its Subsidiaries to, keep proper books of record and account, in which full
and correct entries shall be made in conformity with GAAP in all material
respects of all financial transactions and the assets and business of such Loan
Party and each such Subsidiary.
     Section 7.8 Maintenance of Properties, Etc. Such Loan Party shall, and
shall cause each of its Subsidiaries to, maintain and preserve (a) in good
working order and condition, all of its properties which are necessary in the
conduct of its business, (b) all rights, permits, licenses, approvals and
privileges (including all Permits) which are material to or necessary in the
conduct of its business, and (c) all Intellectual Property with respect to its
business; except where the failure to so maintain and preserve would not, in the
aggregate, have a Material Adverse Effect.
     Section 7.9 Application of Proceeds. The Borrower (and, to the extent
distributed to them by the Borrower, each of the other Loan Parties) shall use
the entire amount of the proceeds of the Loans solely as provided in
Section 4.12.
     Section 7.10 Environmental. Such Loan Party shall, and shall cause each of
its Subsidiaries and all lessees and other Persons occupying its properties to
comply in all material respects with Environmental Laws and, without limiting
the foregoing, such Loan Party shall, at its sole cost and expense, upon receipt
of any notification or otherwise obtaining knowledge of any Release or other
event that has any reasonable likelihood of such Loan Party and its Subsidiaries
incurring Environmental Liabilities and Costs in excess of $1,000,000,
(a) conduct, or pay for consultants to conduct, tests or assessments of
environmental conditions at such operations or properties, including the
investigation and testing of subsurface conditions as is appropriate and
consistent with good business practice to address the Release or event and
(b) take such Remedial Action, investigative or other action as required by
Environmental Laws or as any Governmental Authority requires or as is
appropriate and consistent with good business practice to address the Release or
event.
     Section 7.11 [Reserved]
     Section 7.12 Cash Management. The Loan Parties have established and shall
maintain a cash management system reasonably acceptable to the Administrative
Agent and the Lenders.
     Section 7.13 Further Assurances. (a) Each Loan party shall, and shall cause
each of its Subsidiaries to, execute any and all further documents, financing
statements, financing change statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, financing change statements, fixture filings, mortgages, deeds of
trust and other documents), that may be required under any applicable law, or
which the Administrative Agent, or any Lender through the Administrative Agent,
may reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect

80



--------------------------------------------------------------------------------



 



or perfect the Liens created or intended to be created by the Loan Documents or
the validity or priority of any such Lien, all at the expense of the Loan
Parties, which shall include but not be limited to (1) filing UCC financing
statements indicating the collateral as all assets of each Loan Party and
fixture filings, in each case in the appropriate filing offices indicated in the
Perfection Certificate, (2) recording each of the Domestic IP Agreements in the
U.S. Patent and Trade Office or U.S. Copyright Office, as applicable, (3) filing
PPSA financing statements with respect to all property of each Canadian Debtor
in the Canadian filing offices indicated in the Perfection Certificate,
(4) registering the Recognition Orders and charge in respect of each Loan
Party’s Real Property in Canada in the applicable Canadian filing offices, as
indicated in the Perfection Certificate, and (5) recording abstracts of the
Orders in the appropriate U.S. mortgage filing offices, as indicated in the
Perfection Certificate. The Borrower also agrees to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Loan Documents.
          (b) Without limiting the generality of the foregoing, promptly upon
reasonable request by the Administrative Agent, or any Lender through the
Administrative Agent, the Loan Parties shall correct any material defect or
error that may be discovered in the execution, acknowledgment, filing or
recordation of any Loan Document or other document or instrument relating to any
Collateral, and do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to carry out more effectively the purposes of the Loan Documents.
          (c) If any material assets (including any real property or
improvements thereto or any interest therein) are acquired by the Borrower or
any other Loan Party after the Closing Date (other than assets constituting
Collateral that become subject to the Lien of the appropriate Loan Documents
upon acquisition thereof), the Borrower shall notify the Administrative Agent
and the Lenders thereof, and, if requested by Administrative Agent, or any
Lender through the Administrative Agent, the Borrower shall cause such assets to
be subjected to a Lien securing the Obligations and Loan Parties shall take, and
cause each of their Subsidiaries to take, such actions as shall be necessary or
advisable to grant and perfect such Liens, including actions described in
paragraph (a) of this Section, all at the expense of the Loan Parties; provided
that the perfection of security interests in Intellectual Property that would
require filings or recordations under laws other than the laws of the United
States or Canada shall not be required by this Section 7.13(c).
          (d) If any Stock pledged pursuant to any Loan Document is
certificated, promptly upon the issuance of such certificates, the Loan Parties
shall deliver to the Administrative Agent such certificates accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank, unless such Stock is pledged, and has been delivered, to the agent under
the Prepetition Working Capital Facility pursuant to the Prepetition Working
Capital Facility.
          (e) If any Loan Party obtains any Copyright that constitutes Material
Intellectual Property, the Loan Parties shall execute a Copyright Security
Agreement,

81



--------------------------------------------------------------------------------



 



substantially in the form of Exhibit P-3 hereto, as soon as practicable, and in
any event within thirty (30) days, after obtaining such Copyright.
     Section 7.14 Foreign Debt Foreclosure Event. If at any time during the
Availability Period any Insolvency Proceedings under any applicable law are
instituted, commenced or, to the Borrower’s knowledge, threatened in any
jurisdiction with respect to any of the Foreign Subsidiaries or any collateral
securing the Specified Foreign Debt Obligations (any such event, a "Foreign Debt
Foreclosure Event”), in each case, other than pursuant to the Case or the CCAA
Proceedings, (i) the Borrower and the affected foreign subsidiary shall
immediately seek to cure the Foreign Debt Foreclosure Event, including by using
commercially reasonable efforts to have any such proceedings reversed, stayed or
vacated in any applicable jurisdiction, (ii) if the Foreign Debt Order has not
been entered by the Bankruptcy Court at the time of such Foreign Debt
Foreclosure Event, the Borrower shall immediately, and in any event within one
(1) Business Day (or up to three (3) business days in the event that the
calendar of the Bankruptcy Court does not permit for any shorter period), seek
the entry of the Foreign Debt Order by the Bankruptcy Court on an emergency
basis, (iii) if the Foreign Debt Recognition Order has not been entered by the
Canadian Court at the time of such Foreign Debt Foreclosure Event, the Borrower
shall immediately, and in any event within one (1) Business Day, seek the entry
of the Foreign Debt Recognition Order by the Canadian Court on an emergency
basis and (iv) if each of the Foreign Debt Order and the Foreign Debt
Recognition Order has been entered at the time of (or any time after) such
Foreign Debt Foreclosure Event, the Borrower shall immediately request the
Foreign Debt Draw in an amount necessary to satisfy the Specified Foreign Debt
Obligations in full in cash and, immediately upon receipt of the proceeds of
such Foreign Debt Draw, apply such proceeds to so satisfy such Specified Foreign
Debt Obligations as, and to the extent, permitted by such Orders and clause
(B) of Section 4.12; provided, however, that upon the occurrence and during the
continuance of a Foreign Debt Foreclosure Event, the relevant Foreign
Subsidiaries shall immediately use any funds on hand in excess of amounts
actually needed to operate their respective businesses to satisfy the Specified
Foreign Debt Obligations prior to the funding of the Foreign Debt Draw by the
Lenders.
     Section 7.15 Tax. If the Borrower determines that it intends to treat the
Loans and the related transactions contemplated hereby as a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4, the
Borrower shall promptly give the Administrative Agent written notice thereof and
shall deliver to the Administrative Agent all IRS forms required in connection
therewith.
     Section 7.16 Additional Subsidiaries. If (a) any additional Subsidiary of
the Borrower is formed or acquired after the Closing Date, the Borrower shall
immediately notify the Administrative Agent and the Lenders and (i) if such
additional Subsidiary is a Domestic Subsidiary or Canadian Subsidiary, the
Borrower shall cause such Subsidiary to become a party to (A) this Agreement and
the Guaranty, as a Subsidiary Guarantor, and (B) each Domestic IP Agreement, the
Canadian Pledge Agreement, if applicable, and the Canadian Security Agreement,
if applicable, and each other applicable security document in the manner
provided therein, in each case within three (3) Business Days after such
Subsidiary is formed or acquired and promptly take such actions to create and
perfect Liens on such Subsidiary’s assets to secure the Obligations as the
Administrative Agent or any of the Lenders shall reasonably request; and (ii) if
any Stock or Indebtedness of such Subsidiary are owned by or on behalf of any
Loan Party,

82



--------------------------------------------------------------------------------



 



the Borrower will cause certificates and promissory notes evidencing such Stock
and Indebtedness to be pledged to secure the Obligations within three
(3) Business Days after such Subsidiary is formed or acquired and (b) any
Subsidiary which is not a Loan Party commences a case under Chapter 11 of the
Bankruptcy Code which is administratively consolidated with the Case, the
Borrower shall immediately notify the Administrative Agent and the Lenders and
shall cause such Subsidiary to become a party to (A) this Agreement and the
Guaranty, as a Subsidiary Guarantor and (B) each Domestic IP Agreement, the
Canadian Pledge Agreement, if applicable, and the Canadian Security Agreement,
if applicable, and each other applicable security document in the manner
provided therein (or, with respect to a Subsidiary that is not a Domestic
Subsidiary or a Canadian Subsidiary, such other loan agreements, guaranties,
pledge agreements, security agreements or other documents as the Administrative
Agent or the Requisite Lenders may request, which, in each case, shall be in
form and substance reasonably acceptable to the Requisite Lenders), in each case
within three (3) Business Days after such Subsidiary’s case under Chapter 11 of
the Bankruptcy Code is administratively consolidated with the Case and promptly
take such actions to create and perfect Liens on such Subsidiary’s assets to
secure the Obligations as the Administrative Agent or any of the Lenders shall
reasonably request.
     Section 7.17 Certain Post-Closing Obligations.
          (a) As soon as practicable, and in any event not later than thirty
(30) days after the Closing Date, the Loan Parties shall cause to be issued and
delivered to the Administrative Agent share certificates representing all
Unencumbered Stock and stock powers and any necessary endorsements for such
share certificates.
          (b) As soon as practicable, and in any event not later than ten
(10) Business Days after the Closing Date, the Loan Parties shall deliver to the
Administrative Agent endorsements naming (A) the Administrative Agent, on behalf
of the Secured Parties, as an additional insured or loss payee, as applicable,
under all liability policies maintained by each Loan Party and (B) the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
or loss payee, as applicable, under all insurance policies maintained with
respect to the properties of each Loan Party.
          (c) As soon as practicable, and in any event not later than five
(5) Business Days after the date that the Final Order is entered, each Loan
Party shall execute and deliver to the Administrative Agent any mortgages, deeds
of trust, security instruments, financing statements, charges, notices of
Orders, abstracts of Orders or any other documents requested by the
Administrative Agent or the Requisite Lenders in connection with recording or
registering any security interests or liens against Real Property.
ARTICLE VIII
NEGATIVE COVENANTS
     As long as any of the Obligations or the Commitments remain outstanding,
unless the Requisite Lenders otherwise agree in writing, each Loan Party agrees
with the Lenders and the Administrative Agent that:

83



--------------------------------------------------------------------------------



 



     Section 8.1 Indebtedness. Such Loan Party shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
          (a) the Obligations;
          (b) Indebtedness existing on the date of this Agreement and disclosed
on Schedule 8.1;
          (c) Guaranty Obligations incurred by the Borrower or any Subsidiary
Guarantor in respect of Indebtedness of the Borrower or any Subsidiary Guarantor
otherwise permitted by this Section 8.1; provided, that neither the Borrower nor
any Subsidiary Guarantor shall incur any Guaranty Obligations in respect of
Indebtedness of any Foreign Subsidiary;
          (d) Capital Lease Obligations and purchase money Indebtedness incurred
by such Loan Party after the Petition Date to finance the acquisition of fixed
assets in an aggregate outstanding principal amount not to exceed $1,000,000,
with respect to all Loan Parties and their Subsidiaries, at any time, to the
extent that the Capital Expenditure related thereto is otherwise permitted by
Section 5.2;
          (e) Renewals, extensions, refinancings and refundings of Indebtedness
permitted by clause (d) of this Section 8.1; provided, however, that any such
renewal, extension, refinancing or refunding is in an aggregate principal amount
not greater than the principal amount of, and is on terms no less favorable to
the Borrower or any Subsidiary of the Borrower obligated thereunder, including
as to weighted average maturity and final maturity, than the Indebtedness being
renewed, extended, refinanced or refunded;
          (f) Indebtedness in respect of Hedging Contracts by such Loan Party
permitted hereunder (including under Section 8.15), designed to hedge against
fluctuations in interest rates or foreign exchange rates incurred in the
ordinary course of business and consistent with prudent business practice;
          (g) Indebtedness arising from intercompany loans (i) from any Loan
Party to any other Loan Party or (ii) from any Foreign Subsidiary (other than
the Canadian Debtors) to any other Foreign Subsidiary or to any Loan Party;
          (h) Indebtedness arising from the intercompany loans from the Borrower
to the Foreign Subsidiaries in respect of the use of proceeds of the Loans
permitted by clause (B) of Section 4.12;
          (i) Indebtedness in an aggregate amount not to exceed $500,000 at any
time in respect of letter of credit reimbursement obligations incurred by the
Loan Parties in the ordinary course of business; and
          (j) Indebtedness arising under any performance, appeal or surety bond
entered into by a Loan Party in the ordinary course of business.

84



--------------------------------------------------------------------------------



 



     Section 8.2 Liens, Etc. Such Loan Party shall not, and shall not permit any
of its Subsidiaries to, create or suffer to exist, any Lien upon or with respect
to any of its properties or assets including, without limitation, the
Collateral, whether now owned or hereafter acquired, or assign, or permit any of
its Subsidiaries to assign, any right to receive income, except for:
          (a) Liens created pursuant to the Loan Documents and the Orders;
          (b) leases or subleases of Real Property of a Loan Party, in each
case, entered into in the ordinary course of such Loan Party’s business so long
as such leases do not, individually or in the aggregate, (i) interfere in any
material respect with the ordinary conduct of business of such Loan Party and
(ii) materially impair the use of the Real Property subject thereto;
          (c) licenses or sublicenses of Intellectual Property granted by any
Loan Party in the ordinary course of business and in compliance with this
Agreement;
          (d) Liens existing on the date of this Agreement and disclosed on
Schedule 8.2;
          (e) Customary Permitted Liens on the assets of the Borrower and its
Subsidiaries;
          (f) purchase money Liens granted by such Loan Party (including the
interest of a lessor under a Capital Lease and purchase money Liens to which any
property is subject at the time, after the date hereof, of such Loan Party’s
acquisition thereof) securing Indebtedness permitted under Section 8.1(d) and
limited in each case to the property purchased with the proceeds of such
purchase money Indebtedness or subject to such Capital Lease;
          (g) any Lien securing the renewal, extension, refinancing or refunding
of any Indebtedness secured by any Lien permitted by clause (d) of this
Section 8.2 without any change in the assets subject to such Lien and to the
extent such renewal, extension, refinancing or refunding is permitted under
Section 8.1(e);
          (h) Liens in favor of lessors securing operating leases of the
Borrower and the Loan Parties;
          (i) Liens on cash collateral to secure letter of credit reimbursement
obligations incurred pursuant to Section 8.1(i); and
          (j) Liens granted by Foreign Subsidiaries (other than the Canadian
Debtors) securing Investments in such Foreign Subsidiaries to the extent such
Investments are permitted under Section 8.3(g).
     Section 8.3 Investments. Such Loan Party shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly make or maintain any
Investment except:
          (a) Investments existing on the date of this Agreement and disclosed
on Schedule 8.3;

85



--------------------------------------------------------------------------------



 



          (b) Cash Equivalents held in a Cash Collateral Account with respect to
which the Administrative Agent for the benefit of the Secured Parties or an
account in which the agent under the Prepetition Working Capital Facility has a
first priority perfected Lien;
          (c) in the case of a Loan Party, Accounts, Payment Intangibles and
Chattel Paper, notes receivable and similar items arising or acquired in the
ordinary course of business consistent with the past practice of such Loan
Party;
          (d) Investments received in settlement of amounts due to such Loan
Party or any Subsidiary of such Loan Party effected in the ordinary course of
business;
          (e) Investments by a Loan Party in another Loan Party;
          (f) loans or advances to employees of such Loan Party in the ordinary
course of business, which loans and advances shall not exceed the aggregate
outstanding principal amount of $1,000,000, with respect to all Loan Parties and
their Subsidiaries, at any time;
          (g) Investments by the Borrower in the Foreign Subsidiaries to the
extent of the loans from Pliant Toronto to the Foreign Subsidiaries permitted by
clause (B) of Section 4.12; and
          (h) Investments not otherwise permitted hereby in an aggregate
outstanding amount not to exceed $500,000, with respect to all Loan Parties and
their Subsidiaries, at any time.
     Section 8.4 Sale of Assets. Such Loan Party shall not, and shall not permit
any of its Subsidiaries to, sell, convey, transfer, lease or otherwise dispose
of any of its assets or any interest therein (including the sale or factoring at
maturity or collection of any accounts or in connection with a Sale/Leaseback
Transaction) to any Person, or permit or suffer any other Person to acquire any
interest in any of its assets or, in the case of any Subsidiary, issue or sell
any shares of such Subsidiary’s Stock or Stock Equivalents (any such disposition
being an “Asset Sale”), except:
          (a) the sale or disposition of Inventory in the ordinary course of
business;
          (b) the sale of assets from one Loan Party to another Loan Party;
          (c) the sale or disposition of equipment which has become obsolete or
is replaced in the ordinary course of business; provided, however, that the
aggregate Fair Market Value of all such equipment disposed of in any Fiscal Year
shall not exceed $1,000,000, with respect to all Loan Parties and their
Subsidiaries, in the aggregate;
          (d) the true lease or sublease of real property not constituting
Indebtedness and not constituting a Sale/Leaseback Transaction, to the extent
not otherwise prohibited by this Agreement;
          (e) assignments and licenses of Intellectual Property of the Borrower
and its Subsidiaries in the ordinary course of business; and

86



--------------------------------------------------------------------------------



 



          (f) transfers of assets which are expressly permitted by Section 8.3.
provided further, that the foregoing limitations are not intended to prevent
such Loan Party, with the written consent of the Requisite Lenders, from
rejecting unexpired leases or executory contracts pursuant to section 365 of the
Bankruptcy Code in connection with the Case or pursuant to the CCAA Proceedings.
     Section 8.5 Restricted Payments. Such Loan Party shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, declare, order, pay,
make or set apart any sum for any Restricted Payment except:
          (a) Restricted Payments (i) by any Subsidiary of the Borrower to the
Borrower or any Subsidiary Guarantor and (ii) by the Borrower to any Subsidiary
Guarantor; and
          (b) dividends and distributions declared and paid on the common stock
of the Borrower and payable only in common stock of the Borrower.
     Section 8.6 Restriction on Fundamental Changes. Such Loan Party shall not,
and shall not permit any of its Subsidiaries to (a) merge with any Person,
(b) consolidate with any Person, (c) acquire all or substantially all of the
Stock or Stock Equivalents of any Person, (d) acquire all or substantially all
of the assets of any Person or all or substantially all of the assets
constituting the business of a division, branch or other unit operation of any
Person, (e) enter into any joint venture or partnership with any Person or
(f) acquire or create any Subsidiary, except that:
          (i) any Subsidiary may merge into or consolidate with any Loan Party;
provided that, in the case of any such merger or consolidation involving the
Borrower, the Borrower shall be the surviving entity, and in the case of any
merger between a Foreign Subsidiary and a Domestic Subsidiary, the surviving
entity shall be the Domestic Subsidiary and in the case of any other merger or
consolidation, the surviving entity shall be a Subsidiary Guarantor;
          (ii) any Foreign Subsidiary (other than the Canadian Debtors) may
merge into or consolidate with any Foreign Subsidiary (other than the Canadian
Debtors); provided that, in the case of any such merger or consolidation, the
Person formed by such merger or consolidation shall be a wholly-owned Subsidiary
of the Borrower; and
          (iii) any Foreign Subsidiary (other than a Canadian Debtor) may
liquidate and dissolve if such liquidation or dissolution is not disadvantageous
to the Lenders or the Administrative Agent and, is in the good faith
determination of the Loan Parties, in the best interests of the Loan Parties;
provided, however, that in each case under this Section 8.6, both before and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing or would result therefrom.
     Section 8.7 Change in Nature of Business. Such Loan Party shall not, and
shall not permit any of its Subsidiaries to, make any material change in the
nature or conduct of its

87



--------------------------------------------------------------------------------



 



business as carried on as of the Closing Date and business reasonably related
thereto or employ the same or related technologies or processes as those
businesses in effect on the Closing Date.
     Section 8.8 Transactions with Affiliates. Such Loan Party shall not, and
shall not permit any of its Subsidiaries to, except as otherwise expressly
permitted herein, do any of the following: (a) except as provided in Section 8.3
(e), make any Investment in an Affiliate of the Borrower which is not a
Subsidiary Guarantor; (b) transfer, sell, lease, assign or otherwise dispose of
any asset to any Affiliate of the Borrower which is not a Subsidiary Guarantor;
(c) except to the extent permitted by Section 8.6, merge into or consolidate
with or purchase or acquire assets from any Affiliate of the Borrower which is
not a Subsidiary Guarantor; (d) repay any Indebtedness to any Affiliate of the
Borrower which is not a Subsidiary Guarantor; (e) pay any management fees to any
Affiliate of the Borrower that is not a Subsidiary Guarantor; or (f) enter into
any other transaction directly or indirectly with or for the benefit of any
Affiliate of the Borrower which is not a Subsidiary Guarantor (including
guaranties and assumptions of obligations of any such Affiliate), except for in
the case of this clause (f), (i) transactions in the ordinary course of business
on a basis no less favorable to the Borrower or such Subsidiary Guarantor as
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate and (ii) salaries and other employee compensation to officers or
directors of the Borrower or any Subsidiary Guarantor commensurate with current
compensation levels, in each case, to the extent permitted under Section 8.22.
     Section 8.9 Restrictions on Subsidiary Distributions; No New Negative
Pledge. Other than pursuant to the Loan Documents and any agreements governing
any purchase money Indebtedness or Capital Lease Obligations permitted by clause
(d) or (e) of Section 8.1 (in which latter case, any prohibition or limitation
shall only be effective against the assets financed thereby) and restrictions
and conditions imposed under applicable law, such Loan Party shall not, and
shall not permit any of its Subsidiaries to, after the Petition Date, (a) agree
to enter into or suffer to exist or become effective any consensual encumbrance
or restriction of any kind on the ability of such Subsidiary to pay dividends or
make any other distribution or transfer of funds or assets or make loans or
advances to or other Investments in, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower or (b) enter into or suffer to
exist or become effective any agreement which prohibits or limits the ability of
the Borrower or any Subsidiary of the Borrower to create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, to secure the Obligations, including any
agreement which requires any other Indebtedness or Contractual Obligation to be
equally and ratably secured with the Obligations.
     Section 8.10 Modification of Constituent Documents. Such Loan Party shall
not, and shall not permit any of its Subsidiaries to, change its capital
structure (including in the terms of its outstanding Stock) or otherwise amend
its Constituent Documents, except for changes and amendments which do not
adversely affect the rights and privileges of such Loan Party or any of its
Subsidiaries, or the interests of the Administrative Agent and the Lenders under
the Loan Documents or the Orders or in the Collateral.
     Section 8.11 Accounting Changes; Fiscal Year. Such Loan Party shall not,
and shall not permit any of its Subsidiaries to, change its (a) accounting
treatment and reporting practices

88



--------------------------------------------------------------------------------



 



or tax reporting treatment, except as required by GAAP or any Requirement of Law
and disclosed to the Lenders and the Administrative Agent or (b) fiscal year.
     Section 8.12 Margin Regulations. The Borrower shall not, and shall not
permit any of its Subsidiaries to, use all or any portion of the proceeds of any
credit extended hereunder to purchase or carry Margin Stock.
     Section 8.13 Operating Leases; Sale/Leasebacks.
          (a) Such Loan Party shall not, and shall not permit any of its
Subsidiaries to, become or remain liable as lessee or guarantor or other surety
with respect to any operating lease, unless the Dollar Equivalent of the
aggregate amount of all rents paid or accrued under all such operating leases
shall not exceed $1,000,000 in any Fiscal Year.
          (b) Such Loan Party shall not, and shall not permit any of its
Subsidiaries to, enter into any Sale/Leaseback Transaction.
     Section 8.14 Modification, Prepayment and Cancellation of Indebtedness.
(a) Such Loan Party shall not, and shall not permit any of its Subsidiaries to,
cancel Indebtedness owed to any of them except (i) in the ordinary course of
business consistent with past practice; provided that the aggregate amount of
all claims and Indebtedness cancelled pursuant to this clause (i) shall not
exceed $1,000,000, with respect to all Loan Parties and their Subsidiaries,
during any Fiscal Quarter; or (ii) in respect of intercompany Indebtedness among
the Borrower and Subsidiary Guarantors.
          (b) Such Loan Party shall not, and shall not permit any of its
Subsidiaries to, prepay, redeem, purchase, defease, exchange, repurchase or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, or modify or amend any
of the terms of, any Indebtedness in each case other than pursuant to the Plan;
provided, however, that such Loan Party and each of its Subsidiaries may
(i) prepay the Obligations in accordance with the terms of this Agreement,
(ii) prepay Indebtedness under the Prepetition Working Capital Facility and the
Prepetition Fixed Asset Facility to the extent permitted under clause (A) of
Section 4.12 with the proceeds of the initial Borrowings hereunder, (iii) prepay
any Indebtedness payable to the Borrower by any of the Subsidiary Guarantors,
(iv) prepay purchase money Indebtedness permitted under Section 8.1(d), and
(v) renew, extend, refinance and refund Indebtedness, to the extent that such
renewal, extension, refinancing or refunding is permitted under Section 8.1(e).
     Section 8.15 No Speculative Transactions. Such Loan Party shall not, and
shall not permit any of its Subsidiaries to, engage in any speculative
transaction or in any transaction involving Hedging Contracts except solely by
the Loan Parties and with the Lenders, for the sole purpose of hedging in the
normal course of business and consistent with industry practices and not for any
speculative purpose.
     Section 8.16 Compliance with ERISA and Canadian Pension. Such Loan Party
shall not, and shall not permit any of its Subsidiaries to, or cause or permit
any ERISA Affiliate to, cause or permit to occur (a) an event which could
reasonably be expected to result in the imposition of a Lien under Section 412
of the Code or Section 302 or 4068 of ERISA, (b)

89



--------------------------------------------------------------------------------



 



ERISA Events (other than the Case) that could reasonably be expected to have a
Material Adverse Effect in the aggregate or (c) any Canadian Pension Events that
could reasonably be expected to have a Material Adverse Effect in the aggregate.
     Section 8.17 Environmental. Such Loan Party shall not, and shall not permit
any of its Subsidiaries to, allow a Release of any Contaminant in violation of
any Environmental Law; provided, however, that such Loan Party shall not be
deemed in violation of this Section 8.17 if, as the consequence of all such
Releases, such Loan Party would not incur Environmental Liabilities and Costs in
excess of $1,000,000 in the aggregate for all Loan Parties and their
Subsidiaries.
     Section 8.18 Super-priority Claims. Such Loan Party shall not, and shall
not permit any of its Subsidiaries to, agree to, incur, create, assume, suffer
to exist or permit (a) any administrative expense, unsecured claim, or other
super-priority claim or lien which is pari passu with or senior to the claims of
the Secured Parties against the Loan Parties hereunder except for the Carve-Out
or the Information Officer Charge, or apply to the Bankruptcy Court or the
Canadian Court for authority to do so or (b) the extension of any existing
adequate protection or the grant of further adequate protection (other than
Permitted Prepetition Claim Payments and Adequate Protection Obligations, in
each case, that are permitted under the Orders) or apply to the Bankruptcy Court
or the Canadian Court for authority to do so.
     Section 8.19 The Orders. Such Loan Party shall not, and shall not permit
any of its Subsidiaries to, make, permit to be made or seek any change,
amendment or modification, or any application or motion for any change,
amendment or modification, to any Order or any other order of the Bankruptcy
Court or the Canadian Court with respect to the Facility without the prior
written consent of the Administrative Agent (at the direction of the Requisite
Lenders in their sole discretion).
     Section 8.20 Payments to Specified Vendors. Such Loan Party shall not, and
shall not permit any of its Subsidiaries to, make or permit to be made any
payment to a Specified Vendor if, after giving effect to such payment, the
aggregate of all payments made by the Borrower and all of its Foreign
Subsidiaries to the Specified Vendors equals or exceeds the amount contemplated
by the budget delivered to the Administrative Agent pursuant to
Section 3.1(b)(xvi).
     Section 8.21 PUHCA. Such Loan Party shall not, and shall not permit any of
its Subsidiaries to, take any action which results in any Loan Party or any of
its Subsidiaries becoming a “holding company,” a “public-utility company,” a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company,” as each of those terms is defined in PUHCA.
     Section 8.22 Employee Compensation. Such Loan Party shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, declare, order,
pay, make, commit to make, permit to be made or set aside any sum for any bonus
or similar payments to executive officers of the Borrower in excess of the
amounts set forth in (i) the Borrower’s ordinary course bonus programs for such
individuals as in effect on the date hereof (which shall include any extension
of or successor to any such programs for 2009); provided, however, that no
payments

90



--------------------------------------------------------------------------------



 



or accruals may be made under the Borrower’s 2008 Management Incentive Program
(or any successor or replacement program) (x) in excess of $300,000 in the
aggregate for the Borrower and all of its Subsidiaries or (y) to or for the
benefit of the Borrower’s Chief Executive Officer, Chief Financial Officer,
Chief Operating Officer, General Counsel and Senior Vice President — Business
Development, and (ii) a new equity-based incentive plan for management intended
to maximize the value of the restructured Borrower (the “Management Equity
Incentive Plan”), and a bonus or similar program based on metrics related to the
Borrower’s timely and successful reorganization (the “Success Bonus Plan”);
provided, that, the Management Equity Incentive Plan and Success Bonus Plan
shall be in form and substance satisfactory to the Lenders.
     Section 8.23 Cash Held by Foreign Subsidiaries. The Borrower shall not
permit at any time on any day (a) the aggregate amount of “cash and cash
equivalents” and “marketable securities” of the Foreign Subsidiaries (other than
Foreign Subsidiaries that are Loan Parties), in each case that would be required
to be reflected on a consolidated balance sheet of the Borrower and the
Subsidiaries prepared as of such time in accordance with GAAP, minus (b) the
aggregate amount of payments in such cash and cash equivalents that the Borrower
reasonably and in good faith determines will be made by the Foreign Subsidiaries
that are not Loan Parties (and will reduce such cash and cash equivalents) on
such day and the immediately succeeding five (5) days to exceed $10,000,000.
     Section 8.24 Reclamation Claims. No Loan Party shall enter into any
agreement to return any of its Inventory to any of its creditors for application
against any prepetition Indebtedness, prepetition trade payables or other
prepetition claims under Section 546(h) of the Bankruptcy Code or allow any
creditor to take any setoff or recoupment against any of its prepetition
Indebtedness, prepetition trade payables or other prepetition claims based upon
any such return pursuant to Section 553(b)(1) of the Bankruptcy Code or
otherwise if, after giving effect to any such agreement, setoff or recoupment,
the aggregate amount of prepetition Indebtedness, prepetition trade payables and
other prepetition claims subject to all such agreements, setoffs and recoupments
since the Petition Date would exceed $500,000.
     Section 8.25 Chapter 11 Claims. No Loan Party shall incur, create, assume,
suffer to exist or permit any other super-priority administrative claim which is
pari passu with or senior to the claims of the Administrative Agent and the
Lenders against the Loan Parties, except as expressly permitted under
Section 4.18.
ARTICLE IX
EVENTS OF DEFAULT
     Section 9.1 Events of Default. Each of the following events shall be an
Event of Default:
          (a) the Borrower shall fail to pay any principal of any Loan or any
interest or fee payable hereunder or under any other Loan Document when the same
becomes due and payable; or

91



--------------------------------------------------------------------------------



 



          (b) the Borrower shall fail to pay any other Obligation (other than
one referred to in clause (a) above) when due and payable and such failure
continues for a period of three (3) Business Days after the due date therefor;
or
          (c) any representation or warranty made or deemed made by any Loan
Party in any Loan Document or by any Loan Party (or any of its officers) in
connection with any Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; or
          (d) any Loan Party shall fail to perform or observe (i) any term,
covenant or agreement contained in Article V, Sections 6.1, 6.2, 6.14, 7.1, 7.6,
7.7, 7.9, 7.14 or 7.17 or Article VIII, or (ii) any other term, covenant or
agreement contained in this Agreement or in any other Loan Document if such
failure under this clause (ii) shall remain unremedied for thirty (30) days
after the earlier of (A) the date on which a Responsible Officer of the Borrower
becomes aware of such failure or (B) the date on which written notice thereof
shall have been given to the Borrower by the Administrative Agent or any Lender;
or
          (e) (i) the Borrower or any of its Subsidiaries shall fail to make any
payment on any Indebtedness (other than the Obligations or any Indebtedness
incurred prior to the Petition Date unless such Indebtedness is assumed during
the pendency of the Case) of the Borrower or any such Subsidiary (or any
Guaranty Obligation in respect of Indebtedness of any other Person) which
failure relates to Indebtedness having a principal amount of $1,000,000 or more,
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise); or (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Indebtedness, if the effect of such event or condition is to accelerate, or
to permit the acceleration of, the maturity of such Indebtedness or to require
any Payment by, or other remedy against, the Borrower or any of its
Subsidiaries; or (iii) any such Indebtedness shall become or be declared to be
due and payable, or be required to be prepaid or repurchased (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
or
          (f) the Loan Documents and the Orders shall, for any reason, cease to
create a valid Lien on any of the Collateral purported to be covered thereby or
such Lien shall cease to be a perfected Lien having the priority provided herein
pursuant to section 364 of the Bankruptcy Code or the Orders against each Loan
Party, or any Loan Party shall so allege in any pleading filed in any court or
any material provision of any Loan Document shall, for any reason, cease to be
valid and binding on each Loan Party party thereto or any Loan Party shall so
state in writing; or
          (g) any provision of any Loan Document after delivery thereof shall
for any reason fail or cease to be valid and binding on, or enforceable against,
any Loan Party party thereto, or any Loan Party shall so state in writing; or
          (h) an ERISA Event (other than the Case) shall occur and the amount of
all liabilities and deficiencies resulting therefrom, whether or not assessed,
exceeds $1,000,000 in the aggregate; or

92



--------------------------------------------------------------------------------



 



          (i) the Case shall be dismissed (or the Bankruptcy Court shall make a
ruling requiring the dismissal of the Case), suspended or converted to a case
under chapter 7 of the Bankruptcy Code, or any Loan Party shall file any
pleading requesting any such relief; or an application shall be filed by any
Loan Party for the approval of, or there shall arise, (i) any other Claim having
priority senior to or pari passu with the claims of the Secured Parties under
the Loan Documents and the Orders or any other claim having priority over any or
all administrative expenses of the kind specified in sections 503(b) or 507(b)
of the Bankruptcy Code (other than the Carve-Out) or (ii) any Lien on the
Collateral having a priority senior to or pari passu with the Liens and security
interests granted herein, except as expressly provided herein; or
          (j) any Loan Party shall file a motion seeking, or the Bankruptcy
Court or the Canadian Court shall enter, an order (i) approving payment of any
prepetition Claim other than a Permitted Prepetition Claim Payment,
(ii) approving First Day Orders not approved by the Requisite Lenders,
(iii) granting relief from the automatic stay applicable under section 362 of
the Bankruptcy Code or from the CCAA stay of proceedings to any holder or
holders of any security interest to permit foreclosure or enforcement on any
assets of the Borrower or any Subsidiary Guarantor (other than certain assets
identified by the Borrower or the relevant Subsidiary Guarantor and agreed to by
the Requisite Lenders), or (iv) except to the extent the same would not
constitute a Default under any of the previous clauses, approving any settlement
or other stipulation with any creditor of any Loan Party, other than the
Administrative Agent and the Lenders, or otherwise providing for payments as
adequate protection or otherwise to such creditor individually or in the
aggregate in excess of $100,000 for any and all such creditors or (v) approving
payment of or granting any adequate protection with respect to pre-petition
Indebtedness (other than Permitted Prepetition Claim Payments and Adequate
Protection Obligations, in each case, that are permitted under the Orders, or
otherwise as approved by the Lenders in their sole discretion, provided,
however, that any extension or replacement, without the approval of the
Requisite Lenders in their sole discretion, of any adequate protection or budget
approval rights granted pursuant to such orders of the Bankruptcy Court or the
Canadian Court made on or prior to the Closing Date shall in any event
constitute an Event of Default); or
          (k) (i) the Interim Order shall cease to be in full force and effect
and the Final Order shall not have been entered prior to such cessation,
(ii) the Recognition Orders shall cease to be in full force and effect,
(iii) the Final Order shall not have been entered by the Bankruptcy Court on or
before the 45th day following the Petition Date, (iv) the Final Recognition
Order shall not have been entered by the Canadian Court on or before the 45th
day following the Petition Date, (v) the Bankruptcy Court shall fail to conduct
a hearing with respect to the Foreign Debt Order on or before the Foreign Debt
Draw Trigger Date, (vi) the Canadian Court shall fail to conduct a hearing with
respect to the Foreign Debt Recognition Order on or before the Foreign Debt Draw
Trigger Date, which failure shall continue for two Business Days, (vii) the
Bankruptcy Court shall fail to enter the Foreign Debt Order, in form and
substance satisfactory to the Requisite Lenders on or before the Foreign Debt
Draw Trigger Date, (viii) by the Canadian Court shall fail to issue the Foreign
Debt Recognition Order on or before the Foreign Debt Draw Trigger Date,
(ix) from and after the date of entry thereof, the Final Order shall cease to be
in full force and effect, (x) any Loan Party shall fail to comply with the terms
of the Interim Order, the Recognition Orders, the Final Order or the Final
Recognition Order in any material respect, or (xi) the Interim Order, the
Recognition Orders, the Final Order, the Foreign Debt Order, the Foreign Debt
Recognition Order or any other order of the Bankruptcy Court or the Canadian

93



--------------------------------------------------------------------------------



 



Court relating to the Facility shall be amended, supplemented, stayed, reversed,
vacated or otherwise modified (or any of the Loan Parties shall apply for
authority to do so) without the prior written consent of the Requisite Lenders;
or
          (l) a Foreign Debt Foreclosure Event shall have occurred and be
continuing (provided that the Requisite Lenders may, in their sole discretion,
determine that the Foreign Debt Foreclosure Event has been cured and is no
longer continuing); or
          (m) the CCAA Proceedings shall be dismissed or converted to bankruptcy
proceedings; or
          (n) (i) any Foreign Subsidiary (other than the Canadian Debtors) shall
generally not pay its debts as such debts become due, shall admit in writing its
inability to pay its debts generally or shall make a general assignment for the
benefit of creditors, (ii) any Insolvency Proceeding shall be instituted by or
against any Foreign Subsidiary (other than the Canadian Debtors) or any property
of any Foreign Subsidiary (other than the Canadian Debtors); provided, however,
that, in the case of any such Insolvency Proceedings instituted against any
Foreign Subsidiary (other than the Canadian Debtors), such Insolvency
Proceedings shall remain undismissed or unstayed for a period of thirty
(30) days or more or any action sought in such proceedings shall occur or (iii)
any Foreign Subsidiary (other than the Canadian Debtors) shall take any
corporate action to authorize any action set forth in clauses (i) and
(ii) above; or
          (o) the Bankruptcy Court shall enter an order appointing a trustee, a
responsible officer or an examiner with powers beyond the duty to investigate
and report, as set forth in section 1106(a)(3) and (4) of the Bankruptcy Code,
in the Case; or
          (p) there shall occur a Material Adverse Change or any event or
circumstance which would have a Material Adverse Effect; or
          (q) one or more of the Borrower or its Subsidiaries shall have entered
into one or more consent or settlement decrees or agreements or similar
arrangements with a Governmental Authority, or one or more judgments, orders,
decrees or similar actions shall have been entered (to the extent not covered
and paid by insurance or to the extent execution thereof is not effectively
stayed) against one or more of the Borrower or its Subsidiaries, which consent
or settlement decrees, agreements and similar arrangements, judgments, orders,
decrees and similar actions involve, in any single case or in the aggregate, an
amount whose Dollar Equivalent equals or exceeds $1,000,000 in money judgments
or other liabilities (including but not limited to Environmental Liabilities and
Costs); or
          (r) there shall occur a Change of Control; or
          (s) the Borrower and the Subsidiary Guarantors shall fail to file the
Plan, in form and substance acceptable to the Administrative Agent and the
Lenders, with the Bankruptcy Court within ninety (90) days of the Petition Date;
or
          (t) the Bankruptcy Court shall fail to approve a disclosure statement
approved pursuant to section 1125 of the Bankruptcy Code within one hundred
seventy-five (175) days of the Petition Date; or

94



--------------------------------------------------------------------------------



 



          (u) the Bankruptcy Court shall fail to enter an order confirming the
Plan within two hundred thirty (230) days of the Petition Date; or
          (v) the Canadian Court shall fail to issue an order recognizing the
confirmation of the Plan within two (2) Business Days of the confirmation
thereof by the Bankruptcy Court; or
          (w) the Borrower or any of its Subsidiaries shall make, agree to make
or promise to make any cash payment to or on behalf of any noteholder under the
Second Lien Secured Notes or any advisor of any such noteholder (other than
pursuant to the Plan); or
          (x) loss of exclusivity by the Borrower and the Subsidiary Guarantors
or the filing of a plan of reorganization of the Borrower or the Subsidiary
Guarantors by any party other than the Borrower or the noteholders under the
First Lien Secured Notes.
     Section 9.2 Remedies. Upon the occurrence and during the continuance of any
Event of Default, without further order of, application to, or action by, the
Bankruptcy Court or the Canadian Court, the Administrative Agent (a) may, and
shall at the request of the Requisite Lenders, by notice to the Borrower,
declare that all or any portion of the Commitments be terminated, whereupon the
obligation of each Lender to make any Loan shall immediately terminate, and/or
(b) may, and shall at the request of the Requisite Lenders, by notice to the
Borrower, declare the Loans, all interest thereon and all other amounts and
Obligations payable under this Agreement to be forthwith due and payable,
whereupon the Loans, all such interest and all such amounts and Obligations
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Loan Parties. In addition, subject solely to any requirement of the
giving of notice by the terms of the Interim Order, Recognition Orders, the
Final Order or the Final Recognition Order, the automatic stay provided in
section 362 of the Bankruptcy Code and the CCAA stay of proceedings shall be
deemed automatically vacated or lifted, as applicable, without further action or
order of the Bankruptcy Court or the Canadian Court and the Administrative Agent
and the Lenders shall be entitled to exercise all of their respective rights and
remedies under the Loan Documents and applicable law, including, without
limitation, all rights and remedies with respect to the Collateral and the
Subsidiary Guarantors; provided, however, that prior to exercising any setoff
remedies, terminating the Borrower’s right to use of cash collateral, or
exercising any rights to freeze monies or balances in the Loan Parties’
Accounts, the Administrative Agent shall be required to provide five
(5) Business Days written notice to the Borrower (with a copy to the Borrower’s
bankruptcy counsel), counsel to the Committee, counsel to the Prepetition
Secured Lenders and the U.S. Trustee.
     Section 9.3 Rescission. If at any time after termination of the Commitments
and/or acceleration of the maturity of the Loans, the Borrower shall pay all
arrears of interest and all payments on account of principal of the Loans which
shall have become due otherwise than by acceleration (with interest on principal
and, to the extent permitted by law, on overdue interest, at the rates specified
herein) and all Events of Default and Defaults (other than non-payment of
principal of and accrued interest on the Loans due and payable solely by virtue
of acceleration) shall be remedied or waived pursuant to Section 13.1, then upon
the written consent of the Requisite Lenders and written notice to the Borrower,
the termination of the Commitments

95



--------------------------------------------------------------------------------



 



and/or the acceleration and their consequences may be rescinded and annulled;
provided, however, that such action shall not affect any subsequent Event of
Default or Default or impair any right or remedy consequent thereon. The
provisions of the preceding sentence are intended merely to bind the Lenders to
a decision which may be made at the election of the Requisite Lenders and they
are not intended to benefit the Borrower and do not give the Borrower the right
to require the Lenders to rescind or annul any acceleration hereunder, even if
the conditions set forth herein are met.
     Section 9.4 Waiver of Certain Rights. The Borrower and the Subsidiary
Guarantors hereby waive any right to seek relief under the Bankruptcy Code,
including under Section 105 thereof, or under the CCAA, to the extent such
relief would restrict or impair the rights and remedies of the Administrative
Agent and the Lenders set forth herein, in the Loan Documents or in the Orders.
In the event any party requests a hearing seeking to prevent the Administrative
Agent or the Lenders from exercising any of their rights and remedies that arise
upon the occurrence or during the continuation of an Event of Default, the sole
issue before the Bankruptcy Court or the Canadian Court, as applicable, at such
hearing shall be whether an Event of Default has occurred and has not been
cured. No other issue or argument shall be relevant to any opposition to
enforcement of the Administrative Agent’s and the Lenders’ rights.
ARTICLE X
GUARANTY
     Section 10.1 The Guaranty. In order to induce the Administrative Agent and
the Lenders to enter into this Agreement and to extend credit hereunder and in
recognition of the direct benefits to be received by each Subsidiary Guarantor
from the proceeds of the Loans, each Subsidiary Guarantor hereby agrees with the
Administrative Agent and the Lenders that such Subsidiary Guarantor hereby
unconditionally and irrevocably, jointly and severally, guarantees as primary
obligor and not merely as surety the full and prompt payment and performance by
the Borrower when due, whether upon maturity, by acceleration or otherwise, of
any and all of (i) the Obligations of the Borrower and the other Subsidiary
Guarantors and (ii) all other amounts, obligations, covenants and duties owing
by the Borrower and the other Subsidiary Guarantors to the Administrative Agent,
any Lender, any Affiliate of any of them or any Indemnified Party, of every type
and description (whether by reason of an extension of credit, loan, guaranty,
indemnification, foreign exchange or currency swap transaction, interest rate
hedging transaction or otherwise), present or future, arising under each Hedging
Contract that is a Loan Document (collectively, the “Guaranteed Obligations”).
If any or all of the Guaranteed Obligations become due and payable hereunder,
each Subsidiary Guarantor, jointly and severally, unconditionally promises to
pay such Guaranteed Obligations to the Lenders, or order, on demand, together
with any and all reasonable expenses which may be incurred by the Administrative
Agent or the Lenders in collecting any of the Guaranteed Obligations.
Notwithstanding the foregoing, the liability of Pliant Toronto hereunder shall
be limited to an amount equal to the sum of (i) all amounts referred to in
Section 3.3(a) paid to the Prepetition Foreign Working Capital Lenders from the
proceeds of any Foreign Debt Draw, whether paid directly or indirectly to such
Prepetition Foreign Working Capital Lenders, and whether owed by Pliant Toronto
or any other Loan Party or Subsidiary of any Loan Party, (ii) all amounts
referred to in Section 3.3(c) paid to the Prepetition Fixed Asset Lenders from
the proceeds of any Foreign Debt Draw, whether paid

96



--------------------------------------------------------------------------------



 



directly or indirectly to such Prepetition Fixed Asset Lenders, and whether owed
directly by Pliant Toronto or by any other Loan Party or Subsidiary of any Loan
Party, (iii) without duplication of the amounts described in subparagraphs
(i) and (ii) above, the amount of all intercompany loans, advances or other
transfers of funds or property from the Borrower (including, without limitation,
proceeds from the Loans or as a result of the Loan Parties’ cash management
system or for goods sold or services provided on credit by the Borrower or other
intercompany benefits) to Pliant Toronto on or after the Closing Date, and
(iv) interest on the foregoing amounts calculated in accordance with the terms
of this Agreement based on the rate of interest applicable to Base Rate Loans
under the Agreement, inclusive, together with costs and expenses that may be
incurred by the Administrative Agent or any of the Lenders from time to time in
enforcing the Guaranty and the security granted by Pliant Toronto pursuant to
this Agreement and any other Loan Documents.
     Section 10.2 Nature of Liability. The liability of each Subsidiary
Guarantor hereunder is exclusive and independent of any security for or other
guaranty of the Guaranteed Obligations of the Borrower whether executed by such
Subsidiary Guarantor, any other guarantor or by any other party, and the
liability of each Subsidiary Guarantor hereunder shall not be affected or
impaired by (a) any direction as to application of payment by the Borrower or by
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Guaranteed
Obligations of the Borrower, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrower, or (e) any payment made to the
Administrative Agent or the Lenders on the indebtedness which the Administrative
Agent or such Lenders repay to the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Subsidiary Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.
     Section 10.3 Independent Obligation. The obligations of each Subsidiary
Guarantor hereunder are independent of the obligations of any other Subsidiary
Guarantor, any other guarantor or the Borrower, and a separate action or actions
may be brought and prosecuted against each Subsidiary Guarantor whether or not
action is brought against any other Subsidiary Guarantor, any other guarantor or
the Borrower and whether or not any other Subsidiary Guarantor, any other
guarantor or the Borrower be joined in any such action or actions. Each
Subsidiary Guarantor waives, to the fullest extent permitted by law, the benefit
of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by the Borrower or other circumstance which
operates to toll any statute of limitations as to the Borrower shall operate to
toll the statute of limitations as to the Subsidiary Guarantor.
     Section 10.4 Authorization. Each Subsidiary Guarantor authorizes the
Administrative Agent and the Lenders without notice or demand (except as shall
be required by applicable statute and cannot be waived), and without affecting
or impairing its liability hereunder, from time to time to:
          (a) change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon), any security therefor, or any

97



--------------------------------------------------------------------------------



 



liability incurred directly or indirectly in respect thereof, and the Guaranty
herein made shall apply to the Guaranteed Obligations as so changed, extended,
renewed or altered;
          (b) take and hold security for the payment of the Guaranteed
Obligations and sell, exchange, release, surrender, realize upon or otherwise
deal with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against;
          (c) exercise or refrain from exercising any rights against the
Borrower or others or otherwise act or refrain from acting;
          (d) release or substitute any one or more endorsers, guarantors
(including the Subsidiary Guarantors), the Borrower or other obligors;
          (e) settle or compromise any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, or subordinate the payment
of all or any part thereof to the payment of any liability (whether due or not)
of the Borrower to its creditors;
          (f) apply, subject to the other provisions of this Agreement, any sums
by whomsoever paid or howsoever realized to any liability or liabilities of the
Borrower to the Lenders regardless of what liability or liabilities of such
Subsidiary Guarantor or the Borrower remain unpaid; and/or
          (g) consent to or waive any breach of, or any act, omission or default
under, this Agreement, any Loan Document or any of the instruments or agreements
referred to herein or therein, or otherwise amend, modify or supplement this
Agreement, any Loan Document or any of such other instruments or agreements or
therein.
     Section 10.5 Reliance. It is not necessary for the Administrative Agent or
the Lenders to inquire into the capacity or powers of the Borrower or its
Subsidiaries or the officers, directors, partners or agents acting or purporting
to act on its behalf, and any Guaranteed Obligations made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.
     Section 10.6 Subordination. Any of the Indebtedness of the Borrower now or
hereafter owing to any Subsidiary Guarantor is hereby subordinated to the
Obligations of the Borrower; provided, however, that payment may be made by the
Borrower on any such Indebtedness owing to such Subsidiary Guarantor so long as
the same is not prohibited by this Agreement; and provided further, that if the
Administrative Agent so requests at a time when an Event of Default exists, all
such Indebtedness of the Borrower to such Subsidiary Guarantor shall be
collected, enforced and received by such Subsidiary Guarantor as trustee for the
Lenders and be paid over to the Administrative Agent on behalf of the Lenders on
account of the Obligations of the Borrower to the Lenders, but without affecting
or impairing in any manner the liability of such Subsidiary Guarantor under the
other provisions of this Guaranty. Prior to the transfer by any Subsidiary
Guarantor of any note or negotiable instrument evidencing any of the
Indebtedness of the Borrower to such Subsidiary Guarantor, such Subsidiary
Guarantor shall

98



--------------------------------------------------------------------------------



 



mark such note or negotiable instrument with a legend that the same is subject
to this subordination.
     Section 10.7 Waiver.
          (a) Each Subsidiary Guarantor waives any right (except as shall be
required by applicable statute and cannot be waived) to require the
Administrative Agent or the Lenders to (i) proceed against the Borrower, any
other Subsidiary Guarantor, any other guarantor or any other party, (ii) proceed
against or exhaust any security held from the Borrower, any other Subsidiary
Guarantor, any other guarantor or any other party or (iii) pursue any other
remedy in the Administrative Agent’s or the Lenders’ power whatsoever. Each
Subsidiary Guarantor waives (except as shall be required by applicable statute
and cannot be waived) any defense based on or arising out of any defense of the
Borrower, any other Subsidiary Guarantor, any other guarantor or any other party
other than payment in full of the Guaranteed Obligations, including, without
limitation, any defense based on or arising out of the disability of the
Borrower, any other Subsidiary Guarantor, any other guarantor or any other
party, or the unenforceability of the Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
other than payment in full of the Guaranteed Obligations. Subject to the giving
of prior written notice in accordance with the Orders, the Administrative Agent
and the Lenders may, at their election, foreclose on any security held by the
Administrative Agent or the Lenders by one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
(to the extent such sale is permitted by applicable law), or exercise any other
right or remedy the Administrative Agent and the Lenders may have against the
Borrower or any other party, or any security, without affecting or impairing in
any way the liability of any Subsidiary Guarantor hereunder except to the extent
the Guaranteed Obligations have been paid in full. Each Subsidiary Guarantor
waives any defense arising out of any such election by the Administrative Agent
and the Lenders, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of such
Subsidiary Guarantor against the Borrower or any other party or any security.
          (b) Each Subsidiary Guarantor waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Guaranty, and notices of the existence, creation or incurring of new or
additional Obligations. Each Subsidiary Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks which
such Subsidiary Guarantor assumes and incurs hereunder, and agrees that the
Administrative Agent and the Lenders shall have no duty to advise such
Subsidiary Guarantor of information known to them regarding such circumstances
or risks.
     Section 10.8 Limitation on Enforcement. The Lenders agree that this
Guaranty may be enforced only by the action of the Administrative Agent, in each
case acting upon the instructions of the Requisite Lenders, and that no Lender
shall have any right individually to seek to enforce or to enforce this Guaranty
it being understood and agreed that such rights and

99



--------------------------------------------------------------------------------



 



remedies may be exercised by the Administrative Agent for the benefit of the
Lenders upon the terms of this Agreement.
     Section 10.9 Subrogation. Each Subsidiary Guarantor hereby unconditionally
and irrevocably agrees not to exercise any rights that it may now have or
hereafter acquire against the Borrower or any other Loan Party that arise from
the existence, payment, performance or enforcement of such Subsidiary
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Lender against the Borrower or any
other Loan Party or any Collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, any other Loan
Party, directly or indirectly, in cash or other property or by set-off or in any
other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Obligations and all other Guaranteed Obligations
payable under this Guaranty shall have been indefeasibly paid in full in cash.
If any amount shall be paid to any Subsidiary Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
indefeasible payment in full in cash of the Obligations and all Guaranteed
Obligations payable under this Guaranty and (b) the Termination Date, such
amount shall be received and held in trust for the benefit of the Lenders, shall
be segregated from other property and funds of such Subsidiary Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) any Subsidiary Guarantor shall make payment to any Lender of all or any part
of the Guaranteed Obligations, (ii) all of the Obligations and all Guaranteed
Obligations payable under this Guaranty shall have been indefeasibly paid in
full in cash, and (iii) the Termination Date shall have occurred, the Lenders
will, at such Subsidiary Guarantor’s request and expense, execute and deliver to
such Subsidiary Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Subsidiary Guarantor of an interest in the Guaranteed Obligations
(including the security interest in the Collateral granted to the Lenders in
respect thereof) resulting from such payment made by such Subsidiary Guarantor
pursuant to this Guaranty.
ARTICLE XI
SECURITY
     Section 11.1 Security.
          (a) To induce the Lenders to make the Loans, (x) the Borrower hereby
grants to the Administrative Agent, for itself and for the ratable benefit of
the Secured Parties, as security for the full and prompt payment when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations
and (y) each other Loan Party hereby grants to the Administrative Agent, for
itself and for the ratable benefit of the Secured Parties, as security for the
full and prompt payment when due (whether at stated maturity, by acceleration or
otherwise) of the

100



--------------------------------------------------------------------------------



 



Guaranteed Obligations, in each case, a continuing first priority Lien and
security interest (subject only to (i) valid, perfected, enforceable and
nonavoidable Liens of record existing immediately prior to the Petition Date in
respect of the Prepetition Working Capital Facility First Lien Collateral and
the liens described in Section 4.18(b)(ii), (ii) the Carve-Out, (iii) with
respect to the Canadian Debtors’ assets in Canada, the Information Officer
Charge, and (iv) Liens permitted under Section 8.2(e)) in accordance with
sections 364(c)(2) and (3) and 364(d)(1) of the Bankruptcy Code in and to all
Collateral of such Loan Party; provided, that, for the avoidance of doubt, the
security interest of the Secured Parties in any Unencumbered Stock shall be a
first priority perfected security interest, subject to the proviso to at the end
of clause (i) of the definition of “Adequate Protection Obligations”.. For
purposes of this Agreement, all of the following property now owned or at any
time hereafter acquired by a Loan Party or in which a Loan Party now has or at
any time in the future may acquire any right, title or interests is collectively
referred to as the “Collateral”:
          (i) all Accounts;
          (ii) all Accounts Receivable and Accounts Receivable Records;
          (iii) all books and Records pertaining to the property described in
this Section 11.1;
          (iv) all Cash Collateral Accounts and other Deposit Accounts;
          (v) all Chattel Paper;
          (vi) all Commercial Tort Claims described on Schedule 11.1;
          (vii) all Documents;
          (viii) all Equipment;
          (ix) all General Intangibles, including all Intellectual Property and
that portion of the Pledged Collateral constituting General Intangibles;
          (x) all Instruments;
          (xi) all Insurance;
          (xii) all Inventory;
          (xiii) all Investment Property, including all Investment Property held
in Securities Accounts;
          (xiv) all other Goods and personal property of such Loan Party,
whether tangible or intangible, wherever located, including Money, Letter of
Credit Rights, including all rights of payment or performance under letters of
credit, and any secondary obligation that supports the payment or performance of
an Account, Chattel Paper, a

101



--------------------------------------------------------------------------------



 



Document, a General Intangible, a Payment Intangible, an Instrument, Investment
Property, or any other Collateral;
          (xv) all Payment Intangibles;
          (xvi) all property of any Loan Party held by the Administrative Agent
or any Secured Party, including all property of every description, in the
possession or custody of or in transit to the Administrative Agent or such
Secured Party for any purpose, including safekeeping, collection or pledge, for
the account of such Loan Party, or as to which such Loan Party may have any
right or power;
          (xvii) all Real Property;
          (xviii) all Vehicles;
          (xix) to the extent not otherwise included, all monies and other
property of any kind which is, after the Petition Date, received by such Loan
Party in connection with refunds with respect to taxes, assessments and
governmental charges imposed on such Loan Party or any of its property or
income;
          (xx) to the extent not otherwise included, all causes of action and
all monies and other property of any kind received therefrom, and all monies and
other property of any kind recovered by any Loan Party;
          (xxi) to the extent not otherwise included above, all Collateral
Support and Supporting Obligations relating to any of the foregoing; and
          (xxii) to the extent not otherwise included, all Proceeds of each of
the foregoing and all accessions to, substitutions and replacements for, and
rents, profits and products of, each of the foregoing, any and all proceeds of
insurance, indemnity, warranty or guaranty payable to any Loan Party from time
to time with respect to any of the foregoing.
     Section 11.2 Perfection of Security Interests.
          (a) Each Loan Party shall, at its expense, promptly and duly execute
and deliver, and have recorded, such agreements, instruments and documents and
perform any and all actions requested by the Administrative Agent at any time
and from time to time to perfect, maintain, protect, and enforce the Lenders’
security interest in the Collateral of such Loan Party, including, without
limitation, (i) executing and filing financing, financing change or continuation
statements, and amendments thereof, in form and substance satisfactory to the
Administrative Agent, (ii) executing and delivering such documents, agreements
and instruments as may be reasonably requested by the Administrative Agent to
further evidence and perfect its security interests in all Intellectual
Property, (iii) maintaining complete and accurate stock records, (iv) using its
best efforts in delivering to the Administrative Agent negotiable warehouse
receipts, if any, and, upon the Administrative Agent’s request therefor,
non-negotiable warehouse receipts covering any portion of the Collateral located
in warehouses and for which warehouse receipts are issued, (v) placing notations
on such Loan Party’s certificates of title or books of account to

102



--------------------------------------------------------------------------------



 



disclose the Administrative Agent’s security interest therein, (vi) delivering
to the Administrative Agent all documents, certificates and Instruments
necessary or desirable to perfect the Administrative Agent’s Lien in letters of
credit on which such Loan Party is named as beneficiary and all acceptances
issued in connection therewith, (vii) after the occurrence and during the
continuation of an Event of Default, transferring Inventory maintained in
warehouses to other warehouses designated by the Administrative Agent and
(viii) taking such other steps as are deemed necessary or desirable to maintain
the Administrative Agent’s security interest in the Collateral.
          (b) Each Loan Party hereby authorizes the Administrative Agent at any
time and from time to time to execute and file financing statements, financing
change statements or continuation statements and amendments thereto and other
filing or recording documents or instruments with respect to the Collateral
without the signature of such Loan Party in such form and in such offices as the
Administrative Agent determines appropriate to perfect the security interests of
the Administrative Agent under this Agreement. Each Loan Party shall pay the
costs of, or incidental to, any recording or filing of any financing statements
or financing change statements concerning the Collateral. Each Loan Party agrees
that a carbon, photographic, photostatic, or other reproduction of this
Agreement or of a financing statement is sufficient as a financing statement. If
any Collateral is at any time in the possession or control of any warehouseman,
bailee or such Loan Party’s agents or processors, such Loan Party shall notify
such warehouseman, bailee, agents or processors of the Administrative Agent’s
security interest, which notification shall specify that such Person shall hold
all such Collateral for the benefit of the Administrative Agent and, upon the
occurrence and during the continuance of an Event of Default, hold all such
Collateral for the Administrative Agent’s account subject to the Administrative
Agent’s instructions. From time to time, each Loan Party shall, upon the
Administrative Agent’s request, execute and deliver written instruments pledging
to the Administrative Agent the Collateral described in any such instruments or
otherwise, but the failure of such Loan Party to execute and deliver such
confirmatory instruments shall not affect or limit the Administrative Agent’s
security interest or other rights in and to the Collateral. Until all
Obligations have been fully satisfied and the Commitments shall have been
terminated, the Administrative Agent’s security interest in the Collateral, and
all Proceeds and products thereof, shall continue in full force and effect.
          (c) Notwithstanding subsections (a) and (b) of this Section 11.2, or
any failure on the part of any Loan Party or the Administrative Agent to take
any of the actions set forth in such subsections, the Liens and security
interests granted herein shall be deemed valid, enforceable and perfected by
entry of the Interim Order, the Recognition Orders, the Final Order and the
Final Recognition Order, as applicable. No financing statement, notice of lien,
mortgage, deed of trust or similar instrument in any jurisdiction or filing
office need be filed or any other action taken in order to validate and perfect
the Liens and security interests granted by or pursuant to this Agreement, the
Interim Order, the Recognition Orders, the Final Order or the Final Recognition
Order.
     Section 11.3 Rights of Lender; Limitations on Lenders’ Obligations.
          (a) Subject to each Loan Party’s rights and duties under the
Bankruptcy Code (including section 365 of the Bankruptcy Code), it is expressly
agreed by each Loan Party that,

103



--------------------------------------------------------------------------------



 



anything herein to the contrary notwithstanding, such Loan Party shall remain
liable under its Contracts to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. Neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any Contract by reason of or arising out of this Agreement, the
Loan Documents, or the granting to the Administrative Agent of a security
interest therein or the receipt by the Administrative Agent or any Lender of any
payment relating to any Contract pursuant hereto, nor shall the Administrative
Agent be required or obligated in any manner to perform or fulfill any of the
obligations of any Loan Party under or pursuant to any Contract, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any Contract, or to present or file any claim, or to take any action to collect
or enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
          (b) Subject to Section 11.5 hereof, the Administrative Agent
authorizes each Loan Party to collect its Accounts, provided that such
collection is performed in accordance with such Loan Party’s customary
procedures, and the Administrative Agent may, upon the occurrence and during the
continuation of any Event of Default and without notice, other than any
requirement of notice provided in the Orders, limit or terminate said authority
at any time.
          (c) Subject to any requirement of notice provided in the Orders, the
Administrative Agent may at any time, upon the occurrence and during the
continuation of any Event of Default, after first notifying the Borrower of its
intention to do so, notify Account Debtors, notify the other parties to the
Contracts of the Borrower or any other Loan Party, notify obligors of
Instruments and Investment Property of the Borrower or any other Loan Party and
notify obligors in respect of Chattel Paper of the Borrower or any other Loan
Party that the right, title and interest of the Borrower or such Loan Party in
and under such Accounts, such Contracts, such Instruments, such Investment
Property and such Chattel Paper have been assigned to the Administrative Agent
and that payments shall be made directly to the Administrative Agent. Subject to
any requirement of notice provided in the Orders, upon the request of the
Administrative Agent, the Borrower or such other Loan Party shall so notify such
Account Debtors, such parties to Contracts, obligors of such Instruments and
Investment Property and obligors in respect of such Chattel Paper. Subject to
any requirement of notice provided in the Orders, upon the occurrence and during
the continuation of an Event of Default, the Administrative Agent may in its own
name, or in the name of others, communicate with such parties to such Accounts,
Contracts, Instruments, Investment Property and Chattel Paper to verify with
such Persons to the Administrative Agent’s reasonable satisfaction the
existence, amount and terms of any such Accounts, Contracts, Instruments,
Investment Property or Chattel Paper.
          (d) The Administrative Agent may, but has no obligation to, or if
directed by the Requisite Lenders shall, make test verification of the Accounts
in any manner and through any medium that it considers advisable, and each Loan
Party agrees to furnish all such assistance and information as the
Administrative Agent may require in connection therewith. Each Loan Party, at
its expense, shall cause certified independent public accountants satisfactory
to the Requisite Lenders to prepare and deliver to the Administrative Agent at
any time and from time to time, promptly upon the Administrative Agent’s
request, the following reports: (i) a

104



--------------------------------------------------------------------------------



 



reconciliation of all Accounts of such Loan Party, (ii) an aging of all Accounts
of such Loan Party, (iii) trial balances, and (iv) a test verification of such
Accounts as the Administrative Agent may request. The Administrative Agent shall
may, but has no obligation to, or if directed by the Requisite Lenders shall, at
any time conduct periodic audits of the Accounts of any Loan Party at the
expense of the Borrower.
     Section 11.4 Covenants of the Loan Parties with Respect to Collateral. Each
Loan Party hereby covenants and agrees with the Administrative Agent that from
and after the date of this Agreement and until the Obligations are fully
satisfied:
          (a) Changes in Locations, Name, Etc. Such Loan Party shall not, except
upon thirty (30) day’s prior written notice to the Administrative Agent and
delivery to the Administrative Agent of all additional executed financing
statements, financing change statements and other documents reasonably requested
by the Administrative Agent to maintain the validity, perfection and priority of
the security interests provided for herein (i) change its jurisdiction of
organization or the location of its chief executive office or sole place of
business, or (ii) change its name, identity, taxpayer identification number,
organizational identification number, or organizational structure or form to
such an extent that any financing statement filed by the Administrative Agent in
connection with this Agreement would become incorrect or misleading.
          (b) Maintenance of Records. Such Loan Party shall keep and maintain,
at its own cost and expense, satisfactory and complete records of the
Collateral, in all material respects, including, without limitation, a record of
all payments received and all credits granted with respect to the Collateral and
all other dealings concerning the Collateral. For the Administrative Agent’s
further security, each Loan Party agrees that the Administrative Agent shall
have a property interest in all of such Loan Party’s books and Records
pertaining to the Collateral and, upon the occurrence and during the
continuation of an Event of Default, such Loan Party shall deliver and turn over
any such books and Records to the Administrative Agent or to its representatives
at any time on demand of the Administrative Agent.
          (c) Indemnification With Respect to Collateral. In any suit,
proceeding or action brought by the Administrative Agent relating to any
Account, Chattel Paper, Contract, General Intangible, Investment Property,
Instrument, Intellectual Property or other Collateral for any sum owing
thereunder or to enforce any provision of any Account, Chattel Paper, Contract,
General Intangible, Investment Property, Instrument, Intellectual Property or
other Collateral, such Loan Party shall save, indemnify and keep the Secured
Parties harmless from and against all expense, loss or damage suffered by the
Secured Parties by reason of any defense, setoff, counterclaim, recoupment or
reduction of liability whatsoever of the obligor thereunder, arising out of a
breach by such Loan Party of any obligation thereunder or arising out of any
other agreement, indebtedness or liability at any time owing to, or in favor of
such obligor or its successors from such Loan Party, and all such obligations of
such Loan Party shall be and remain enforceable against and only against such
Loan Party and shall not be enforceable against the Administrative Agent.
          (d) Limitation on Liens on Collateral. Such Loan Party shall not
create, permit or suffer to exist, and shall defend the Collateral against and
take such other action as is

105



--------------------------------------------------------------------------------



 



necessary to remove, any Lien on the Collateral except Liens permitted under
Section 8.2 and shall defend the right, title and interest of the Administrative
Agent in and to all of such Loan Party’s rights under the Collateral and in and
to the Proceeds thereof against the claims and demands of all Persons whomsoever
other than claims or demands arising out of Liens permitted under Section 8.2.
          (e) Limitations on Modifications of Accounts. Such Loan Party shall
not, without the Administrative Agent’s prior written consent, grant any
extension of the time of payment of any of the Accounts, Accounts Receivable,
Chattel Paper, Instruments, Payment Intangibles or Supporting Obligations,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any Person liable for the payment thereof, or allow
any credit or discount whatsoever thereon other than any of the foregoing which
are done in the ordinary course of business, consistent in all material respects
with past practices and trade discounts granted in the ordinary course of
business of such Loan Party.
          (f) Notices. Such Loan Party shall advise the Lenders promptly, in
reasonable detail, (i) of any Lien asserted against any of the Collateral other
than Liens permitted under Section 8.2, and (ii) of the occurrence of any other
event which could have a Material Adverse Effect with respect to the aggregate
value of the Collateral or on the security interests created hereunder.
          (g) Maintenance of Equipment. Such Loan Party shall keep and maintain
the Equipment in good operating condition sufficient for the continuation of the
business conducted by such Loan Party on a basis consistent with past practices,
ordinary wear and tear excepted.
          (h) Pledged Collateral.
          (i) Upon request of the Administrative Agent, such Loan Party shall
(x) deliver to the Administrative Agent, all certificates or Instruments
representing or evidencing any Pledged Collateral, whether now arising or
hereafter acquired, in suitable form for transfer by delivery or, as applicable,
accompanied by such Loan Party’s endorsement, where necessary, or duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Administrative Agent, together with a Pledge Amendment, duly
executed by the Loan Party, in substantially the form of Exhibit M (a “Pledge
Amendment”), in respect of such Additional Pledged Collateral and authorizes the
Administrative Agent to attach each Pledge Amendment to this Agreement, except
with respect to certificates or Instruments that have been delivered to the
agent under the Prepetition Working Capital Facility pursuant to the Prepetition
Working Capital Facility and (y) maintain all other Pledged Collateral
constituting Investment Property in a control account pursuant to the
Prepetition Working Capital Facility. The Administrative Agent shall have the
right, at any time in its discretion and without notice to the Loan Party,
(i) to transfer to or to register in its name or in the name of its nominees any
or all of the Pledged Collateral or (ii) to exchange certificates or instruments
representing or evidencing any of the Pledged Collateral for certificates or
instruments of smaller or larger denominations; in each case except for
certificates or Instruments that have been delivered to the agent under the
Prepetition Working Capital Facility pursuant to the Prepetition Working Capital
Facility.

106



--------------------------------------------------------------------------------



 



          (ii) Except as provided in Section 11.7, such Loan Party shall be
entitled to receive all cash dividends paid in respect of the Pledged Collateral
(other than liquidating or distributing dividends) with respect to the Pledged
Collateral. Any sums paid upon or in respect of any of the Pledged Collateral
upon the liquidation or dissolution of any issuer of any of the Pledged
Collateral, any distribution of capital made on or in respect of any of the
Pledged Collateral or any property distributed upon or with respect to any of
the Pledged Collateral pursuant to the recapitalization or reclassification of
the capital of any issuer of Pledged Collateral or pursuant to the
reorganization thereof shall, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations. If any sums of money or property so paid or
distributed in respect of any of the Pledged Collateral shall be received by
such Loan Party, such Loan Party shall, until such money or property is paid or
delivered to the Administrative Agent, hold such money or property in trust for
the Administrative Agent, segregated from other funds of such Loan Party, as
additional security for the Obligations.
          (iii) Except as provided in Section 11.7, such Loan Party shall be
entitled to exercise all voting, consent and corporate rights with respect to
the Pledged Collateral; provided, however, that no vote shall be cast, consent
given or right exercised or other action taken by such Loan Party which would
impair the Collateral or which would be inconsistent with or result in any
violation of any provision of this Agreement, the Orders or any other Loan
Document or, without prior notice to the Administrative Agent, to enable or take
any other action to permit any issuer of Pledged Collateral to issue any stock
or other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock or
other equity securities of any nature of any issuer of Pledged Collateral.
          (iv) Such Loan Party shall not grant Control over any Investment
Property to any Person other than the Administrative Agent or the agent under
the Prepetition Working Capital Facility.
          (v) In the case of each Loan Party which is an issuer of Pledged
Collateral, such Loan Party agrees to be bound by the terms of this Agreement
relating to the Pledged Collateral issued by it and shall comply with such terms
insofar as such terms are applicable to it. In the case of each Loan Party which
is a partner in a Partnership, such Loan Party hereby consents to the extent
required by the applicable Partnership Agreement to the pledge by each other
Loan Party, pursuant to the terms hereof, of the Pledged Partnership Interests
in such Partnership and to the transfer of such Pledged Partnership Interests to
the Administrative Agent or its nominee and to the substitution of the
Administrative Agent or its nominee as a substituted partner in such Partnership
with all the rights, powers and duties of a general partner or a limited
partner, as the case may be. In the case of each Loan Party which is a member of
an LLC, such Loan Party hereby consents to the extent required by the applicable
LLC Agreement to the pledge by each other Loan Party, pursuant to the terms
hereof, of the Pledged LLC Interests in such LLC and to the transfer of such
Pledged LLC Interests to the Administrative Agent or its nominee and to the
substitution of the Administrative Agent

107



--------------------------------------------------------------------------------



 



or its nominee as a substituted member of the LLC with all the rights, powers
and duties of a member of the LLC in question.
          (vi) Such Loan Party shall not agree to any amendment of any
Constituent Documents, an LLC Agreement or Partnership Agreement that in any way
adversely affects the perfection of the security interest of the Administrative
Agent in the Pledged Partnership Interests or Pledged LLC Interests pledged by
such Loan Party hereunder, including electing to treat the membership interest
or partnership interest of such Loan Party as a security under Section 8-103 of
the UCC.
          (vii) In the event of any change in the composition of the Pledged
Notes, Pledged Stock, Pledged Partnership Interests, Pledged LLC Interests, any
other Investment Property, or any “Investment Property” as defined in the PPSA,
including by acquisition, disposition or otherwise, the Borrower and the Loan
Party that holds such property shall provide the Administrative Agent with ten
(10) days’ prior written notice of such change, and shall promptly amend
Schedule 4.21, if applicable.
          (i) Intellectual Property.
          (i) Such Loan Party (either itself or through licensees) shall
(i) continue to use each Trademark that is Material Intellectual Property in
order to maintain such Trademark in full force and effect with respect to each
class of goods for which such Trademark is currently used, free from any claim
of abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent shall obtain a perfected security interest in such mark
pursuant to this Agreement and (v) not (and not permit any licensee or
sublicense thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become invalidated or impaired in any way.
          (ii) Such Loan Party (either itself or through licensees) shall not do
any act, or omit to do any act, whereby any Patent which is Material
Intellectual Property may become forfeited, abandoned or dedicated to the
public.
          (iii) Such Loan Party (either itself or through licensees) (i) shall
not (and shall not permit any licensee or sublicensee thereof to) do any act or
omit to do any act whereby any portion of the Copyrights which is Material
Intellectual Property may become invalidated or otherwise impaired and
(ii) shall not (either itself or through licensees) do any act whereby any
portion of the Copyrights which is Material Intellectual Property may fall into
the public domain.
          (iv) Such Loan Party (either itself or through licensees) shall not do
any act, or omit to do any act, whereby any trade secret which is Material
Intellectual Property may become publicly available or otherwise unprotectable.

108



--------------------------------------------------------------------------------



 



          (v) Such Loan Party (either itself or through licensees) shall not do
any act that knowingly infringes upon the Intellectual Property of any other
Person.
          (vi) Such Loan Party shall notify the Administrative Agent immediately
if it knows, or has reason to know, that any application or registration
relating to any Material Intellectual Property may become forfeited, abandoned
or dedicated to the public, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, the Canadian Intellectual Property Office, or any Governmental
Authority, court or tribunal in any country) regarding such Loan Party’s
ownership of, right to use, interest in, or the validity of, any Material
Intellectual Property or such Loan Party’s right to register the same or to own
and maintain the same.
          (vii) Whenever such Loan Party, either by itself or through any agent,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, the Canadian Intellectual Property Office, or
any similar office or agency within or outside the United States, such Loan
Party shall report such filing to the Administrative Agent within five Business
Days after the last day of the fiscal quarter in which such filing occurs. Upon
request of the Administrative Agent, such Loan Party shall execute and deliver,
and have recorded, any and all agreements, instruments, documents, and papers as
the Administrative Agent may request to evidence the Administrative Agent’s
security interest in any Copyright, Patent or Trademark and the goodwill and
general intangibles of such Loan Party relating thereto or represented thereby.
Such Intellectual Property shall automatically become part of the Collateral.
          (viii) Such Loan Party shall take all reasonable actions necessary or
requested by the Administrative Agent, including in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office,
the Canadian Intellectual Property Office, or any similar office or agency, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of any Copyright, Trademark or Patent that is
Material Intellectual Property, including filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition and
interference and cancellation proceedings.
          (ix) In the event that any Material Intellectual Property is infringed
upon or misappropriated or diluted by a third party or a Loan Party reasonably
believes that another Person may be infringing upon, misappropriating or
diluting any Material Intellectual Property, such Loan Party shall notify the
Administrative Agent promptly after such Loan Party learns thereof. Such Loan
Party shall take appropriate action in response to such infringement,
misappropriation or dilution, including promptly bringing suit for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions
may be appropriate in its reasonable judgment under the circumstances to protect
such Material Intellectual Property.

109



--------------------------------------------------------------------------------



 



          (j) Commercial Tort Claims. The only Commercial Tort Claims of any
Loan Party existing on the date hereof (regardless of whether the amount,
defendant or other material facts can be determined) are those listed on
Schedule 11.1, which sets forth such information separately for each Loan Party.
Such Loan Party agrees that, if it shall acquire any interest in any Commercial
Tort Claim (whether from another Person or because such Commercial Tort Claim
shall have come into existence), (i) such Loan Party shall, promptly following
such acquisition, deliver to the Administrative Agent, in each case in form and
substance reasonably satisfactory to the Administrative Agent (at the direction
of the Requisite Lenders), a notice of the existence and nature of such
Commercial Tort Claim and deliver a supplement to Schedule 11.1 containing a
specific description of such Commercial Tort Claim, (ii) the provision of
Section 11.1 shall apply to such Commercial Tort Claim and (iii) such Loan Party
shall execute and deliver to the Administrative Agent, in each case in form and
substance reasonably satisfactory to the Administrative Agent (at the direction
of the Requisite Lenders), any certificate, agreement and other document, and
take all other action, deemed by the Administrative Agent to be reasonably
necessary or appropriate for the Administrative Agent to obtain, on behalf of
the Secured Parties, a first-priority, perfected security interest in all such
Commercial Tort Claims. Any supplement to Schedule 11.1 delivered pursuant to
this Section 11.4(j) shall, after the receipt thereof by the Administrative
Agent, become part of Schedule 11.1 for all purposes hereunder other than in
respect of representations and warranties made prior to the date of such
receipt.
     Section 11.5 Performance by Agent of the Loan Parties’ Obligations. If any
Loan Party fails to perform or comply with any of its agreements contained
herein and the Administrative Agent, as provided for by the terms of this
Agreement, shall itself perform or comply, or otherwise cause performance or
compliance, with such agreement (without any obligation on the Administrative
Agent to so perform), the expenses of the Administrative Agent incurred in
connection with such performance or compliance, together with interest thereon
at the rate then in effect in respect of the Loan, shall be payable by such Loan
Party to the Administrative Agent on demand and shall constitute Obligations
secured by the Collateral. Performance of such Loan Party’s obligations as
permitted under this Section 11.5 shall in no way constitute a violation of the
automatic stay provided by section 362 of the Bankruptcy Code or a violation of
the CCAA stay of proceedings, and each Loan Party hereby waives applicability
thereof. Moreover, neither the Administrative Agent nor the Lenders shall be
responsible for the payment of any costs incurred in connection with preserving
or disposing of Collateral pursuant to section 506(c) of the Bankruptcy Code or
otherwise, and the Collateral may not be charged for the incurrence of any such
cost.
     Section 11.6 Limitation on Agent’s Duty in Respect of Collateral. Neither
the Administrative Agent nor any Lender shall have any duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of it or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto, except that the
Administrative Agent shall, with respect to the Collateral in its possession or
under its control, deal with such Collateral in the same manner as the
Administrative Agent deals with similar property for its own account. Upon
request of the Borrower, the Administrative Agent shall account for any moneys
received by it in respect of any foreclosure on or disposition of the Collateral
of any Loan Party.

110



--------------------------------------------------------------------------------



 



     Section 11.7 Remedies, Rights Upon Default.
          (a) If any Event of Default shall occur and be continuing, and subject
only to any required notice provided in the Orders and Section 9.2, the
Administrative Agent may exercise in addition to all other rights and remedies
granted to it in this Agreement, the Orders and in any other Loan Document, all
rights and remedies of a secured party under the UCC or PPSA, as applicable.
Without limiting the generality of the foregoing, each Loan Party expressly
agrees that in any such event the Administrative Agent, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice required by the Interim Order, Recognition Orders, Final Order or Final
Recognition Order or the notice specified below of time and place of public or
private sale) to or upon such Loan Party or any other Person (all and each of
which demands, advertisements and/or notices (except any notice required by the
Orders) are hereby expressly waived to the maximum extent permitted by the UCC,
the PPSA and other applicable law), may:
          (i) forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
an option or options to purchase, or sell or otherwise dispose of and deliver
said Collateral (or contract to do so), or any part thereof, in one or more
parcels at public or private sale or sales, at any exchange or broker’s board or
at any of the Administrative Agent’s offices or elsewhere at such prices at it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. The Administrative Agent shall have the right upon any such
public sale or sales to purchase the whole or any part of said Collateral so
sold, free of any right or equity of redemption, which equity of redemption each
Loan Party hereby releases. Each Loan Party further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Loan Party’s premises or elsewhere. The
Administrative Agent shall apply the proceeds of any such collection, recovery,
receipt, appropriation, realization or sale (net of all expenses incurred by the
Administrative Agent in connection therewith, including, without limitation,
attorney’s fees and expenses), to the Obligations in any order deemed
appropriate by the Administrative Agent, such Loan Party remaining liable for
any deficiency remaining unpaid after such application, and only after so paying
over such net proceeds and after the payment by the Administrative Agent of any
other amount required by any provision of law, including, without limitation,
the UCC or the PPSA, shall the Administrative Agent account for and pay over the
surplus, if any, to such Loan Party. To the maximum extent permitted by
applicable law, each Loan Party waives all claims, damages, and demands against
the Administrative Agent and the Lenders arising out of the repossession,
retention or sale of the Collateral except such as arise out of the gross
negligence or willful misconduct of the Administrative Agent. Each Loan Party
agrees that the Administrative Agent need not give more than five (5) days’
notice to the Borrower (which notification shall be deemed given when mailed or
delivered on an overnight basis, postage prepaid, addressed to the Borrower at
its address referred to in Section 13.8) of the time and place of any public
sale of Collateral or of the time after which a private sale may take place and
that such notice is reasonable notification of such matters. The Administrative
Agent and its agents shall have the right to enter upon any real property owned
or leased by any Loan Party to exercise any of its rights or remedies

111



--------------------------------------------------------------------------------



 



under this Agreement. The Administrative Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and any such sale may,
without further notice, be made at the time and place to which it was adjourned.
Each Loan Party shall remain liable for any deficiency if the proceeds of any
sale or disposition of the Collateral are insufficient to pay its Obligations
and all other amounts to which the Administrative Agent is entitled, the Loan
Parties also being liable for the fees and expenses of any attorneys employed by
the Administrative Agent to collect such deficiency;
          (ii) with respect to the Canadian Debtors, by instrument in writing
appoint any Person to be a receiver (which term shall include a receiver and
manager) of the Collateral, or of any part thereof, and may remove any receiver
so appointed and appoint another in its stead; and any such receiver so
appointed shall have power:

  (A)   to take possession of the Collateral or any part thereof;     (B)   to
carry on all or any part of the business of the Canadian Debtor relating to the
Collateral;     (C)   to borrow money on the security of the Collateral for the
purpose of the maintenance, preservation or protection of the Collateral or for
carrying on all or any part of the business of the Canadian Debtor relating to
the Collateral;     (D)   to sell, lease or otherwise dispose of the whole or
any part of the Collateral at public auction, by public tender or by private
sale, either for cash or upon credit, at such time and upon such terms and
conditions as the receiver shall determine;     (E)   to exercise any of the
other rights to which the Administrative Agent is entitled as holder of the
Collateral;     (F)   lease or concur in leasing any portion of the Collateral
on such terms and conditions as it considers advisable and enter into and
execute leases, accept surrenders and terminate leases; and     (G)   insure,
manage, operate, repair, alter, or complete the construction of any building or
buildings or other erections or improvements on the Collateral;

it being understood and agreed that none of the Administrative Agent or any
other Secured Party shall be in any way responsible for any misconduct or
negligence of any such receiver; and
          (iii) with respect to any Canadian Debtor, take proceedings in any
court of competent jurisdiction for the appointment of a receiver, for the sale
of the Collateral or any part thereof or for foreclosure, and to take any other
action, suit, remedy or

112



--------------------------------------------------------------------------------



 



proceeding authorized or permitted hereunder or by law or by equity in order to
enforce the security constituted by this Agreement.
          (b) (i) The Administrative Agent may fix the reasonable remuneration
of the receiver who shall be entitled to deduct the same out of the revenue or
the sale proceeds of the Collateral.
          (ii) Every receiver shall be deemed the agent or attorney of the
applicable Canadian Debtor and in no event, the agent of the Administrative
Agent or the other Secured Parties and the Administrative Agent and the other
Secured Parties shall not be in any way responsible for the acts or omissions of
any such receiver. The appointment of any receiver shall not result in or create
any liability or obligation on the part of the Administrative Agent to the
receiver or to any Loan Party or to any other Person and no appointment or
removal of a receiver and no actions of a receiver shall constitute the
Administrative Agent a mortgagee in possession or responsible as such;
          (iii) No receiver shall be liable to any Loan Party to account for
monies other than monies actually received by the receiver in respect of the
Collateral, or any part thereof, and out of such monies so received every such
receiver shall, in the following order, first pay;

  (A)   the receiver’s reasonable remuneration as aforesaid;     (B)   all costs
and expenses of every nature and kind incurred by the receiver in connection
with the exercise of its powers and authority hereby conferred;     (C)   to the
Administrative Agent all interest, principal and other monies due hereunder or
in respect of the Obligations to be paid in such order as the Administrative
Agent in its discretion shall determine; and     (D)   thereafter, every such
receiver shall be accountable to the applicable Loan Party for any surplus.

The reasonable remuneration and expenses of the receiver shall be paid by the
applicable Canadian Debtor on demand and shall be a charge on the Collateral and
shall bear interest from the date of demand at the rate of interest per annum
equal to the highest rate of interest applicable to any other Obligations.
          (iv) The rights and powers conferred herein in respect of the receiver
are supplemental to and not in substitution of any other rights and powers which
the Administrative Agent may have.
          (c) Each Loan Party hereby waives presentment, demand, protest or any
notice (to the maximum extent permitted by applicable law) of any kind in
connection with this Agreement or any Collateral.

113



--------------------------------------------------------------------------------



 



          (d) Pledged Collateral.
          (i) During the continuance of an Event of Default, if the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Loan Party or Loan Parties, (i) the Administrative Agent shall have
the right to receive any and all cash dividends, payments or other Proceeds paid
in respect of the Pledged Collateral and make application thereof to the
Obligations in the order set forth herein, and (ii) the Administrative Agent or
its nominee may exercise (A) all voting, consent, corporate and other rights
pertaining to the Pledged Collateral at any meeting of shareholders, partners or
members, as the case may be, of the relevant issuer or issuers of Pledged
Collateral or otherwise and (B) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to the
Pledged Collateral as if it were the absolute owner thereof (including the right
to exchange at its discretion any and all of the Pledged Collateral upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate structure of any issuer of Pledged Collateral, the right
to deposit and deliver any and all of the Pledged Collateral with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Loan Party to exercise any such right, privilege
or option and shall not be responsible for any failure to do so or delay in so
doing.
          (ii) In order to permit the Administrative Agent to exercise the
voting and other consensual rights which it may be entitled to exercise pursuant
hereto and to receive all dividends and other distributions which it may be
entitled to receive hereunder, (i) each Loan Party shall promptly execute and
deliver (or cause to be executed and delivered) to the Administrative Agent all
such proxies, dividend payment orders and other instruments as the
Administrative Agent may from time to time reasonably request and (ii) without
limiting the effect of clause (i) above, such Loan Party hereby grants to the
Administrative Agent an irrevocable proxy to vote all or any part of the Pledged
Collateral and to exercise all other rights, powers, privileges and remedies to
which a holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
Person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Obligations.
          (iii) Each Loan Party hereby expressly authorizes and instructs each
issuer of any Pledged Collateral pledged hereunder by such Loan Party to
(i) comply with any instruction received by it from the Administrative Agent in
writing that (A) states that an Event of Default has occurred and is continuing
and (B) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Loan Party, and each Loan Party agrees
that such issuer shall be fully

114



--------------------------------------------------------------------------------



 



protected in so complying and (ii) during the continuance of an Event of
Default, unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Collateral directly to the Administrative
Agent.
     Section 11.8 The Administrative Agent’s Appointment as Attorney-in-Fact.
          (a) Each Loan Party hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its and its Subsidiaries true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Loan Party
and in the name of such Loan Party, or in its own name, from time to time in the
Administrative Agent’s discretion, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute and
deliver any and all documents and instruments which may be necessary and
desirable to accomplish the purposes of this Agreement and the transactions
contemplated hereby, and, without limiting the generality of the foregoing,
hereby give the Administrative Agent the power and right, on behalf of such Loan
Party, without notice to or assent by such Loan Party to do the following:
          (i) to ask, demand, collect, receive and give a quittances and
receipts for any and all moneys due and to become due under any Collateral and,
in the name of such Loan Party, its own name or otherwise, to take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
Instruments for the payment of moneys due under any Collateral and to file any
claim or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any Collateral whenever payable and
to file any claim or to take any other action or proceeding in any court of law
or equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due under any Collateral whenever
payable;
          (ii) to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral, to effect
any repairs or any insurance called for by the terms of this Agreement and to
pay all or any part of the premiums therefor and the costs thereof; and
          (iii) (A) to direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due, and to become due
thereunder, directly to the Administrative Agent or as the Administrative Agent
shall direct; (B) to receive payment of and receipt for any and all moneys,
claims and other amounts due, and to become due at any time, in respect of or
arising out of any Collateral; (C) to sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications and notices in connection with accounts and
other documents constituting or relating to the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (E) to defend any suit,
action or proceeding brought against any Loan Party with respect to any
Collateral of such Loan Party; (F) to settle, compromise or adjust any suit,
action or proceeding described above and, in connection therewith, to

115



--------------------------------------------------------------------------------



 



give such discharges or releases as the Administrative Agent may deem
appropriate; (G) to license or, to the extent permitted by an applicable
license, sublicense, whether general, special or otherwise, and whether on an
exclusive or non-exclusive basis, any Intellectual Property, throughout the
world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; (H) to take any
reasonable action including in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office, the Canadian
Intellectual Property Office, or any similar office or agency, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of any Copyright, Trademark or Patent; and
(I) generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and to
do, at the Administrative Agent’s option and such Loan Party’s expense, at any
time, or from time to time, all acts and things which the Administrative Agent
reasonably deems necessary to protect, preserve or realize upon the Collateral
and the Administrative Agent’s Lien therein, in order to effect the intent of
this Agreement, all as fully and effectively as such Loan Party might do.
          (b) The Administrative Agent agrees that it shall forbear from
exercising the power of attorney or any rights granted to the Administrative
Agent pursuant to this Section 11.8, except upon the occurrence or during the
continuation of an Event of Default. The Loan Parties hereby ratify, to the
extent permitted by law, all that said attorneys shall lawfully do or cause to
be done by virtue hereof. Exercise by the Administrative Agent of the powers
granted hereunder is not a violation of the automatic stay provided by section
362 of the Bankruptcy Code or a violation of the CCAA stay of proceedings and
each Loan Party waives applicability thereof. The power of attorney granted
pursuant to this Section 11.8 is a power coupled with an interest and shall be
irrevocable until the Obligations are indefeasibly paid in full.
          (c) The powers conferred on the Administrative Agent hereunder are
solely to protect the Administrative Agent’s and the Lenders’ interests in the
Collateral and shall not impose any duty upon it to exercise any such powers.
The Administrative Agent shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers and neither it nor any of
its officers, directors, employees or agents shall be responsible to any Loan
Party for any act or failure to act, except for its own gross negligence or
willful misconduct.
          (d) Each Loan Party also authorizes the Administrative Agent, at any
time and from time to time upon the occurrence and during the continuation of
any Event of Default or as otherwise expressly permitted by this Agreement,
(i) to communicate in its own name or the name of its Subsidiaries with any
party to any Contract with regard to the assignment of the right, title and
interest of such Loan Party in and under the Contracts hereunder and other
matters relating thereto and (ii) to execute any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral.
          (e) All Obligations shall constitute, in accordance with section
364(c)(1) of the Bankruptcy Code and the DIP Charge, claims against each Loan
Party in its Case or the CCAA Proceedings, as applicable, which are
administrative expense claims having priority over

116



--------------------------------------------------------------------------------



 



any all administrative expenses, or claims of the kind specified in sections
503(b) or 507(b) of the Bankruptcy Code.
     Section 11.9 Modifications.
          (a) The Liens, lien priority, administrative priorities and other
rights and remedies granted to the Administrative Agent for the benefit of the
Lenders pursuant to this Agreement, the Interim Order, Recognition Orders, the
Final Order and/or the Final Recognition Order (specifically, including, but not
limited to, the existence, perfection and priority of the Liens provided herein
and therein and the administrative priority provided herein and therein) shall
not be modified, altered or impaired in any manner by any other financing or
extension of credit or incurrence of Indebtedness by any of the Loan Parties
(pursuant to section 364 of the Bankruptcy Code or otherwise), or by any
dismissal or conversion of the Case or the CCAA Proceedings, or by any other act
or omission whatsoever. Without limitation, notwithstanding any such order,
financing, extension, incurrence, dismissal, conversion, act or omission:
          (i) except for the Carve-Out or the Information Officer Charge, as
applicable, having priority over the Obligations, no costs or expenses of
administration which have been or may be incurred in the Case or the CCAA
Proceedings or any conversion of the same or in any other proceedings related
thereto, and no priority claims, are or will be prior to or on a parity with any
claim of the Administrative Agent or the Lenders against the Loan Parties in
respect of any Obligation;
          (ii) the Liens and security interests granted herein shall constitute
valid and perfected first priority Liens and security interests (subject only to
(A) the Carve-Out, (B) valid, perfected, enforceable and nonavoidable Liens of
record existing immediately prior to the Petition Date in respect of the
Prepetition Working Capital Facility First Lien Collateral and other prior liens
permitted under Section 4.18(b)(ii), (C) with respect to the Canadian Debtors’
assets in Canada, the Information Officer Charge and (D) Liens permitted under
Section 8.2(e)) in accordance with sections 364(c)(2) and (3) and 364(d)(1) of
the Bankruptcy Code, and shall be prior to all other Liens and security
interests, now existing or hereafter arising, in favor of any other creditor or
any other Person whatsoever; and
          (iii) the Liens and security interests granted hereunder shall
continue to be valid and perfected without the necessity that financing
statements be filed or that any other action be taken under applicable
non-bankruptcy law.
          (b) Notwithstanding any failure on the part of any Loan Party or the
Administrative Agent or the Lenders to perfect, maintain, protect or enforce the
Liens and security interests in the Collateral granted hereunder, the Interim
Order, the Recognition Orders, the Final Order and the Final Recognition Order
(when entered) shall automatically, and without further action by any Person,
perfect such Liens and security interests against the Collateral.

117



--------------------------------------------------------------------------------



 



ARTICLE XII
THE ADMINISTRATIVE AGENT
     Section 12.1 Authorization and Action.
          (a) Each Lender hereby appoints The Bank of New York Mellon as the
Administrative Agent hereunder and each Lender authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party and to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents or the Orders
and that under such Loan Documents the Administrative Agent is acting as agent
for the Lenders and the other Secured Parties.
          (b) As to any matters not expressly provided for by this Agreement and
the other Loan Documents (including enforcement or collection), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders, and such instructions shall be binding upon all Lenders;
provided, however, that the Administrative Agent shall not be required to take
any action which (i) the Administrative Agent in good faith believes exposes it
to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders with respect to such action
or (ii) is contrary to this Agreement or applicable law. The Administrative
Agent agrees to give to each Lender prompt notice of each notice given to it by
any Loan Party pursuant to the terms of this Agreement or the other Loan
Documents.
          (c) In performing its functions and duties hereunder and under the
other Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders and its duties are entirely administrative in nature. The Administrative
Agent does not assume and shall not be deemed to have assumed any obligation
other than as expressly set forth herein and in the other Loan Documents or any
other relationship as the Administrative Agent, fiduciary or trustee of or for
any Lender or holder of any other Obligation. The Administrative Agent may
perform any of its duties under any of the Loan Documents by or through its
agents, employees or delegees. The Administrative Agent may refrain from taking
any action if the Administrative Agent believes in good faith that it needs
instruction or clarification from the Lenders until it receives such instruction
or clarification.
     Section 12.2 Agent’s Reliance, Etc. Neither the Administrative Agent nor
any of its Affiliates or any of the respective directors, officers, agents,
employees or delegees of the Administrative Agent or any such Affiliate shall be
liable for any action taken or omitted to be taken by it, him, her or them under
or in connection with this Agreement or the other Loan Documents, except for
its, his, her or their own gross negligence or willful misconduct. Without
limiting the foregoing, the Administrative Agent (a) may treat the payee of any
Note as its holder until such Note has been assigned in accordance with
Section 13.2; (b) may rely on the Register

118



--------------------------------------------------------------------------------



 



to the extent set forth in Section 13.2(c); (c) may consult with legal counsel
(including counsel to the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (d) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made by or on behalf of the Borrower
or any of its Subsidiaries in or in connection with this Agreement or any of the
other Loan Documents; (e) shall not have any duty to ascertain or to inquire
either as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any of the other Loan Documents or the financial
condition of any Loan Party, or the existence or possible existence of any
Default or Event of Default; (f) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any of the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; and (g) shall incur
no liability under or in respect of this Agreement or any of the other Loan
Documents by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telecopy or electronic mail) or any telephone message
believed by it to be genuine and signed or sent by the proper party or parties.
     Section 12.3 The Administrative Agent Individually. The Bank of New York
Mellon and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with any Loan Party as if
it were not acting as the Administrative Agent.
     Section 12.4 Lender Credit Decision. Each Lender acknowledges that it
shall, independently and without reliance upon the Administrative Agent or any
other Lender conduct its own independent investigation of the financial
condition and affairs of the Borrower and each other Loan Party in connection
with the making and continuance of the Loans. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and other Loan Documents.
     Section 12.5 Indemnification. Each Lender agrees to indemnify the
Administrative Agent and each of its Affiliates, and each of their respective
directors, officers, employees, agents, delegees and advisors (to the extent not
reimbursed by the Borrower), from and against such Lender’s aggregate Ratable
Portion of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements (including fees and
disbursements of legal counsel) of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against, the Administrative Agent or any of
its Affiliates, directors, officers, employees, agents and advisors in any way
relating to or arising out of this Agreement, the Orders or the other Loan
Documents or any action taken or omitted by the Administrative Agent under this
Agreement, the Orders or the other Loan Documents; provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s or such Affiliate’s gross negligence
or willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including fees and disbursements of

119



--------------------------------------------------------------------------------



 



legal counsel) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of or
legal advice in respect of its rights or responsibilities under, this Agreement,
the Orders or the other Loan Documents, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower or another Loan Party.
     Section 12.6 Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Requisite Lenders, and shall have
accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, selected from among the Lenders. If no such successor
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the Administrative
Agent shall notify the Borrower and the Lenders that no Lender has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that, in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(ii) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Requisite Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent and the retiring or removed
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Loan Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Loan Documents, and (ii) take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Loan Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. Such appointment by the Administrative Agent shall be subject to the
prior written approval of the Borrower (which approval may not be unreasonably
withheld, delayed or conditioned and shall not be required upon the occurrence
and during the continuance of an Event of Default). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

120



--------------------------------------------------------------------------------



 



After such resignation, the retiring Administrative Agent shall continue to have
the benefit of this Article XII as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement, the Orders and the
other Loan Documents.
ARTICLE XIII
MISCELLANEOUS
     Section 13.1 Amendments, Waivers, Etc.
          (a) No amendment or waiver of any provision of this Agreement, the
Orders or any other Loan Document nor consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Requisite Lenders (or the Administrative Agent, with the
written consent of the Requisite Lenders), and then any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by each Lender, do any of the following:
          (i) waive any of the conditions specified in Section 3.1, 3.2 or 3.3
except with respect to a condition based upon another provision hereof, the
waiver of which requires only the concurrence of the Requisite Lenders;
          (ii) increase the Commitments of the Lenders or subject the Lenders to
any additional obligations;
          (iii) extend the scheduled final maturity of any Loan, or waive,
reduce or postpone any scheduled date fixed for the payment or reduction of
principal (it being understood that Section 2.9 does not provide for scheduled
dates fixed for payment) or of the Commitments;
          (iv) reduce the principal amount of any Loan (other than by the
payment or prepayment thereof);
          (v) reduce the rate of interest on any Loan or any fee payable
hereunder;
          (vi) postpone any scheduled date fixed for payment of such interest or
fees;
          (vii) change the Ratable Portion of any Lender, or change the
aggregate Ratable Portions of the Lenders which shall be required for the
Lenders or any of them to take any action hereunder;
          (viii) release all or substantially all of the Collateral except as
provided in Section 11.7(a) or release any Subsidiary Guarantor from its
obligations under the Guaranty except in connection with any sale or other
disposition permitted by this Agreement (or permitted pursuant to a waiver or
consent of a transaction otherwise prohibited by this Agreement); or

121



--------------------------------------------------------------------------------



 



          (ix) amend Section 11.7(a) or this Section 13.1 or the definition of
the terms “Requisite Lenders” or “Ratable Portion”;
and provided, further, (A) that any modification of the application of payments
to the Loans pursuant to Section 2.9 or the reduction of the Commitments
pursuant to Section 2.5(c) shall require the consent of the Requisite Lenders
and the Administrative Agent in the case of Section 2.9 and (B) that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement, the Orders or the other Loan Documents.
          (b) The Administrative Agent may, but shall have no obligation to,
with the written concurrence of any Lender, execute amendments, modifications,
waivers or consents on behalf of that Lender. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.
     Section 13.2 Assignments and Participations.
          (a) Each Lender may sell, transfer, negotiate or assign to one or more
Eligible Assignees all or a portion of its rights and obligations hereunder
(including all of its rights and obligations with respect to the Loans);
provided, however, that (i) if any such assignment shall be of the assigning
Lender’s aggregate outstanding principal amount of Loans and Commitment, such
assignment shall cover the same percentage of such Lender’s aggregate
outstanding principal amount of Loans and Commitment, (ii) the aggregate amount
being assigned pursuant to each such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
(if less than the assigning Lender’s entire interest) be less than $5,000,000
(which may be aggregated among Affiliates of a Lender) or an integral multiple
of $1,000,000 in excess thereof, except, in either case, (A) with the consent of
the Borrower and the Requisite Lenders or (B) if such assignment is being made
to a Lender or an Affiliate or Approved Fund of such Lender, and (iii) if such
Eligible Assignee is not, prior to the date of such assignment, a Lender or an
Affiliate or Approved Fund of a Lender, such assignment shall be subject to the
prior consent of each Lender and the Borrower (which consent shall not be
unreasonably withheld, delayed or conditioned); provided, however, that,
notwithstanding any other provision of this Section 13.2, the consent of the
Borrower shall not be required for any assignment that occurs after any Event of
Default shall have occurred.
          (b) The parties to each assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording, an Assignment and
Acceptance, together with any Note (if the assigning Lender’s Loans are
evidenced by a Note) subject to such assignment. Upon such execution, delivery,
acceptance and recording and the receipt by the Administrative Agent from the
assignee of an assignment fee in the amount of $3,500 from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment and Acceptance, have the rights and obligations of a
Lender, and (ii) the assignor thereunder shall, to the extent

122



--------------------------------------------------------------------------------



 



that rights and obligations under this Agreement have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights (except those
which survive the payment in full of the Obligations) and be released from its
obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto).
          (c) The Administrative Agent shall maintain at its address referred to
in Section 13.8 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recording of the names and addresses of
the Lenders and the Commitments of and principal amount of the Loans owing to
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Loan Parties, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower, the
Administrative Agent or any Lender at any reasonable time and from time to time
upon reasonable prior notice.
          (d) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower. Within five (5) Business Days
after its receipt of such notice, the Borrower, at its own expense, shall, if
requested by such assignee, execute and deliver to the Administrative Agent, new
Notes to the order of such assignee in an amount equal to the Commitments
assumed by it pursuant to such Assignment and Acceptance and, if the assigning
Lender has surrendered any Note for exchange in connection with the assignment
and has retained Commitments hereunder, new Notes to the order of the assigning
Lender in an amount equal to the Commitments retained by it hereunder. Such new
Notes shall be dated the same date as the surrendered Notes and be in
substantially the form of Exhibit I hereto, as applicable.
          (e) In addition to the other assignment rights provided in this
Section 13.2, each Lender may assign, as collateral or otherwise, any of its
rights under this Agreement (including rights to payments of principal or
interest on the Loans) to (i) any Federal Reserve Bank pursuant to Regulation A
of the Federal Reserve Board without notice to or consent of the Borrower or the
Administrative Agent and (ii) any trustee for the benefit of the holders of such
Lender’s Securities; provided, however, that no such assignment shall release
the assigning Lender from any of its obligations hereunder.
          (f) Each Lender may sell participations to one or more Persons in or
to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Loans). The terms
of such participation shall not, in any event, require the participant’s consent
to any amendments, waivers or other modifications of any provision of any Loan
Documents, the consent to any departure by any Loan Party therefrom, or to the
exercising or refraining from exercising any powers or rights which such Lender
may have under or in respect of the Loan Documents (including the right to
enforce the obligations of the Loan Parties), except if any such amendment,
waiver or other modification or consent would require the consent of each Lender
in accordance with Section 13.1(a) hereof. In the event of the

123



--------------------------------------------------------------------------------



 



sale of any participation by any Lender, (A) such Lender’s obligations under the
Loan Documents shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties for the performance of such obligations,
(C) such Lender shall remain the holder of such Obligations for all purposes of
this Agreement, and (D) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
participant shall be entitled to the benefits of Sections 2.14(c), 2.14(d),
2.14(e), 2.15 and 2.16 as if it were a Lender; provided, however, that anything
herein to the contrary notwithstanding, the Borrower shall not, at any time, be
obligated to pay to any participant of any interest of any Lender, under
Section 2.14(c), 2.14(d), 2.14(e), 2.15 or 2.16, any sum in excess of the sum
which the Borrower would have been obligated to pay to such Lender in respect of
such interest had such participation not been sold.
     Section 13.3 Costs and Expenses.
          (a) The Borrower and each Subsidiary Guarantor shall jointly and
severally upon demand pay to the Administrative Agent and the Lenders or
reimburse the Administrative Agent and the Lenders for, all reasonable internal
and external audit, legal, appraisal, valuation, filing, document duplication
and reproduction and investigation expenses and for all other reasonable
out-of-pocket costs and expenses of every type and nature (including, without
limitation, all reasonable, out-of-pocket fees, expenses and disbursements of
the Administrative Agent’s and the Lenders’ counsel (which shall not be more
than one firm for so long as no Default has occurred), and other local legal
counsel, auditors, accountants, appraisers, printers, insurance and
environmental advisers, and other consultants and agents of the Lenders or their
counsel) incurred by each of them in connection with (i) the Administrative
Agent’s and the Lender’s audit and investigation of the Borrower and its
Subsidiaries in connection with the preparation, negotiation and execution of
the Loan Documents and the Orders and the Administrative Agent’s and the
Lender’s periodic audits of the Borrower and its Subsidiaries, as the case may
be; (ii) the preparation, negotiation, execution, delivery and interpretation of
this Agreement (including, without limitation, the satisfaction or attempted
satisfaction of any of the conditions set forth in Article III), the Loan
Documents, the Orders and any proposal letter or commitment letter issued in
connection therewith and the making of the Loans hereunder (including, without
limitation, all due diligence, distribution, bank meetings, transportation,
computer, duplication, messenger and related costs and expenses); (iii) the
creation, perfection or protection of the Liens under the Loan Documents and the
Orders (including, without limitation, any search, filing, registration and
recording fees, documentary stamps, intangible taxes or any other type of taxes
or fees that are payable as a result of the execution and recording of any Order
or Loan Document and reasonable fees and expenses for local counsel in various
jurisdictions); (iv) the ongoing administration of this Agreement and the Loans,
including consultation with attorneys in connection therewith and with respect
to the Administrative Agent’s rights and responsibilities hereunder and under
the other Loan Documents and the Orders; (v) the protection, collection or
enforcement of any of the Obligations or the enforcement of any of the Loan
Documents and the Orders; (vi) the commencement, defense or intervention in any
court proceeding relating in any way to the Obligations, any Loan Party, any of
the Borrower’s Subsidiaries, this Agreement or any of the other Loan Documents
and the Orders; (vii) the response to, and preparation for, any subpoena or
request for document production with which the Administrative Agent is served or
deposition or other proceeding in

124



--------------------------------------------------------------------------------



 



which the Administrative Agent or any Lender is called to testify, in each case,
relating in any way to the Obligations, any Loan Party, any of the Borrowers’
Subsidiaries, this Agreement, the Orders or any of the other Loan Documents; and
(viii) any amendments, consents, waivers, assignments, restatements, or
supplements to any of the Loan Documents and the Orders and the preparation,
negotiation, and execution of the same.
          (b) The Borrower further agrees to pay or reimburse the Administrative
Agent and each of the Lenders upon demand for all out-of-pocket costs and
expenses, including, without limitation, reasonable attorneys’ fees (including
allocated costs of internal counsel and costs of settlement), incurred by the
Administrative Agent and such Lenders (i) in enforcing any Loan Document or the
Orders or Obligation or any security therefor or exercising or enforcing any
other right or remedy available by reason of an Event of Default; (ii) in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or in any insolvency or
bankruptcy proceeding; (iii) in commencing, defending or intervening in any
litigation or in filing a petition, complaint, answer, motion or other pleadings
in any legal proceeding relating to the Obligations, any Loan Party, any of the
Borrowers’ Subsidiaries and related to or arising out of the transactions
contemplated hereby or by any of the other Loan Documents or the Orders; and
(iv) in taking any other action in or with respect to any suit or proceeding
(bankruptcy or otherwise) described in clauses (i) through (iii) above.
     Section 13.4 Indemnities.
          (a) The Borrower and each Subsidiary Guarantor shall jointly and
severally indemnify and hold harmless the Administrative Agent, each Lender and
each of their respective Affiliates, and each of the directors, officers,
employees, controlling persons, agents, representative, attorneys, consultants
and advisors of or to any of the foregoing (including those retained in
connection with the satisfaction or attempted satisfaction of any of the
conditions set forth in Article III) (each such Person being an “Indemnified
Party”) from and against any and all claims, damages, liabilities, obligations,
losses, penalties, actions, judgments, suits, costs, disbursements and expenses
of any kind or nature (including fees and disbursements of counsel to any such
Indemnified Party), which may be imposed on, incurred by or asserted or awarded
against any such Indemnified Party, in each case in connection with, relating to
or arising out of any investigation, litigation or proceeding or the preparation
of any defense with respect thereto, whether or not any such Indemnified Party
is a party thereto whether or not such investigation, litigation or proceeding
is brought by the Borrower or any of its Subsidiaries, or any of their
respective shareholders or creditors, whether or not the transactions
contemplated herein or in any other Loan Document are consummated, whether
direct, indirect, or consequential and whether based on any federal, state or
local law or other statutory regulation, securities or commercial law or
regulation, or under common law or in equity, or on contract, tort or otherwise,
in any manner relating to or arising out of this Agreement, any other Loan
Document, the Orders, any Obligation, any Disclosure Document, or any act, event
or transaction related or attendant to any thereof, or the use or intended use
of the proceeds of the Loans or in connection with any investigation of any
potential matter covered hereby (collectively, the “Indemnified Matters”);
provided, however, that the Borrower shall not have any obligation under this
Section 13.4 to an Indemnified Party with respect to any Indemnified Matter
solely resulting from the gross negligence or willful misconduct of that
Indemnified Party, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order. Without limiting the

125



--------------------------------------------------------------------------------



 



foregoing, Indemnified Matters include (i) all Environmental Liabilities and
Costs arising from or connected with the past, present or future operations of
the Borrower or any of its Subsidiaries involving any property subject to a Loan
Document or the Orders, or damage to real or personal property or natural
resources or harm or injury alleged to have resulted from any Release of
Contaminants on, upon or into such property or any contiguous real estate;
(ii) any costs or liabilities incurred in connection with any Remedial Action
concerning the Borrower or any of its Subsidiaries; (iii) any costs or
liabilities incurred in connection with any Environmental Lien; (iv) any costs
or liabilities incurred in connection with any other matter under any
Environmental Law, including CERCLA and applicable state property transfer laws,
whether, with respect to any of such matters, such Indemnified Party is a
mortgagee pursuant to any leasehold mortgage, a mortgagee in possession, the
successor in interest to the Borrower or any of its Subsidiaries, or the owner,
lessee or operator of any property of the Borrower or any of its Subsidiaries by
virtue of foreclosure, except, with respect to those matters referred to in
clauses (i), (ii), (iii) and (iv) above, to the extent incurred following
(A) foreclosure by the Administrative Agent or any Lender, or the Administrative
Agent or any Lender having become the successor in interest to the Borrower or
any of its Subsidiaries, and (B) attributable solely to acts of the
Administrative Agent or such Lender or any agent on behalf of the Administrative
Agent or such Lender.
          (b) The Borrower and each Subsidiary Guarantor shall jointly and
severally indemnify the Administrative Agent and the Lenders for, and hold the
Administrative Agent and the Lenders harmless from and against, any and all
claims for brokerage commissions, fees and other compensation made against the
Administrative Agent and the Lenders for any broker, finder or consultant with
respect to any agreement, arrangement or understanding made by or on behalf of
any Loan Party or any of its Subsidiaries in connection with the transactions
contemplated by this Agreement.
          (c) The Administrative Agent and each Lender agree that in the event
that any such investigation, litigation or proceeding set forth in subparagraph
(b) above is asserted or threatened in writing or instituted against it or any
other Indemnified Party, or any Remedial Action, is requested of it or any of
its officers, directors, Administrative Agents and employees, for which any
Indemnified Party may desire indemnity or defense hereunder, such Indemnified
Party shall promptly notify the Borrower in writing.
          (d) The Borrower, at the request of any Indemnified Party, shall have
the obligation to defend against such investigation, litigation or proceeding or
requested Remedial Action against or with respect to any Indemnified Party and
the Borrower, in any event, may participate in the defense thereof with legal
counsel of the Borrower’s choice. In the event that such Indemnified Party
requests the Borrower to defend against such investigation, litigation or
proceeding or requested Remedial Action, the Borrower shall promptly do so and
such Indemnified Party shall have the right to have legal counsel of its choice
participate in such defense. No action taken by legal counsel chosen by such
Indemnified Party in defending against any such investigation, litigation or
proceeding or requested Remedial Action, shall vitiate or in any way impair the
Borrower’s obligation and duty hereunder to indemnify and hold harmless such
Indemnified Party.
          (e) The Borrower and each Subsidiary Guarantor agrees that any
indemnification or other protection provided to any Indemnified Party pursuant
to this

126



--------------------------------------------------------------------------------



 



Agreement (including pursuant to this Section 13.4), the Orders or any other
Loan Document shall (i) survive payment in full of the Obligations and
(ii) inure to the benefit of any Person who was at any time an Indemnified Party
under this Agreement, the Orders or any other Loan Document, regardless of
whether such Indemnified Party is a party to this Agreement.
     Section 13.5 Limitation of Liability. The Borrower and each Subsidiary
Guarantor agrees that no Indemnified Party shall have any liability (whether
direct or indirect, in contract, tort or otherwise) to any Loan Party or any of
their respective Subsidiaries or any of their respective equity holders or
creditors for or in connection with the transactions contemplated hereby and in
the other Loan Documents and the Orders, except to the extent such liability is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted solely from such Indemnified Party’s gross negligence or willful
misconduct. In no event, however, shall any Indemnified Party be liable on any
theory of liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business, or anticipated
savings) and the Borrower and each Loan Party hereby waive, release and agree
(for themselves and on behalf of their respective Subsidiaries) not to sue upon
any such claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor. No Indemnified Party shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
     Section 13.6 Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, each Lender and each Affiliate of a Lender
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or its Affiliates to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
Obligations now or hereafter existing whether or not such Lender shall have made
any demand under this Agreement or any other Loan Document and although such
Obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such set-off and application made by such Lender or its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender under this
Section 13.6 are in addition to the other rights and remedies (including other
rights of set-off) which such Lender may have.
     Section 13.7 Sharing of Payments, Etc.
          (a) If any Lender shall receive any payment (whether voluntary,
involuntary, through the exercise of any right of set-off or otherwise) of the
Loans owing to it, any interest thereon, fees in respect thereof or amounts due
pursuant to Section 13.3 or 13.4 (other than payments pursuant to Section 2.14,
2.15 or 2.16) in excess of its Ratable Portion of all payments of such
Obligations obtained by all the Lenders, such Lender (a “Purchasing Lender”)
shall forthwith purchase from the other Lenders (each, a “Selling Lender”) such
participations in their Loans or other Obligations as shall be necessary to
cause such Purchasing Lender to share the excess payment ratably with each of
them.

127



--------------------------------------------------------------------------------



 



          (b) If all or any portion of any payment received by a Purchasing
Lender is thereafter recovered from such Purchasing Lender, such purchase from
each Selling Lender shall be rescinded and such Selling Lender shall repay to
the Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment to
(ii) the total amount so recovered from the Purchasing Lender) of any interest
or other amount paid or payable by the Purchasing Lender in respect of the total
amount so recovered.
          (c) The Borrower agrees that any Purchasing Lender so purchasing a
participation from a Selling Lender pursuant to this Section 13.7 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.
     Section 13.8 Notices, Etc. All notices, demands, requests and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record, and addressed
to the party to be notified as follows:
(a) if to the Borrower:
Pliant Corporation
1475 Woodfield Road, Suite 700
Schaumburg, IL 60173
Attention: Stephen Auburn
Telecopy No.: (847) 969-3338
Email: steve.auburn@pliantcorp.com
with a copy to:
Sidley Austin LLP
One South Dearborn Street
Chicago, IL 60603
Attention: Larry Nyhan
Telecopy No.: (312) 853-7036
          (b) if to any Lender, at its address specified opposite its name on
Schedule II or on the signature page of any applicable Assignment and
Acceptance; and
(c) if to the Administrative Agent:
The Bank of New York Mellon
600 East Las Colinas Blvd., Suite 1300
Irving, Texas 75039
Attention: Melinda Valentine
Telecopy No.: (972) 401-8520

128



--------------------------------------------------------------------------------



 



with a copy to:
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, NY 10038
Attention: Scott Welkis
Telecopy No: (212) 806-2582
or at such other address as shall be notified in writing (i) in the case of the
Borrower and the Administrative Agent, to the other parties and (ii) in the case
of all other parties, to the Borrower and the Administrative Agent. All such
notices and communications shall be effective upon personal delivery (if
delivered by hand, including any overnight courier service), when deposited in
the mails (if sent by mail), or when properly transmitted (if sent by a
telecommunications device); provided, however, that notices and communications
to the Administrative Agent pursuant to Article II or X shall not be effective
until received by the Administrative Agent.
     Section 13.9 No Waiver; Remedies. No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
     Section 13.10 Binding Effect. This Agreement shall become effective upon
entry of the Orders and when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Lender that such Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders.
     Section 13.11 Governing Law. This Agreement and the rights and obligations
of the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York, including, without
limitation, Sections 5-1401 and 5-1402 of the New York General Obligations Law,
and, to the extent applicable, the Bankruptcy Code.
     Section 13.12 Submission to Jurisdiction; Service of Process.
          (a) Any legal action or proceeding with respect to this Agreement, the
Orders or any other Loan Document shall be brought in the Bankruptcy Court
(except in the case of the Recognition Orders, the Final Recognition Order and
the Foreign Debt Recognition Order or any other order by the Canadian Court,
which shall be brought in the Canadian Court) and, by execution and delivery of
this Agreement, each Loan Party hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The parties hereto hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, which any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.

129



--------------------------------------------------------------------------------



 



          (b) Each Loan Party hereby irrevocably consents to the service of any
and all legal process, summons, notices and documents in any suit, action or
proceeding brought in the United States of America arising out of or in
connection with this Agreement, the Orders or any of the other Loan Documents by
the mailing (by registered or certified mail, postage prepaid) or delivering of
a copy of such process to such Loan Party at its address specified in
Section 13.8. Each Loan Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
          (c) Nothing contained in this Section 13.12 shall affect the right of
the Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Borrower or any other Loan Party in any other jurisdiction.
          (d) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars (the “Original Currency”)
into another currency (the “Other Currency”), the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the Original Currency with such Other
Currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 A.M. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of the Original Currency, for delivery two
(2) Business Days thereafter. The obligations of the Borrowers in respect of any
sum due to the Administrative Agent or any Lender hereunder shall,
notwithstanding any judgment in such Other Currency, be discharged only to the
extent that on the Business Day following receipt by the Administrative Agent or
such Lender (as the case may be) of any sum adjudged to be so due in the Other
Currency, the Administrative Agent or such Lender (as the case may be) may in
accordance with normal banking procedures purchase the Original Currency with
the Other Currency. If the Original Currency so purchased is less than the sum
originally due to the Administrative Agent or such Lender in the Original
Currency, the Borrowers agree, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender (as the case
may be) against such loss.
     Section 13.13 WAIVER OF JURY TRIAL. EACH OF THE ADMINISTRATIVE AGENT, THE
LENDERS, THE BORROWER AND THE SUBSIDIARY GUARANTORS IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE ORDERS OR
ANY OTHER LOAN DOCUMENT.
     Section 13.14 Marshaling; Payments Set Aside. None of the Administrative
Agent or any Lender shall be under any obligation to marshal any assets in favor
of the Borrower or any other party or against or in payment of any or all of the
Obligations. To the extent that the Borrower makes a payment or payments to the
Administrative Agent or the Lenders or any such Person receives payment from the
proceeds of the Collateral or exercise their rights of setoff, and such payment
or payments or the proceeds of such enforcement or setoff or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party, then
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, right and remedies therefor, shall

130



--------------------------------------------------------------------------------



 



be revived and continued in full force and effect as if such payment had not
been made or such enforcement or setoff had not occurred.
     Section 13.15 Section Titles. The Section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.
     Section 13.16 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signature pages are attached to the same
document. Delivery of an executed signature of this Agreement in portable
document format (.pdf) or by facsimile transmission shall be as effective as
delivery of a manually signed counterpart hereof.
     Section 13.17 Entire Agreement. This Agreement, together with the Orders
and all of the other Loan Documents and all certificates and documents delivered
hereunder or thereunder, embodies the entire agreement of the parties and
supersedes all prior agreements and understandings relating to the subject
matter hereof. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all parties
shall be lodged with the Borrower and the Administrative Agent.
     Section 13.18 Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
     Section 13.19 Limited Disclosure. Each Lender and the Administrative Agent
agree to use all reasonable efforts to keep information obtained by it pursuant
hereto and the other Loan Documents confidential in accordance with such
Lender’s or the Administrative Agent’s, as the case may be, customary practices
and agrees that it shall only use such information in connection with the
transactions contemplated by this Agreement and not disclose any such
information other than (a) to such Lender’s or the Administrative Agent’s, as
the case may be, employees, representatives, advisors and agents that are or are
expected to be involved in the evaluation of such information in connection with
the transactions contemplated by this Agreement and are advised of the
confidential nature of such information, (b) to the extent such information
presently is or hereafter becomes available to such Lender or the Administrative
Agent, as the case may be, on a non-confidential basis from a source other than
the Borrower, any other Loan Party or any Subsidiary, (c) to the extent
disclosure is required by law, regulation or judicial order or requested or
required by bank regulators or auditors or (d) to current or prospective
assignees and participants, contractual counterparties in any Hedging Contract
and to their respective legal or financial advisors, in each case and to the
extent such assignees, participants,

131



--------------------------------------------------------------------------------



 



grantees or counterparties agree to be bound by, and to cause their advisors to
comply with, the provisions of this Section 13.19.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

132



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

                  Pliant Corporation,         as Borrower    
 
           
 
  By:   /s/ R. David Corey    
 
  Name:  
 
R. David Corey    
 
  Title:   Executive Vice President / Chief Operating Officer    
 
                Pliant Corporation International         as a Subsidiary
Guarantor    
 
           
 
  By:   /s/ R. David Corey    
 
  Name:  
 
R. David Corey    
 
  Title:   Vice President    
 
                Pliant Film Products of Mexico, Inc.         as a Subsidiary
Guarantor    
 
           
 
  By:   /s/ R. David Corey    
 
  Name:  
 
R. David Corey    
 
  Title:   Vice President    
 
                Pliant Packaging of Canada, LLC         as a Subsidiary
Guarantor    
 
           
 
  By:   /s/ R. David Corey    
 
  Name:  
 
R. David Corey    
 
  Title:   Vice President    
 
                Uniplast Holdings Inc.         as a Subsidiary Guarantor    
 
           
 
  By:   /s/ R. David Corey    
 
  Name:  
 
R. David Corey    
 
  Title:   Vice President    

133



--------------------------------------------------------------------------------



 



                  Uniplast U.S., Inc.         as a Subsidiary Guarantor    
 
           
 
  By:   /s/ R. David Corey    
 
  Name:  
 
R. David Corey    
 
  Title:   Vice President    
 
                Alliant Company LLC         as a Subsidiary Guarantor    
 
           
 
  By:   /s/ Stephen T. Aubura    
 
  Name:  
 
Stephen T. Aubura    
 
  Title:   Vice President / General Counsel    
 
                Uniplast Industries Co.         as a Subsidiary Guarantor    
 
           
 
  By:   /s/ R. David Corey    
 
  Name:  
 
R. David Corey    
 
  Title:   Vice President    
 
                Pliant Corporation of Canada Ltd.         as a Subsidiary
Guarantor    
 
           
 
  By:   /s/ R. David Corey    
 
  Name:  
 
R. David Corey    
 
  Title:   Vice President    

134



--------------------------------------------------------------------------------



 



                  The Bank of New York Mellon         as Administrative Agent  
 
 
           
 
  By:   /s/ Melinda Valentine    
 
     
 
   
 
  Name:   Melinda Valentine    
 
  Title:   Vice President    

135



--------------------------------------------------------------------------------



 



                  Lenders    
 
                GMAM Investment Funds Trust II, for the
account of the Promark Alternative High         Yield Bond Fund, as a Lender    
 
                By: DDJ Capital Management, LLC, on behalf of GMAM Investment
Funds Trust II, for the account of the Promark Alternative High Yield Bond Fund,
in its capacity as investment manager    
 
           
 
  By:   /s/ David J. Breazzano    
 
  Name:  
 
David J. Breazzano    
 
  Title:   President    
 
                GMAM Investment Funds Trust,         as a Lender    
 
                By: DDJ Capital Management, LLC, on behalf of GMAM Investment
Funds Trust, in its capacity as investment manager    
 
           
 
  By:   /s/ David J. Breazzano    
 
     
 
   
 
  Name:   David J. Breazzano    
 
  Title:   President    
 
                General Motors Welfare Benefit Trust (VEBA), as a Lender    
 
                By: State Street Bank and Trust Company, solely in its capacity
as Trustee for General Motors Welfare Benefit Trust (VEBA) as directed by DDJ
Capital Management, LLC, and not in its individual capacity    
 
           
 
  By:   /s/ Jason R. Butler    
 
     
 
   
 
  Name:   Jason R. Butler    
 
  Title:   Vice President    

136



--------------------------------------------------------------------------------



 



                  DDJ High Yield Fund, as a Lender    
 
                By: DDJ Capital Management, LLC, its attorney-in-fact    
 
           
 
  By:   /s/ David J. Breazzano    
 
  Name:  
 
David J. Breazzano    
 
  Title:   President    
 
                DDJ Capital Management Group Trust, as a Lender    
 
                By: DDJ Capital Management, LLC, as attorney-in-fact    
 
           
 
  By:   /s/ David J. Breazzano    
 
  Name:  
 
David J. Breazzano    
 
  Title:   President    
 
                Stichting Pensioenfonds Hoogovens, as a Lender    
 
                By: DDJ Capital Management, LLC, on behalf of Stichting
Pensioenfonds Hoogovens, in its capacity as Manager    
 
           
 
  By:   /s/ David J. Breazzano    
 
  Name:  
 
David J. Breazzano    
 
  Title:   President    
 
                J.C. Penney Corporation, Inc. Pension Plan Trust, as a Lender  
 
 
                By: DDJ Capital Management, LLC, on behalf of J.C. Penney
Corporation, Inc. Pension Plan Trust, in its capacity as investment manager    
 
           
 
  By:   /s/ David J. Breazzano    
 
  Name:  
 
David J. Breazzano    
 
  Title:   President    

137



--------------------------------------------------------------------------------



 



                  Caterpillar Inc. Master Retirement Trust, as a Lender    
 
                By: DDJ Capital Management, LLC, on behalf of Caterpillar Inc.
Master Retirement Trust, in its capacity as investment manager    
 
           
 
  By:   /s/ David J. Breazzano    
 
  Name:  
 
David J. Breazzano    
 
  Title:   President    
 
                Stichting Bewaarder Interpolis Pensioenen Global High Yield
Pool, as a Lender    
 
                By: Syntrus Achmea Asset Management, as asset manager    
 
                By: DDJ Capital Management, LLC, as subadviser    
 
           
 
  By:   /s/ David J. Breazzano    
 
  Name:  
 
David J. Breazzano    
 
  Title:   President    
 
                Stichting Pensioenfonds voor Fysiotherapeuten, as a Lender    
 
                By: DDJ Capital Management, LLC, in its capacity as investment
manager    
 
           
 
  By:   /s/ David J. Breazzano    
 
  Name:  
 
David J. Breazzano    
 
  Title:   President    

138



--------------------------------------------------------------------------------



 



                  Stichting Pensioenfonds Metaal en Techniek, as a Lender    
 
                By: DDJ Capital Management, LLC, in its capacity as Manager    
 
           
 
  By:   /s/ David J. Breazzano    
 
  Name:  
 
David J. Breazzano    
 
  Title:   President    
 
                Stichting Bedrijfstakpensioenfonds voor de Metalektro, as a
Lender    
 
                By: DDJ Capital Management, LLC, in its capacity as Manager    
 
           
 
  By:   /s/ David J. Breazzano    
 
  Name:  
 
David J. Breazzano    
 
  Title:   President    

139



--------------------------------------------------------------------------------



 



                  WCP, L.P., as a Lender    
 
                By: WS Partners, L.L.C., its General Partner    
 
           
 
  By:   /s/ Meridee A. Moore    
 
  Name:  
 
Meridee A. Moore    
 
  Title:   Senior Managing Member    
 
                WCIP, L.P., as a Lender    
 
                By: WS Partners, L.L.C., its General Partner    
 
           
 
  By:   /s/ Meridee A. Moore    
 
  Name:  
 
Meridee A. Moore    
 
  Title:   Senior Managing Member    
 
                WCOP, Ltd, as a Lender    
 
                By: Watershed Asset Management, L.L.C., its Investment Manager  
 
 
           
 
  By:   /s/ Meridee A. Moore    
 
  Name:  
 
Meridee A. Moore    
 
  Title:   Senior Managing Member    

140



--------------------------------------------------------------------------------



 



                  Wayzata Opportunities Fund II, L.P., as a Lender    
 
                By: WOF II GP, L.P., its General Partner    
 
                By: WOF II GP, LLC, its General Partner    
 
           
 
  By:   /s/ Mary I. Burns    
 
  Name:  
 
Mary I. Burns    
 
  Title:   Authorized Signatory    

141